     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 1 of 170. PageID #: 381



                                                                       Page 1

1                        IN THE UNITED STATES DISTRICT COURT
2                          FOR THE NORTHERN DISTRICT OF OHIO
3                                         EASTERN DIVISION
4                                      ~~~~~~~~~~~~~~~~~~~~
5               FRANK DOMINIC DUNDEE,
6                                  Plaintiff,
7                        vs.                        Case No. 1:19CV01141
8               UNIVERSITY HOSPITALS
9               CORPORATION, et al.,
10                                 Defendants.
11                                     ~~~~~~~~~~~~~~~~~~~~
12                                          Deposition of
13                                        FRANK D. DUNDEE
14
15
16
17
18                                          March 10, 2020
19                                              9:30 a.m.
20
21                                              Taken at:
22                                     7707 Amberwood Trail
23                                          Boardman, Ohio
24
25                                   Cynthia Sullivan, RPR

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 2 of 170. PageID #: 382



                                                                       Page 2

1        APPEARANCES:
2
3                  On behalf of the Plaintiff:
4                            FRANK D. DUNDEE, PRO SE
5                            7707 Amberwood Trail
6                            Boardman, Ohio              44512
7                            (330) 398-8274
8                            fdundee@gmail.com
9
10                 On behalf of the Defendants:
11                           Giffen & Kaminski, by
12                           RACHAEL L. ISRAEL, ESQ.
13                           1300 East Ninth Street
14                           Suite 1600
15                           Cleveland, Ohio                  44114
16                           (216) 621-5161
17                           risrael@thinkgk.com
18
19                                      ~ ~ ~ ~ ~
20
21
22
23
24
25

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 3 of 170. PageID #: 383



                                                                       Page 3

1                                 TRANSCRIPT INDEX
2
3        APPEARANCES...............................                                2
4
5        INDEX OF EXHIBITS ........................                                4
6
7        EXAMINATION OF FRANK D. DUNDEE:
8        By Ms. Israel.............................                                5
9
10       REPORTER'S CERTIFICATE....................                           116
11
12       EXHIBIT CUSTODY
13       EXHIBITS RETAINED BY COURT REPORTER
14
15
16
17
18
19
20
21
22
23
24
25

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 4 of 170. PageID #: 384



                                                                       Page 4

1                              INDEX OF EXHIBITS
2        NUMBER                  DESCRIPTION             MARKED
3       Exhibit 1           A Document Bates Labeled .....   8
                            UH-Dundee 0108
4
        Exhibit 2           The Defendant's First Set of .                    59
5                           Requests for Admission to
                            Plaintiff
6
        Exhibit 3           The Defendant's First Set of . 62
7                           Interrogatories to Plaintiff
8       Exhibit 4           A Document Bates Labeled ..... 103
                            UH-Dundee 0036
9
        Exhibit 5           A Document Bates Labeled ..... 104
10                          UH-Dundee 0204 through 0207
11      Exhibit 6           A Document Bates Labeled ..... 106
                            UH-Dundee 0208 through 0211
12
        Exhibit 7           A Document Bates Labeled ..... 107
13                          UH-Dundee 0212
14      Exhibit 8           A Document Bates Labeled ..... 108
                            UH-Dundee 0276 through 0279
15
        Exhibit 9           A Document Bates Labeled ..... 109
16                          UH-Dundee 0092
17      Exhibit 10          A Document Bates Labeled ..... 110
                            UH-Dundee 0117
18
        Exhibit 11          A Document Bates Labeled ..... 111
19                          UH-Dundee 0118
20      Exhibit 12          A Document Bates Labeled ..... 112
                            UH-Dundee 0152
21
22
23
24
25

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 5 of 170. PageID #: 385



                                                                       Page 5

1                  FRANK D. DUNDEE, of lawful age, called
2        for examination, as provided by the Federal
3        Rules of Civil Procedure, being by me first
4        duly sworn, as hereinafter certified, deposed
5        and said as follows:
6                       EXAMINATION OF FRANK D. DUNDEE
7        BY MS. ISRAEL:
8                  Q.       Good morning, Mr. Dundee.
9                  A.       Good morning, Rachael.
10                 Q.       As you know, I represent University
11       Hospitals Geauga Medical Center in the lawsuit
12       that you filed against that hospital, and I'm
13       going to be taking your deposition today.
14                          Have you ever had your deposition
15       taken before?
16                 A.       No.
17                 Q.       Have you ever testified under oath
18       before in any format?
19                 A.       Yes.
20                 Q.       Tell me about that.
21                 A.       It was in an arbitration hearing,
22       maybe several of them, that I had to testify
23       under oath.          I was an officer in a labor union.
24                 Q.       The deposition that you're going to
25       be giving today is under oath as you know.                           You

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 6 of 170. PageID #: 386



                                                                       Page 6

1        were just sworn in.               It may look like a
2        conversation, but it's different than a normal
3        conversation in a few important ways.                        One way
4        that it is different is that you must answer
5        verbally.         A shake of the head or uh-huh or
6        uh-uh is not easily transcribed by our court
7        reporter here, so try to remember to say yes,
8        no, or answer verbally.
9                           Secondly, you are under oath, as I
10       mentioned, so that's different than a normal
11       conversation.            Thirdly, a normal conversation
12       is a two-way street.                This deposition is more
13       of a one-way street.                I'll ask questions, and
14       you will answer them.                 Do you understand that?
15                 A.       I do.
16                 Q.       Do you have any questions before we
17       get started?
18                 A.       No.
19                 Q.       Do you currently have any
20       disabilities?
21                 A.       Yes.
22                 Q.       What is your disability?
23                 A.       I have a motor -- upper motor
24       neuron disease called hereditary spastic
25       paraplegia.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 7 of 170. PageID #: 387



                                                                       Page 7

1                  Q.       Is that disability a part of this
2        lawsuit?
3                  A.       It is not.
4                  Q.       Does this case here involve any
5        claims of discrimination relating to that
6        disability?
7                  A.       It does not.
8                  Q.       This case does not involve any
9        claims of failure to accommodate with regard to
10       that disability, correct?
11                 A.       It does not.
12                 Q.       There is no allegation in this case
13       that University Hospitals failed to engage in
14       the interactive process with regard to that
15       disability; am I right?
16                 A.       Correct.
17                 Q.       The first claim in your complaint
18       is for retaliation in violation of Title VII;
19       is that correct?
20                 A.       Yes, that is.
21                 Q.       What protected activity did you
22       engage in?
23                 A.       I filed a sexual harassment charge
24       against my immediate supervisor.
25                 Q.       Who was that?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 8 of 170. PageID #: 388



                                                                       Page 8

1                  A.       Rachael Lerman.
2                  Q.       I'm going to hand you what I've
3        marked as Defendant's Exhibit 1.
4                                   -    -     -    -     -
5                           (Thereupon, Deposition Exhibit 1, a
6                           Document Bates Labeled UH-Dundee
7                           0108, was marked for purposes of
8                           identification.)
9                                   -    -     -    -     -
10                 A.       I'll take that.
11                 Q.       Do you recognize that document?
12       Take a few minutes if you'd like to look over
13       it.
14                 A.       I'm ready.
15                 Q.       Do you recognize that document?
16                 A.       Yes, I do.
17                 Q.       What is it?
18                 A.       It was my charge that I sent to HR
19       representative Rebecca Besselman.
20                 Q.       That was of?
21                 A.       Sexual harassment.
22                 Q.       This email is dated June 23rd,
23       2016; is that correct?
24                 A.       Yes, it is.
25                 Q.       Does that fit your recollection of

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 9 of 170. PageID #: 389



                                                                       Page 9

1        when you first reported your charge of sexual
2        harassment to University Hospitals HR?
3                  A.       I'm not sure.             I'm not sure if that
4        is the exact first thing.
5                  Q.       Do you think there might have been
6        a report that occurred prior to this email?
7                  A.       I'm not sure.
8                  Q.       You can set that aside.
9                  A.       Sure.
10                 Q.       Who retaliated against you for
11       reporting the sexual harassment?
12                 A.       It was Jason Glowczeski and
13       Danialle Lynce.
14                 Q.       Was there anyone else that you can
15       think of?
16                 A.       Not at this moment I can't think of
17       anyone else.
18                 Q.       What did Jason do to retaliate
19       against you for reporting the sexual harassment
20       complaint?
21                 A.       He threatened me with discharge at
22       a meeting.
23                 Q.       Do you recall the date of that
24       meeting?
25                 A.       It was August 5th, 2016.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 10 of 170. PageID #: 390



                                                                      Page 10

1                  Q.        Did he actually discharge you?
2                  A.        He did not.          He threatened me.
3                  Q.        Did he do anything else that you
4         view as retaliation for engaging in your
5         protected activity?
6                  A.        Could you clarify that statement,
7         please?
8                  Q.        Sure.      You identified Jason and
9         Danialle as two people who retaliated against
10        you for engaging in protected activity.                         I'm
11        asking what did Jason do that in your mind
12        constitutes retaliation.
13                 A.        It was his threats.               It was his
14        threats that I perceived as being a material
15        adverse action.
16                 Q.        He threatened to terminate you?
17                 A.        That is correct.
18                 Q.        What exactly did he say as best as
19        you can recall?
20                 A.        I think that that is documented in
21        several documents as to what he said, and I
22        think that you have them already, and I would
23        say that those documents are the most accurate
24        description of what transpired at the time.
25                 Q.        I understand that.               Can you tell me

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 11 of 170. PageID #: 391



                                                                      Page 11

1         as you sit here today what you recall?
2                  A.        What I recall of that meeting?
3                  Q.        What you recall regarding Jason's
4         threats to you.
5                  A.        I recall Jason having a time and
6         attendance exception sheet, or at least I was
7         told that's what he had in his hand because I
8         was never presented with it, and he stated that
9         if I ever wrote another note on a sheet like
10        that or any type of note going forward, that I
11        would be subject to termination.
12                 Q.        Did he specify the nature of the
13        note or the tone of the note that he did not
14        want you to make in the future?
15                 A.        He did not.
16                 Q.        What did Danialle Lynce do to
17        retaliate against you?
18                 A.        Ms. Lynce had a pile of records
19        from my personnel file on her desk in front of
20        her, and she read from various statements that
21        I had made in past addendums to disciplines or
22        to evaluations that were substandard that were
23        realtime replies to my -- to whatever the
24        discipline was or the substandard evaluation,
25        and she picked sentences out of context, read

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 12 of 170. PageID #: 392



                                                                      Page 12

1         them to me, and said that if I ever made
2         statements like that again, I would be
3         terminated.
4                  Q.        Other than that, did she do or say
5         anything else that you view as retaliation?
6                  A.        Once again, the most accurate
7         description is in the documents that I did in
8         realtime.        As soon as the meeting was over, I
9         went out to my car, I had a notebook in there,
10        and I started writing down, and I think it was
11        19 points I came up with, each one of those
12        19 points, and I tried to put the exact time
13        that I put them in.
14                           I came home with that, and I
15        immediately transcribed it to an email that I
16        sent to the attorney that I was consulting on
17        my sexual harassment charge.                        So those are the
18        most accurate documents, and, once again, they
19        are in your possession.
20                 Q.        I understand and appreciate that,
21        and I'm going to be asking you a number of
22        questions today without those documents in
23        front of you.          What I'd like you to do is try
24        to focus on what your best recollection is as
25        you sit here today.              I appreciate that there

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 13 of 170. PageID #: 393



                                                                      Page 13

1         are documents that we could consult and we may
2         consult, but unless I ask you to refer to a
3         document, what I'm just looking for is your
4         best recollection today.                  Do you understand?
5                  A.        Yes, I understand.
6                  Q.        Is there anything else that you can
7         think of that Danialle Lynce did to retaliate
8         against you?
9                  A.        It was just a promise of increased
10        scrutiny going forward, and at one point I had
11        asked to leave the meeting because the purpose
12        of the meeting, the purported purpose of the
13        meeting the night before when Jason Glowczeski
14        invited me to this meeting that was less than
15        12 hours away that I had no idea about was to
16        discuss my sexual harassment charge, and the
17        interesting thing about that was that all
18        during their investigation, no one ever spoke
19        to me about my sexual harassment charge, and I
20        expressed that to Jason when he called.                         I
21        said, Yes, I'd be interested in going to a
22        meeting with you and Danialle Lynce in her
23        office.
24                           When I went into her office,
25        Danialle Lynce spent about five minutes saying

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 14 of 170. PageID #: 394



                                                                      Page 14

1         to me that my charge wasn't timely, and I
2         should have come forward sooner with it.                         Then
3         after those five minutes, for the approximately
4         next 15 to 20 minutes, she kept going through
5         documents that she had in front of her and
6         telling me that if I ever write anything like
7         whatever she read again, I'm going to be
8         subject to termination.
9                            I said to her at the time, I said,
10        Those were addendums that I was allowed to
11        write under UH code of conduct.                     I said, You're
12        telling me that I'm not allowed to write
13        something that's allowed, to write an addendum,
14        write my side of the story.                     Then at that point
15        I said, I recognize this as pushback against me
16        for filing my charge of sexual harassment, and
17        I would like to leave.                 She said, Sit down.
18        I'm not finished yet.
19                           So it continued in a badgering
20        manner for the next, like I said, 15 minutes.
21        Mr. Glowczeski was silent during this time.                           He
22        was sitting across from me.                     Once again, he had
23        a document in his hand, and it was purported to
24        be the time and attendance exception form.                           He
25        said that if I ever wrote on that again, that I

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 15 of 170. PageID #: 395



                                                                      Page 15

1         would be subject to termination.                       I asked for a
2         copy of that, and Ms. Danialle Lynce said that
3         she would not give me a copy of it.
4                            So the meeting lasted, like I said,
5         approximately 20, 25 minutes.                       At the end of
6         it, I ran out to my car, and I made
7         contemporaneous notes.                 I came home within the
8         hour, wrote to my attorney, transcribed the
9         contemporaneous notes, and that's it.
10                 Q.        Other than comments that Danialle
11        made during that August 5th, 2016, meeting, did
12        she take any other action or make any other
13        statements that you view as retaliatory?
14                 A.        I can't recall sitting here right
15        now all the statements that she made.                        Her
16        demeanor was very threatening.                       Just her
17        general demeanor was very threatening
18        especially when she told me that I was not
19        allowed to leave and to sit back down and she
20        wasn't through.
21                 Q.        Mr. Dundee, maybe we should have
22        the court reporter read the question back
23        because I don't think you understood what I
24        asked.
25                 A.        Go ahead.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 16 of 170. PageID #: 396



                                                                      Page 16

1                                  (Record read.)
2                  Q.        I'm looking for comments that she
3         made other than or evidence that you have other
4         than the comments that Danialle made during
5         that meeting.
6                  A.        Once again, I'd refer to my
7         contemporaneous notes which I don't have in
8         front of me right now, so I can't be
9         100 percent sure if she didn't say something
10        else or she did.            I do recall what I just said.
11        So I'm not saying that my memory of the
12        occasion is as accurate as what my
13        contemporaneous notes say.                    So whatever I tell
14        you now, I don't recall her saying anything
15        else, but she may have said something else that
16        I took down in contemporaneous notes.
17                 Q.        Other than the August 5th, 2016,
18        meeting, which I'd like you to set aside for
19        this moment, did Danialle Lynce do or say
20        anything that you view to be retaliatory?
21                 A.        Could you clarify that?                Like what
22        time period are we talking about?
23                 Q.        Anytime after August 5th, 2016.
24                 A.        Yes, she did.
25                 Q.        What else did she do that was

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 17 of 170. PageID #: 397



                                                                      Page 17

1         retaliatory?
2                  A.        On June 26th, 2017, she called me
3         to her office.           I had just returned from
4         vacation in Florida.               It was 9:00 p.m. at
5         night, and the phone rang.                    I had just got off
6         an airplane about an hour earlier, and I had
7         rushed to work.
8                            The phone rang, and it was human
9         resources, and Danialle Lynce said that -- once
10        again, I can't -- I may be paraphrasing.                         She
11        said that could I come upstairs because I had
12        committed an infraction, and they were going to
13        have a discipline hearing at that time at 9:00
14        at night, and I went upstairs, and that was
15        that.         I went to the discipline hearing, and
16        that was the answer to your question.
17                 Q.        What happened at the discipline
18        hearing that was retaliatory?
19                 A.        I was disciplined in a final step
20        over words that I had written in an email to HR
21        representative Rebecca Besselman, in two emails
22        specifically, over phrases.                     In the one email
23        referring to Ms. Besselman who was a friend of
24        mine I said you're a good kid, and in another
25        email in which I was referring to a young

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 18 of 170. PageID #: 398



                                                                      Page 18

1         pharmacist who was assigned to help me
2         implement cost saving suggestions that -- three
3         cost saving suggestions that I had given to
4         University Hospital, and I was explaining to
5         Rebecca in that email that this young man
6         really didn't understand how to implement these
7         suggestions and could she help me.
8                            I said he's -- and I didn't want to
9         get him in trouble for saying that.                       I said,
10        He's a pup with little experience, a nice boy
11        but -- and they wrote me up for those three
12        phrases.        They said it violated their diversity
13        policy.
14                 Q.        Is there anything else that
15        Danialle Lynce did that you view as
16        retaliatory?
17                 A.        The promise of increased scrutiny
18        in the meeting of 8-5-16 was an open-ended
19        threat.       So for the entire time period going
20        forward, I felt I was under increased scrutiny
21        because it was promised that I would be under
22        increased scrutiny.
23                           So Danialle Lynce didn't have to
24        actually in my opinion do anything to me.                          She
25        had put this threat over my head going forward,

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 19 of 170. PageID #: 399



                                                                      Page 19

1         and it affected every day of my life going
2         forward on the job after that.
3                  Q.        Is there anything else that you can
4         think of as you sit here today that Danialle
5         Lynce did or said that is retaliatory?
6                  A.        Nothing else.
7                  Q.        What about Jason?                Other than
8         statements made at the August 5th, 2016,
9         meeting, is there anything that Jason did or
10        said that you view as retaliatory?
11                 A.        No.
12                 Q.        We've talked about Jason.                 We've
13        talked about Danialle.                 Have you thought of
14        anyone else that did or said anything during
15        your employment that you view as retaliatory?
16                 A.        Ms. Lerman was part of the
17        discipline hearing on June 26th, 2017, so for
18        her participation in that meeting, I would view
19        it as retaliation.
20                 Q.        Is there anything else that Rachael
21        Lerman did other than participate in that
22        June 26th discipline meeting and issue the
23        corrective action to you that you view as
24        retaliatory?
25                 A.        At this moment I can't think of

                                   Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 20 of 170. PageID #: 400



                                                                      Page 20

1         anything.
2                  Q.        With regard to Jason's conduct at
3         the August meeting, why do you believe that
4         there was a connection between your filing of a
5         sexual harassment claim and Jason's conduct?
6                  A.        The purported meeting when he
7         called on August 4th, 2016, and he called
8         around 10:00 at night, and he asked if I
9         would -- and I had this on speaker phone, and
10        it was witnessed by a fellow pharmacist, Phil
11        Snyder.       He said, Frank, would you be able to
12        come to a meeting tomorrow morning with
13        Danialle Lynce?           I said, Yes.              I go, But what
14        is the meeting about?                He says, It's about the
15        charge that you filed.                 I said, Yes, I would be
16        glad to attend a meeting because I've never met
17        with anybody over it.                I says, I understand
18        that they dismissed it.                 Jason said that that
19        was what the meeting was about.
20                           When I went in there, like I said,
21        five minutes of the meeting was about
22        discussing the untimeliness of my charge, and
23        then the rest of the meeting was spent
24        threatening me.
25                 Q.        So other than the fact that those

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 21 of 170. PageID #: 401



                                                                      Page 21

1         two topics were discussed by Jason in the same
2         meeting, is there anything in your mind that
3         connects his actions with your protected
4         activity?
5                  A.        It's all connected to the protected
6         activity because the basis of the meeting was
7         to discuss that protected activity.                       So it's
8         all connected to that.                 He never said we're
9         going to discuss -- we're going to have a
10        discipline hearing or anything like that.                          He
11        just said the meeting was about discussing my
12        charge of sexual harassment against Ms. Rachael
13        Lerman.       There was no discussion at
14        this -- there was no preview that this was
15        going to be any type of meeting in which I was
16        going to be disciplined in any way.
17                 Q.        With regard to Danialle Lynce, what
18        is it that creates a connection in your mind
19        between your protected activity and her conduct
20        and comments?
21                 A.        I will repeat the same thing that I
22        repeated for Jason.              The meeting was supposed
23        to be about a discussion of my sexual
24        harassment charge, and it turned into for the
25        majority, the vast majority of the time, into a

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 22 of 170. PageID #: 402



                                                                      Page 22

1         meeting, a vitriolic meeting in which I was
2         threatened.
3                  Q.        What about Rachael Lerman, what
4         connects her conduct with your protected
5         activity in your mind?
6                  A.        Her participation in the June 26th,
7         2017, discipline hearing.
8                  Q.        Why is her participation in that
9         meeting connected in your mind to your
10        protected activity?
11                 A.        Why is it?          Because it wasn't a
12        coincidence that on June 26th, 2016, I filed
13        the charge of sexual harassment.                     It was one
14        year to that date, and that wasn't lost on me.
15        It was also the preposterous nature of what I
16        was being disciplined for.
17                 Q.        Now, we've just seen in Exhibit 1
18        that the first time you raised a sexual
19        harassment claim that we have documentary
20        evidence of was on June 23rd, 2016; is that
21        right?
22                 A.        I wasn't sure of if that was first
23        or second or what.             I'm not sure of that, so I
24        can't say that for sure.                  I know for sure my
25        complete charge was on June 26th where I really

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 23 of 170. PageID #: 403



                                                                      Page 23

1         elaborated on what happened.
2                  Q.        What is it about Danialle's
3         participation in the June 2017 discipline
4         meeting that connects to your protected
5         activity?
6                  A.        Once again, it's connected to the
7         threats that were levied against me on 8-5-2016
8         and the preposterous nature of the discipline
9         on June 26th, 2017.
10                 Q.        You've already addressed the three
11        comments that were documented in the June 2017
12        corrective action, correct?
13                 A.        Yes.      I mean, I may not have given
14        them, I may have paraphrased them, but that's
15        what they were.
16                 Q.        They were the two comments relating
17        to pharmacist Derek Frost and to HR staff
18        member Becky Besselman, correct?
19                 A.        That is correct.
20                 Q.        Did they also discuss with you at
21        that meeting prior comments that you had made
22        that were deemed inappropriate?
23                 A.        In which meeting are you talking
24        about?
25                 Q.        During the June 2017 meeting during

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 24 of 170. PageID #: 404



                                                                      Page 24

1         which you got your corrective action.
2                  A.        No.    There was nothing else
3         discussed as far as -- as far as anything
4         beyond those three -- beyond those three
5         phrases, not that I recall.
6                  Q.        But the corrective action itself
7         dated June 26th, 2017, indicates that the
8         comments we just discussed are "unwarranted and
9         add no value in the working relationships.
10        You've made similar disparaging comments in the
11        past dating back to 2015, and this points to a
12        pattern of actions and behaviors that detract
13        from our values and policies."
14                           Do you remember seeing that in your
15        corrective action?
16                 A.        You just read it to me.                I do not
17        recall reading that in there.                       I just remember
18        at the time, once again, I was ambushed, so I
19        had no time at all to -- to really get my
20        bearings.
21                           The biggest things that I
22        understand were those three phrases.                       That was
23        why I was there.            I thought it was preposterous
24        at the time.          I didn't say as much to them
25        because I think they wanted me to do something

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 25 of 170. PageID #: 405



                                                                      Page 25

1         that was actionable, and I did not say a word
2         to them really.
3                            I do not recall reading that at
4         that meeting because Ms. Rachael Lerman did all
5         the reading at that meeting, and whatever she
6         said that I had done previously or whatever,
7         I've addressed anything previously with
8         addendums to any type of discipline or
9         corrective action that they did to me in the
10        past that I was made aware of.
11                 Q.        So Rachael and Danialle may have
12        discussed your similar prior comments during
13        that meeting, but you just don't recall as you
14        sit here today?
15                 A.        I don't think that they did discuss
16        that.         I think that they discussed those three
17        things, and then they discussed the mechanics
18        of I was being mandated into the Employee
19        Assistance Program counseling sessions, and
20        they were talking about the mechanics and how
21        soon I had to contact the EAP personnel.                         That
22        was -- that was what I really took away from
23        the meeting.
24                 Q.        So in connection with your
25        retaliation claim, have we covered all of the

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 26 of 170. PageID #: 406



                                                                      Page 26

1         actors, all of the people who engaged in
2         retaliation, and all of the conduct that you
3         believe was retaliatory?
4                  A.        I'm not sure if we covered
5         everybody.         We've covered everybody that I have
6         in my motion for summary judgment.                      There may
7         be other people who were involved behind the
8         scenes that may have been revealed in a
9         deposition.         However, I chose not to depose
10        anybody because I think that all that it would
11        add was noise.           So as far as my summary
12        judgment is concerned, we have discussed the
13        people.
14                 Q.        Thank you.          I want to move next to
15        your ADA claim, specifically that your referral
16        to the Employee Assistance Program violates the
17        ADA.     Are you familiar with that claim?
18                 A.        Yes, I am.
19                 Q.        What is it about your referral to
20        the EAP that you find objectionable?
21                 A.        Once again, you want me to state
22        something that's -- that's already stated in my
23        summary judgment and in other documents that I
24        stated more clearly than I'm capable of stating
25        right now.         So anything that I would say right

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 27 of 170. PageID #: 407



                                                                      Page 27

1         now is not going to be as accurate as what I
2         wrote in my summary judgment and in various
3         documents that I had sent to the compliance
4         department, to the EAP counselor, to various
5         other people that I dealt with after that.
6                            So my -- my reasons for filing that
7         claim are elucidated in all those documents,
8         and they are an accurate description, more
9         accurate than I can give you at this time.
10                 Q.        I appreciate that.               I'm going to
11        ask you to answer that question today under
12        oath.
13                 A.        Okay.
14                 Q.        What is it about your referral to
15        EAP that you find objectionable?
16                 A.        It's not that I find it
17        objectionable.           It's that it breaks the law.
18                 Q.        What is it about your referral to
19        the EAP that breaks the law in your opinion?
20                 A.        In my opinion my referral was not
21        for business necessity, nor was it job related.
22        Nothing changed in my working circumstances
23        after I was mandated to go into the EAP.                         I
24        worked the same as I always worked.
25                           I viewed my mandate into the EAP as

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 28 of 170. PageID #: 408



                                                                      Page 28

1         a means to either terminate me or to have me
2         resign.       I viewed it as Rachael Lerman and
3         Danialle Lynce weaponizing the Employee
4         Assistance Program as a matter to denigrate me
5         and embarrass and humiliate me.
6                            So once again, I will say they
7         violated the ADA because it was not job
8         related, nor was it out of business necessity.
9                  Q.        What damages did you suffer as a
10        result of being referred to the EAP?
11                 A.        What damages?            Damages to my
12        reputation, damages to my well-being,
13        embarrassment in front of my colleagues,
14        embarrassment in front of my family.                       Once
15        again, I have upper motor neuron disease,
16        hereditary spastic paraplegia.                      It is most
17        assuredly affected, and I stated that in many
18        documents and emails, most assuredly affected
19        by the increased stress that all of this put on
20        me.     It made my work life extremely difficult
21        because I was expecting to be terminated at any
22        moment going forward for not complying with the
23        EAP mandate.
24                           I went to the first meeting, and
25        then I said that I didn't think that I could

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 29 of 170. PageID #: 409



                                                                      Page 29

1         endure physically the stress of another
2         meeting, and I asked for it to be held, the
3         meetings to be held in abeyance.                     I never
4         received an answer.
5                  Q.        Did you attend any other meetings
6         with David Riccardi after your first meeting
7         with him?
8                  A.        I did not attend any other meetings
9         with David Riccardi.
10                 Q.        You mentioned your reputation and
11        your embarrassment in front of your colleagues.
12        Did you discuss your referral to EAP with your
13        colleagues?
14                 A.        My colleagues actually saw me I
15        think it was -- strike that because I can't be
16        sure of the date.             But when I came back from my
17        meeting on June 26th, 2017, when I came back
18        down after meeting with Danialle Lynce and
19        Rachael Lerman, I had to call the EAP because I
20        had to schedule this meeting within five days
21        or I was going to be terminated, so I wanted to
22        make sure I did that.                There were other people,
23        pharmacy technicians and another pharmacist
24        there, and I don't know if they overheard me or
25        they asked me what the situation was about, and

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 30 of 170. PageID #: 410



                                                                      Page 30

1         I told them that I had been mandated into the
2         Employee Assistance Program and that I had to
3         make an appointment with them or else I was
4         going to be terminated, and the embarrassment
5         of it was the supervisors had a perception or
6         the embarrassment of it is that my mental
7         health was in question.
8                  Q.        To your knowledge did anyone at
9         University Hospitals discuss your referral to
10        EAP with your colleagues?
11                 A.        Did anyone?
12                 Q.        Else at University Hospitals
13        discuss your referral to EAP with your
14        colleagues?
15                 A.        I have -- I have no idea if they
16        did or they did not.
17                 Q.        Did anyone from University
18        Hospitals discuss your referral to EAP with
19        your family members?
20                 A.        No, they did not.
21                 Q.        You mentioned your well-being.                    The
22        damage suffered to your well-being, is that the
23        increased stress that aggravated your
24        disability?
25                 A.        Could you repeat that, please?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 31 of 170. PageID #: 411



                                                                      Page 31

1                  Q.        Let's try it a different way.                   You
2         mentioned that your well-being was damaged by
3         the referral to EAP.               What were you referring
4         to?
5                  A.        I was worried that I was going to
6         be terminated.           That was the effect it had on
7         my well-being.
8                  Q.        Did you have to engage in
9         additional treatment for your disability after
10        your referral to EAP?
11                 A.        I can't remember.                I had an
12        appointment.          I can't remember if I had to, but
13        I know that I suffered from the stress of being
14        in that EAP meeting for over two hours.                         Once
15        again, the reason you both are here today is
16        because my disease affects me from the waist
17        down, hence paraplegia, and when I'm tense, as
18        I am in this situation and as I was in that
19        situation, it affects my ability to lift my leg
20        up and drive a car.              Also, what it also affects
21        is my excretory functions, the ability to
22        urinate and defecate, and it becomes quite
23        disruptive.
24                           So I can't remember if I made an
25        appointment with my physician or if I had a

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 32 of 170. PageID #: 412



                                                                      Page 32

1         standing appointment already, but I did spell
2         out what was going on with me to Riccardi and
3         to Wendy Henoch in the compliance offices.
4                  Q.        Who was this physician that you had
5         an appointment with?
6                  A.        Denise Bobovnyik is my family
7         physician.
8                  Q.        Can you spell her last name to the
9         best of your ability?
10                 A.        B-O-B-O-V-N-Y-I-K, I think.
11                 Q.        Where does she practice?
12                 A.        She practices in Canfield, Ohio,
13        maybe about five miles from my house.
14                 Q.        Is she in a private office or
15        affiliated with a hospital or clinic?
16                 A.        At the time she may have been
17        private, but now she's affiliated with Humility
18        of Mary.
19                 Q.        Did you seek treatment for the
20        aggravation of your disability with anyone
21        other than Denise Bobovnyik?
22                 A.        No.
23                 Q.        Did you seek any mental health
24        treatment associated with the EAP referral?
25                 A.        I would have been embarrassed to

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 33 of 170. PageID #: 413



                                                                      Page 33

1         seek mental health treatment, and that was
2         probably why I didn't do that.
3                  Q.        I'm going to ask you some very
4         specific and focused questions.
5                  A.        Sure.
6                  Q.        Did you suffer any damage as a
7         result of your appointment with David Riccardi
8         in July of 2017 other than what we have already
9         talked about?
10                 A.        I wouldn't know.                 It was long-term
11        damage.       I mean, I'm walking less well than I
12        walked then.          So I don't know if that
13        contributed to my current condition or making
14        my disease progress more, so I can't say one
15        way or the other there.                 I know I'm worse off
16        than I am -- than I was then now.
17                 Q.        What about with regard to your
18        appointment with Jill Fulton in January 2018,
19        did you suffer any damages as a result of that
20        appointment?
21                 A.        It was the same situation where,
22        yes, I did.         I was affected.                 My walking
23        ability was affected.                My ability to urinate
24        and defecate was definitely affected.                        Those
25        were -- those were the two outcomes that I

                                   Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 34 of 170. PageID #: 414



                                                                      Page 34

1         would say that come to mind.
2                  Q.        How long did those effects last
3         after each of your appointments?
4                  A.        The one with David Riccardi lasted
5         pretty long, and I think it was -- I want to
6         say it was at least two weeks it took to really
7         mitigate all the circumstances.
8                            Let me say this, too.               I know I
9         shouldn't expand on things.                     All that I have to
10        do sometimes is to think about a traumatic
11        event like that was to me, and it causes me to
12        have difficulty walking, urinating, defecating.
13        The memory of it can cause me to tense up from
14        the waist down.
15                 Q.        Have you sought any treatment to
16        assist with these difficulties that you just
17        described?
18                 A.        I have sought treatment.                However,
19        with hereditary spastic paraplegia, there are
20        no treatments other than muscle relaxants,
21        exercise, those are the two primary ones,
22        laxatives.
23                           I have to add right now at the time
24        that I met with David Riccardi, all that I was
25        aware of that I had was upper motor neuron

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 35 of 170. PageID #: 415



                                                                      Page 35

1         disease.         I had been to neurologists.                 I had
2         been to sports medicine people, all directed
3         from Dr. Bobovnyik to these people.                       I had been
4         to a thoracic specialist who thought I had
5         spinal stenosis.            No one could give me a
6         positive diagnosis.              All they could do is
7         eliminate things.
8                            When I went to see the thoracic
9         surgeon, he thought for sure I had a narrowing,
10        and he said -- he took the MRI, and he said,
11        Your spinal cord is wider than most people's.
12        Then I asked him, Well, then what do I have?
13        He said, I do not know.
14                           My doctor, Dr. Bobovnyik, didn't
15        know.         She knew that it manifested in
16        hyperreflexivity, where my muscles are always
17        tense and ready to go, but they couldn't put
18        anything together.             They knew I didn't have
19        multiple sclerosis because I didn't have
20        plaques, but I did not have a diagnosis at that
21        time.
22                           I only received a diagnosis in 2018
23        in the spring, and that was because I have a
24        friend who is a geriatric specialist at UPMC in
25        Pittsburgh, and he got me a geneticist who

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 36 of 170. PageID #: 416



                                                                      Page 36

1         recommended that I get a test from 23andMe that
2         would map out my whole genome.                      This disease
3         that I thought that maybe I had, HSP,
4         hereditary spastic paraplegia, had 80 markers,
5         80 genetic markers.              So he said once 23andMe
6         maps out your genetic makeup, you can go and
7         check all 80 of those things and see which one
8         you have.
9                            Sure enough, I had Spc7, Spg7,
10        Spg11, Spg I think it was 20, 21, 22, but Spg7
11        and Spg11 had the most genetic markers, and
12        those are the most common forms of hereditary
13        spastic paraplegia.
14                           When I went and told my doctor,
15        Dr. Bobovnyik, what I discovered, she had never
16        even heard of that disease because it's a rare
17        disease.        Sure enough, that's what I have.                     So
18        I finally had a name to it, and there isn't any
19        cure for it.          There is only treatment, and it's
20        slowly progressive.
21                 Q.        I'm going to refer to it as HSP.
22                 A.        That's fine.
23                 Q.        Has any provider ever diagnosed you
24        with having HSP?
25                 A.        No, they did not.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 37 of 170. PageID #: 417



                                                                      Page 37

1                  Q.        Has your treatment plan changed
2         since 2018 when you performed the genetic test?
3                  A.        No, it has not.
4                  Q.        Who prescribes the muscle relaxants
5         that you use to treat your HSP?
6                  A.        Dr. Bobovnyik.
7                  Q.        Does she also prescribe
8         prescription level laxatives or any other
9         medications?
10                 A.        No.    Pretty much the laxatives that
11        I would use are all over the counter.
12                           MS. ISRAEL:          Off the record for a
13        minute.
14                           (Discussion off record.)
15                 Q.        During your appointment with David
16        Riccardi, did he perform any tests or
17        procedures on you?
18                 A.        No, he did not.
19                 Q.        What about during your appointment
20        with Jill Fulton, did she perform any tests or
21        procedures on you?
22                 A.        No, she did not.
23                 Q.        We talked about the increased
24        effects of your HSP on you after your
25        appointment with David Riccardi, and you

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 38 of 170. PageID #: 418



                                                                      Page 38

1         indicated that those lasted approximately two
2         weeks; is that right?
3                  A.        Correct.
4                  Q.        Did you increase your medication or
5         any other treatment during that two-week
6         period?
7                  A.        At that time I was not on any
8         muscle relaxants prescribed.
9                  Q.        When did you first receive a
10        prescription for muscle relaxants?
11                 A.        Jeez, when was the last time I went
12        to Dr. Bobovnyik?             I would say that it was the
13        spring or fall of -- I'm getting confused on
14        the year -- of -- I'm confused on the year.                           I
15        can't remember if it was 2018 or 2019.
16                           I think it was 2018, and I will
17        make this -- I do not like to take the muscle
18        relaxants simply because, once again, they sort
19        of have like an antihistamine effect and make
20        you drowsy, so I take them rarely.                      They don't
21        improve that much.             I've tried two or three
22        throughout all my years of being treated for
23        upper motor neuron disease, baclofen is
24        probably the most well known, but I couldn't
25        take it.        I was intolerant to it.                It made me

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 39 of 170. PageID #: 419



                                                                      Page 39

1         feel funny.         That was prescribed to me years
2         ago by a neurologist.
3                            The doctor prescribed
4         cyclobenzaprine for me which seems to cause me
5         the least amount of side effects, but I really
6         don't think it really mitigates this very much.
7         So, you know, I can't take them when I go to
8         work obviously because it would affect my
9         mental acuity.           So what I mostly do is take
10        them on an as-needed basis during times when it
11        seems like my disease has flared up
12        essentially.
13                 Q.        In July of 2017, were you taking
14        any medications to treat your HSP?
15                 A.        I didn't even know I had HSP at
16        that time.
17                 Q.        Or were you taking any medications
18        to treat any of the symptoms associated with
19        your disability?
20                 A.        No.
21                 Q.        What about in January 2018, which
22        is the time that you met with Jill Fulton, were
23        you taking any medications at that time?
24                 A.        Any medications or any medications
25        for my disease?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 40 of 170. PageID #: 420



                                                                      Page 40

1                  Q.        Any medications associated with the
2         symptoms of your disease.
3                  A.        No, I was not taking any.
4                  Q.        How long do you estimate that the
5         effects lasted after your meeting with Jill
6         Fulton in 2018?
7                  A.        Jill Fulton's meeting, the meeting
8         with Jill Fulton had been tempered by Heather
9         Harmon who I had contacted.                     She is a vice
10        president over human resources, and she has
11        helped me very much in trying to mitigate
12        different situations.                I was very happy to
13        have -- to have contacted her.                      She has been an
14        honest broker.           She has helped me immensely,
15        and she mitigated that meeting with Jill Fulton
16        to make sure that it wasn't very long and it
17        really wasn't controversial, and so the
18        circumstances were different than the meeting
19        with David Riccardi.               So the effects of what
20        happened probably with Jill probably, you know,
21        I was probably better within seven days or so.
22                 Q.        You indicated that your meeting
23        with Jill Fulton was not controversial.                         What
24        do you mean by that?
25                 A.        With David Riccardi, I had no idea

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 41 of 170. PageID #: 421



                                                                      Page 41

1         what the counseling session was supposed to be
2         about, and he was a very nice gentleman.
3         Believe it or not, I'm a very naive person, and
4         I practice avoidance on a lot of things.                         There
5         is -- you know, sometimes just not knowing
6         about something helps my condition.
7                            So when I went to the meeting with
8         David Riccardi, I didn't expect anything
9         really -- I don't know.                 I don't know what I
10        expected, but I was surprised at the end of the
11        meeting when he presented me with all these
12        forms, medical releases, all of these things
13        that I have -- that I have -- once again, you
14        have copies of them all.                  They are all in the
15        FOIA documents, and they are all in my motion
16        for summary judgment.
17                           But he really surprised me at the
18        end of our consultation by telling me that I
19        was going to have to come to more counseling
20        sessions.        I thought it was just going to be
21        one counseling session, and he said that -- and
22        I asked him how many more, and he goes, Well,
23        it all depends.           So it was open-ended there as
24        to how many more counseling sessions I was
25        going to have to endure.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 42 of 170. PageID #: 422



                                                                      Page 42

1                            Then the biggest thing he hit me
2         with was the following week he had me set up
3         for a three-hour psychiatric evaluation, and
4         that floored me.            That, I was surprised that I
5         was able to even get up from the table after
6         that because it was such a shock to my system,
7         and I was just so surprised by it, and it just
8         like -- it just was really very traumatic to
9         hear that I'm going to a three-hour psychiatric
10        examination over those phrases.                     I couldn't
11        believe it.
12                 Q.        Did you ever attend the three-hour
13        psychiatric evaluation?
14                 A.        I did not.
15                 Q.        Did University Hospitals ever take
16        any action against you for your refusal to
17        attend the three-hour psychiatric evaluation?
18                 A.        To this point University Hospitals
19        has not taken any action, but it hangs over my
20        head since then because they never said that
21        they won't take action.                 So I am still
22        concerned about it, that they could say to me
23        at any time you didn't get to these sessions
24        and you didn't go to this psychiatric
25        evaluation.         So I am still concerned over that.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 43 of 170. PageID #: 423



                                                                      Page 43

1         They never said, oh, you don't have to go to
2         these things.          They never said that.
3                  Q.        So the two things that David
4         Riccardi presented you with at the end of your
5         meeting were continued counseling sessions and
6         the three-hour psychiatric evaluation; is that
7         right?
8                  A.        And the release forms, yes.
9                  Q.        Did you sign the release forms?
10                 A.        I signed all the release forms but
11        the one that he wanted to -- once again, like
12        you want to do, he wanted to get my medical
13        release from my doctor, and I refused that.
14                 Q.        Did University Hospitals take any
15        action against you for your refusal to sign the
16        medical release form?
17                 A.        To this point they have not taken
18        any action against me.
19                 Q.        You did not attend any further
20        counseling sessions with David; am I right?
21                 A.        That is correct.
22                 Q.        I want to turn now to your third
23        claim for relief which is discrimination under
24        the ADA.        Are you familiar with that claim?
25                 A.        Yes, I am.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 44 of 170. PageID #: 424



                                                                      Page 44

1                  Q.        Is your disability discrimination
2         claim based on a disability that you actually
3         suffer from?
4                  A.        No, it is not.
5                  Q.        In your complaint you allege that
6         University Hospitals regarded you as having a
7         disability and discriminated against you by
8         referring you to the EAP; is that right?
9                  A.        That's correct.
10                 Q.        Who regarded you as having a
11        disability?
12                 A.        Under the EAP documents or code of
13        conduct under the EAP, there are two types of
14        referrals, a voluntary referral and a mandatory
15        referral, and under the mandatory referral, the
16        only person who can refer you is your immediate
17        supervisor in consultation with HR.                       So my
18        immediate supervisor actually makes a diagnosis
19        before -- or any supervisor makes a diagnosis
20        of the person before they are mandated into EAP
21        sessions, counseling sessions.
22                 Q.        Who in this case regarded you as
23        having a disability?
24                 A.        Rachael Lerman.
25                 Q.        You said she makes a diagnosis.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 45 of 170. PageID #: 425



                                                                      Page 45

1         What diagnosis did she make with regard to you?
2                  A.        Well, she's making a broad
3         diagnosis that I must have some sort of a
4         mental health problem or disability.
5                  Q.        Is it your opinion that you could
6         only be referred to mandatory EAP because of a
7         mental health problem or disability?
8                  A.        No, that's not my opinion that's
9         the only thing you could be referred for, but
10        in my case that was what the referral was.
11                 Q.        How do you know that Rachael Lerman
12        determined that you had a mental health problem
13        or disability?
14                 A.        My referral to a psychiatrist.
15                 Q.        That referral was made by David
16        Riccardi after your meeting with him in July?
17                 A.        I don't know if David made the
18        referral or if that's just part of the process.
19                 Q.        Did Rachael Lerman ever tell you
20        that she believed that you had a mental health
21        problem or disability?
22                 A.        No, she did not say in those words.
23        However, in the documents that you have which
24        are referring to my past actions, as far as I
25        was concerned, the inference was that I must

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 46 of 170. PageID #: 426



                                                                      Page 46

1         have something wrong with me because I
2         continued to do these same untoward actions.
3                  Q.        That was the inference that you
4         made based on what she wrote?
5                  A.        Exactly.
6                  Q.        Who discriminated against you with
7         regard to your perceived disability?
8                  A.        Rachael Lerman.
9                  Q.        Anyone else?
10                 A.        I suppose you could say that
11        Danialle Lynce, since she was the HR person
12        involved, and the immediate supervisor must
13        discuss it with an HR rep, and they decided to
14        go forward with this mandatory referral, so I
15        would say Danialle Lynce was also involved.
16                 Q.        Other than making the mandatory EAP
17        referral, did Rachael Lerman do or say anything
18        that you view as discrimination for your
19        perceived disability?
20                 A.        I don't know if I understand that
21        question completely.
22                 Q.        Sure.      I'm trying to understand the
23        factual basis for your discrimination under the
24        ADA claim, so I'm trying to determine what it
25        is that you believe was discriminatory, what

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 47 of 170. PageID #: 427



                                                                      Page 47

1         actions or comments.
2                  A.        Once again, that -- my argument is
3         contained in my motion for summary judgment and
4         in other documents that I have sent, other
5         emails that I have sent to people.                      It's
6         intrinsic to the UH policy on EAP referrals
7         that the supervisor is the sole judge of who
8         should be mandated into EAP sessions.                        So since
9         the EAP counseling session also included a
10        psychiatric evaluation -- I even forget where I
11        was going with this.               I'm sorry.
12                 Q.        But your EAP counseling session did
13        not actually include a psychiatric evaluation;
14        am I right?
15                 A.        Well, it did include a psychiatric
16        evaluation.         I just never went to it.
17                 Q.        It included a referral that you did
18        not follow up on?
19                 A.        That's correct.
20                 Q.        So other than the referral to
21        mandatory EAP, did Rachael Lerman do anything
22        to discriminate against you with regard to the
23        perceived disability?
24                 A.        No, she didn't, and that's part of
25        the reason why it wasn't a business necessity

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 48 of 170. PageID #: 428



                                                                      Page 48

1         or job related, because there was no
2         difference, and I was able to come to work and
3         do my job every night.                 So it obviously -- this
4         referral obviously wasn't for business
5         necessity of any means because I was allowed to
6         come to work just as I always came to work and
7         do my job just as I always did my job except
8         for the fact that I was under terrific stress
9         because I didn't know when the next shoe was
10        going to drop and because I was under the
11        threat of termination.
12                 Q.        Did anything about your job duties
13        or responsibilities change after your referral
14        to EAP?
15                 A.        My job duties became more difficult
16        because I was under the increased stress and
17        anxiety of the whole situation.                       So I document
18        very well because of my old days when I was
19        involved in union activities.                       Once this whole
20        EAP came up, I changed how I did a lot of my
21        things at work where I was documenting things
22        that no other pharmacist had to document.                          So I
23        was doing timestamps on things.                       I was making
24        sure to write anything down that I thought
25        might be used against me.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 49 of 170. PageID #: 429



                                                                      Page 49

1                            Once again, I rarely if ever and
2         rarely if ever to this day have a clear mind
3         when I'm on the job, and that is very
4         disconcerting, to have these things weighing on
5         me that another shoe may drop here or there.
6         So, yes, it did change my working conditions
7         quite a lot because I was afraid I was going to
8         be terminated.
9                  Q.        Did Rachael Lerman or anyone else
10        at University Hospitals ask you to do
11        additional documentation after the referral to
12        EAP?
13                 A.        I did the additional documentation
14        on my own.
15                 Q.        Other than the mandatory referral
16        to EAP, did Danialle Lynce do anything that you
17        perceived to be discriminatory with regard to
18        your perceived disability?
19                 A.        I cannot think of anything at this
20        moment.
21                 Q.        Thank you.          Have you sought any
22        medical treatment for any injury that you claim
23        was caused or exacerbated by the conduct of
24        University Hospitals?
25                 A.        Well, I would say in going to my

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 50 of 170. PageID #: 430



                                                                      Page 50

1         physician and getting the -- and getting the
2         muscle relaxant, I would say that, and I'm also
3         subject to panic attacks, so I have a
4         prescription for sertraline for panic attacks.
5         I don't use it all the time, but I use it under
6         times of stress, and I got that renewed when I
7         went in at the time that I got the muscle
8         relaxant.         In fact, I got several muscle
9         relaxants.         I think the other one was
10        tizanidine.         I couldn't tolerate the
11        tizanidine, but the cyclobenzaprine I could.
12                 Q.        When did you first start to
13        experience panic attacks?
14                 A.        Oh, I would say probably around
15        2003 or '04 was the first time I recognized
16        them.         I have had generalized anxiety, and it
17        wasn't diagnosed by anybody, but I've always
18        been an anxious person.                 So I probably was
19        having panic attacks did didn't recognize them
20        for a while.          Then finally in 2003 it
21        just -- 2003 or '04 I started experiencing
22        them, and it wasn't going away.                     I wasn't
23        obtaining relief.             So I went in, and the doctor
24        prescribed sertraline, and it kept them under
25        control.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 51 of 170. PageID #: 431



                                                                      Page 51

1                            During times of stress like when my
2         oldest one was going away to college or my
3         youngest one was doing something else, I would
4         take it.        I'm not a very good patient even
5         though I'm a pharmacist.                   I would take it
6         prophylactically for a couple of weeks just to
7         ease over the hump where I'm under a lot more
8         stress.
9                            So when I went in to see her after
10        all this stuff that occurred, you know, I just
11        made sure to refill my sertraline, and I
12        started taking it a little more regularly at
13        that time.
14                 Q.        Are you continuing to take it more
15        regularly up until today?
16                 A.        Yes.      Actually, because this was
17        looming, yes, I started taking it maybe a
18        week-and-a-half or so again.
19                 Q.        Between the time period of January
20        2018 when you met with Jill Fulton and your
21        deposition here today in 2020, tell me how
22        often you were taking the sertraline?
23                 A.        You know, at that time it was
24        probably daily for that time period for
25        probably -- I would say probably for at least

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 52 of 170. PageID #: 432



                                                                      Page 52

1         three to six months after that.
2                  Q.        Then you tapered off to more
3         sporadic use like you described?
4                  A.        Well, once again, you can't just
5         take it once.            I have to take it for like a
6         week or two, but yeah.                  Other than that, yeah.
7         It was sporadic use until, once again, high
8         anxiety times of when I was filing the lawsuit,
9         high anxiety times, you know.                        I've been, you
10        know, pretty much on it for the last probably
11        six months pretty much.
12                 Q.        Has anyone other than Dr. Bobovnyik
13        prescribed sertraline for you?
14                 A.        Sertraline, no, no one else.
15                 Q.        Other than the muscle relaxant and
16        the sertraline, have you taken any other
17        prescription medications in the last five
18        years?
19                 A.        No.
20                 Q.        Have you sought any mental health
21        treatment for any injury that you claim was
22        caused or exacerbated by University Hospitals?
23                 A.        No.
24                 Q.        Have you applied for any other
25        employment since you began working for

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 53 of 170. PageID #: 433



                                                                      Page 53

1         University Hospitals I think it was in 2010; is
2         that right?
3                  A.        Yeah.      Yes, I -- I did for sure.
4         It looked like I was going to take the job.                           I
5         live pretty far away from Geauga Community
6         Hospital, so with my condition being the way it
7         is, I was hoping to get work somewhere closer.
8         So I applied at St. Joe's in Warren, Ohio.                           But
9         the pay cut and the benefits that I was going
10        to have to take, I just couldn't pull the
11        trigger on it, to tell you the truth, but I did
12        try to work somewhere else.
13                 Q.        When approximately was it that you
14        were considering the St. Joe's job?
15                 A.        I've been -- I would say
16        probably -- my bulldog has been dead for
17        probably five years now, so I would say
18        probably in the range of five years ago.
19                 Q.        Around 2015, is that your best
20        guess?
21                 A.        Yeah, probably around there.                  I
22        can't for sure say that that was when.
23                 Q.        Have you applied for any other
24        positions other than St. Joe's since 2010?
25                 A.        I'm trying to think.              Probably

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 54 of 170. PageID #: 434



                                                                      Page 54

1         traveling pharmacist.                We get emails all the
2         time for traveling pharmacist.                      So I probably
3         filled out some applications for them, but, you
4         know, I never really seriously pursued it, and
5         I think when my son Frank was at Marist College
6         in Poughkeepsie, New York, I thought of taking
7         a job in Poughkeepsie at a hospital up there,
8         and so I think I did apply there as well, but
9         those were just nothing as serious as the
10        St. Joe's position.
11                 Q.        When was the New York application?
12                 A.        Well, Frankie would have been up
13        there in 2011-2012, so it was probably 2011 or
14        2012.
15                 Q.        What made you decide not to pursue
16        the traveling pharmacist positions?
17                 A.        In discussions with my wife, it
18        just wasn't going to work out for our family,
19        you know.        I told her what it would probably
20        entail, and she just didn't like the idea of me
21        being away for, you know, periods at a time.
22        Like I said, it was just some of those things
23        were because I was afraid of maybe getting
24        fired or something.              I was concerned about
25        that, so I wanted to have something just in

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 55 of 170. PageID #: 435



                                                                      Page 55

1         case, you know, just in case something untoward
2         would happen.
3                  Q.        Have you ever applied for any other
4         positions within the University Hospitals
5         Health System?
6                  A.        Well, you see, that's one of the
7         bad things about being under discipline is that
8         I can't apply, and I would have liked to have
9         applied.        There were many positions that came
10        open on the various times that I was written up
11        for one thing or another, and you are prevented
12        for a year from applying, so I couldn't apply.
13                 Q.        What positions would you have
14        wanted to apply for?
15                 A.        Well, they opened a specialty
16        pharmacy, and it was under Aleene Naples who
17        was a prn pharmacist at Geauga for a while, and
18        we got to become very good friends.                       She was in
19        charge, and she wanted to know if I wanted to
20        come over to the specialty hospital, and I told
21        her that I couldn't because I was under -- you
22        know, I couldn't bid on it because I was under
23        this discipline situation.
24                 Q.        When was that?
25                 A.        Once again, I would say it could

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 56 of 170. PageID #: 436



                                                                      Page 56

1         have been four years ago or five years ago.
2         Once again, however, I mean, from June of 2016
3         until June of 2018, no matter what came my way,
4         even though I was interested in it, I couldn't
5         bid on a job for that two-year period.
6                  Q.        Have you applied for any positions
7         within the University Hospitals system since
8         June 2018?
9                  A.        No, I have not.
10                 Q.        Have you ever participated in any
11        kind of mental health counseling or treatment?
12                 A.        No, I have not, except for the EAP
13        counseling session.
14                 Q.        Have you ever participated in any
15        kind of marriage counseling or treatment or
16        coaching?
17                 A.        With my first wife, I did go to
18        counseling with her, but that was 30 years ago.
19                 Q.        Any other type of counseling that
20        you can think of or life coaching?
21                 A.        None.
22                 Q.        Have you ever had a diagnosis of
23        any kind of mental health issue?
24                 A.        No, I have not.
25                 Q.        Have you ever undergone any type of

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 57 of 170. PageID #: 437



                                                                      Page 57

1         mental health treatment?
2                  A.        No, I have not.
3                  Q.        You've never been
4         institutionalized?
5                  A.        No, I have not.
6                  Q.        Have you ever been convicted of a
7         crime?
8                  A.        No, I have not.
9                  Q.        Ever pled guilty to a crime?
10                 A.        No, I have not.
11                 Q.        Have you ever filed a lawsuit
12        against any other person or entity?
13                 A.        No, I have not.
14                 Q.        What medication have you taken
15        within the last 30 days?
16                 A.        Sertraline and cyclobenzaprine.
17                 Q.        Do either of those medications
18        affect your ability to tell the truth today?
19                 A.        No.
20                 Q.        Do either of those medications have
21        a negative impact on your memory?
22                 A.        Not that I know of.
23                 Q.        Is there any other reason that your
24        ability to testify today might be impaired?
25                 A.        The only other thing might be that

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 58 of 170. PageID #: 438



                                                                      Page 58

1         I'm a third-shift worker, and I've been on it
2         steady for ten years, and that imposes quite a
3         lot of stress on all areas of -- of life, and
4         it's well known if you look it up on Google
5         that people that work third shift long term
6         because of the disruption to their sleep
7         patterns could be affected.
8                  Q.        During --
9                  A.        Go ahead.
10                 Q.        Are you finished with the answer?
11                 A.        Yes.      I'm sorry.
12                 Q.        That's okay.            During your
13        employment with University Hospitals, did you
14        ever request to be taken off the third shift?
15                 A.        Yes, I have.
16                 Q.        Tell me about that.
17                 A.        Well, it was -- it's in my -- I
18        have been talking to them for the last two
19        years about an accommodation for my HSP, and
20        I've been asking them to allow me to work from
21        home, and if I work from home, it would have to
22        be on first shift or second shift, although I
23        could work third shift.                  If they allow me to
24        work from home, I will work any shift.                        But
25        that's the only reason why I've asked for the

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 59 of 170. PageID #: 439



                                                                      Page 59

1         other shifts is because you need a person there
2         on third shift because there is only one
3         pharmacist.         So as it stands right now, if I
4         work from home, I can only do it on the first
5         and second shift.
6                  Q.       Were there any other requests that
7         you made to move off of third shift while still
8         being physically present at the hospital?
9                  A.       No, no other request.
10                 Q.       I'm going to start questioning you
11        about some documents again.                   Do you want to
12        take a break?
13                 A.       I'm okay if you two are okay.
14                                  -   -     -    -    -
15                          (Thereupon, Deposition Exhibit 2,
16                          the Defendant's First Set of
17                          Requests for Admission to Plaintiff,
18                          was marked for purposes of
19                          identification.)
20                                  -   -     -    -    -
21                 Q.       I'm going to hand you what's been
22        marked as Defendant's Exhibit 2.                    Do you
23        recognize that document?
24                 A.       Not right off, but let me take a
25        look, okay?         No, I haven't seen this before I

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 60 of 170. PageID #: 440



                                                                      Page 60

1         don't think.
2                  Q.        Let's take a look --
3                  A.        I'm looking at the date.                So I must
4         have seen it, but I don't remember seeing it,
5         but go ahead.
6                  Q.        Let's look at the first page.                   If
7         you see under Requests for Admission, it lists
8         Request For Admission No. 1, and then below
9         that is a response in bold and underlined.
10                 A.        Yes.
11                 Q.        Does that response look familiar to
12        you?
13                 A.        Yeah.      I just made that response
14        today.
15                 Q.        What I mean is does that refresh
16        your recollection that these are the responses
17        that you drafted and provided to University
18        Hospitals in response to the Requests for
19        Admission?
20                 A.        Yes.      Yes, I recognize that.
21                 Q.        So I want to discuss some of these
22        responses with you.
23                 A.        Sure.
24                 Q.        These Requests for Admission are
25        asking you to either admit or deny what is

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 61 of 170. PageID #: 441



                                                                      Page 61

1         stated in the request.                 If you look at Request
2         for Admission No. 4, the request says, "You
3         were not demoted following your complaint of
4         alleged sexual harassment by Rachael Lerman."
5         Your response was no.
6                            Do you mean that you are denying
7         the truth of that or that, no, in fact you were
8         not demoted?
9                  A.        No, in fact I was not demoted.                    So
10        I guess it should have been yes.                     I'm sorry.
11                 Q.        That's fine.           That's what I
12        suspected.         I just want to clarify your answers
13        to make sure that I understand what you're
14        indicating.
15                 A.        Yeah.
16                 Q.        I want to look at Request for
17        Admission No. 6.            You did not experience a
18        reduction in pay or benefits following your
19        complaint of sexual harassment; is that
20        correct?
21                 A.        That is correct.
22                 Q.        With regard to No. 8, University
23        Hospitals has not restricted you in any way or
24        at any time from performing your job duties; is
25        that correct?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 62 of 170. PageID #: 442



                                                                      Page 62

1                  A.        That is correct.
2                  Q.        That's it for that document.                  Thank
3         you.     You can set them on a chair or whatever
4         is easiest for you.
5                  A.        Thank you.            Do you want me to do
6         them face down?
7                  Q.        No.    Next I'm going to hand you
8         what's been marked as Defendant's Exhibit 3.
9                                   -    -     -     -    -
10                           (Thereupon, Deposition Exhibit 3,
11                           the Defendant's First Set of
12                           Interrogatories to Plaintiff, was
13                           marked for purposes of
14                           identification.)
15                                  -    -     -     -    -
16                 Q.        Do you recognize that document?
17                 A.        I kind of don't.
18                 Q.        Again, I'll direct you to the
19        answers under each interrogatory in bold and
20        underlined.         Do those look like the answers you
21        provided on this document?
22                 A.        Yes, they do look like my answers.
23                 Q.        If you could turn the page to
24        Interrogatory No. 2 on page 2, if this case
25        proceeds to trial, what people do you

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 63 of 170. PageID #: 443



                                                                       Page 63

1         anticipate calling as witnesses to testify on
2         your behalf?
3                  A.        I'm sorry.           None.
4                  Q.        Are there any people that you can
5         identify for me today who have knowledge of the
6         facts alleged in your complaint other than
7         yourself?
8                  A.        Knowledge of the facts?
9                  Q.        Yes.
10                 A.        I did mention Phil Snyder.                  You
11        caught me.         I can't -- I guess I'm having a
12        hard time with the question.                         Any other people
13        that know I filed a lawsuit?
14                 Q.        Any other people that have
15        knowledge regarding the underlying facts; for
16        example, one of the facts that you allege are
17        that you were referred to EAP.
18                           Can you identify people who might
19        have knowledge of that fact?
20                 A.        Mary Williams, Fran Manning, Phil
21        Snyder, Susan Thabit -- let me think -- Marilyn
22        Gibbs, Tracey Thoms, T-H-O-M-S, John Long.                           You
23        don't mean family members like my wife or my
24        brother or anybody like that, anything like
25        that, correct?

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 64 of 170. PageID #: 444



                                                                      Page 64

1                  Q.        Other than your wife and your
2         brother, have you discussed the underlying
3         facts of your case with your family members?
4                  A.        Yes, I have.
5                  Q.        Which family members?
6                  A.        My sons; my in-laws; my best
7         friend, Sergio Ciccone, in Charlotte, North
8         Carolina; his cousin who works for the federal
9         side of the EEOC in Washington.
10                 Q.        What is his name?
11                 A.        Oh, God.        I was going to say Mario,
12        but that's his cousin that's a tailor.                        I can
13        get it for you.
14                 Q.        So of these family members and
15        friends which include your wife, your brother,
16        your sons, your in-laws, your best friend, and
17        your best friend's cousin, do any of them have
18        firsthand knowledge relating to these facts?
19                 A.        Firsthand knowledge?              My wife has
20        firsthand knowledge of when Rachael told me in
21        that chamber, the -- the air lock when I was
22        leaving and she was coming, when she said, Hey
23        sexy, and then she said, I could probably be
24        fired for saying this.
25                           You know, my drive home takes an

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 65 of 170. PageID #: 445



                                                                      Page 65

1         hour.         As soon as I came through the door, I
2         told my wife what had happened.                     I said, You're
3         never going to believe this, but Rachael just
4         said, Hey sexy, and she said, I could probably
5         get fired for saying this.                    So my wife was sort
6         of like a contemporaneous witness at the time.
7                            I would also say Nancy Grimm,
8         attorney-at-law, I had consulted her.                        I had
9         consulted her at the time I filed my sexual
10        harassment charge, and I had consulted her in
11        spring of 2019 about maybe engaging her as my
12        attorney when I filed this lawsuit, and then I
13        decided against it, that I would just handle it
14        myself.         So I have discussed things with her,
15        but I don't think she's like -- I mean,
16        she's -- my wife was a firsthand knowledge type
17        of thing.
18                           I'm trying to think of other
19        people.         Like I said, Susan Thabit was there
20        the night I got --
21                 Q.        Let's slow down just for a
22        minute --
23                 A.        I'm sorry.
24                 Q.        -- and make sure that we finish
25        with your wife.           When I use the phrase

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 66 of 170. PageID #: 446



                                                                      Page 66

1         firsthand knowledge, I mean that a person
2         actually heard or observed something himself or
3         herself.
4                  A.        I see what you're saying.
5                  Q.        Do any of your family members or
6         friends have any firsthand knowledge?
7                  A.        They do not.
8                  Q.        I assume the answer is the same
9         with regard to Ms. Grimm.                    She didn't actually
10        observe or hear anything?
11                 A.        No, she did not.
12                 Q.        Okay.      So then let's turn to the
13        list of people that you mentioned.                      Phil
14        Snyder?
15                 A.        Yes.
16                 Q.        Other than overhearing the phone
17        call that you received from Jason setting up
18        the meeting, what knowledge does Phil have
19        about the facts alleged in your complaint?
20                 A.        Well, Phil is a pharmacist and an
21        attorney, so I had discussed things with him
22        over a time period.               I mean, once again, they
23        weren't firsthand for him.
24                 Q.        Other than things that you
25        discussed with Phil, does he have any other

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 67 of 170. PageID #: 447



                                                                      Page 67

1         firsthand knowledge relating to the facts of
2         your complaint?
3                  A.        He does not.
4                  Q.        What about Mary Williams, who is
5         that?
6                  A.        She's a pharmacist that I work
7         with.
8                  Q.        What knowledge does she have
9         relating to the facts in your complaint?
10                 A.        Firsthand knowledge again?                 She has
11        no firsthand knowledge.
12                 Q.        What other knowledge might she
13        have?
14                 A.        She knows the general things
15        involved in my case.
16                 Q.        Does she know them because you've
17        discussed them with her?
18                 A.        Yes.
19                 Q.        Does she have any other sources of
20        knowledge that you're aware of?
21                 A.        Not that I'm aware of.
22                 Q.        Same question with regard to Phil.
23        Other than overhearing that phone call and
24        discussing with you, are you aware of any other
25        sources of knowledge that Phil might have?

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 68 of 170. PageID #: 448



                                                                      Page 68

1                  A.        I am not aware of anything.
2                  Q.        Fran Manning, who is that?
3                  A.        She's a pharmacist.
4                  Q.        Does she have any knowledge
5         regarding the facts alleged in your complaint?
6                  A.        Just knowledge of the facts, yes,
7         she does.
8                  Q.        Did she get that knowledge through
9         discussions with you?
10                 A.        Yes, she has.
11                 Q.        Do you know if she has any
12        firsthand observations that would be relevant?
13                 A.        No.
14                 Q.        Susan Thabit, who is that?
15                 A.        A pharmacist.
16                 Q.        What knowledge does she have
17        regarding the facts alleged in your complaint?
18                 A.        Well, she does have firsthand
19        knowledge of an important incident that I
20        decided to leave out of my motion for summary
21        judgment because I just thought it was just
22        more noise.
23                           In the time period between June
24        when I filed my charge of sexual harassment in
25        2016 and the August 5th meeting of 2016 with

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 69 of 170. PageID #: 449



                                                                      Page 69

1         Jason Glowczeski and Danialle Lynce, at some
2         point in that time period, and I only found
3         this out fairly recently within the last maybe
4         18 months, Susan Thabit was requested to go up
5         to HR with Danialle Lynce, I don't know who
6         else was there, and Danialle Lynce presented
7         that time and attendance exception form on
8         which I had scribbled "she made me sign this"
9         next to Susan's name.                And once again, that was
10        just a joke between Susan and I and this tech
11        that was standing there.
12                           She got interrogated about it,
13        about the intent of "she made me sign this,"
14        where Danialle Lynce according to Susan, and
15        I'm paraphrasing, Danialle Lynce said to her,
16        and she is small in stature, she said, How
17        could you force him to sign this?                      How could
18        you force him to sign this?                     Isn't he a lot
19        bigger than you are?               She just was completely
20        perplexed, and she said that she -- once again
21        paraphrasing, she said she felt as if she was
22        trying to get something sinister out of what
23        was a joke between the two of us.
24                 Q.        You were not present during the
25        discussion between Susan and Danialle, correct?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 70 of 170. PageID #: 450



                                                                      Page 70

1                  A.        No.     Once again, I found out a year
2         to a year-and-a-half probably after it happened
3         she told me that.
4                  Q.        Did Susan also discuss with you the
5         time card exception form on which you wrote
6         that she might be lying, you weren't standing
7         next to her at the time clock when she clocked
8         in?
9                  A.        She might be lying?               I don't
10        remember that remark.                I don't remember that
11        remark at all.
12                 Q.        Marilyn Gibbs, who is that?
13                 A.        She's -- go ahead.               I'm sorry.
14                 Q.        I'm sorry.          I didn't finish up with
15        Susan.        Is there any other knowledge that Susan
16        might have regarding your facts or allegations
17        in the complaint?
18                 A.        She just understands the general,
19        you know, what's going on generally.
20                 Q.        Again, that's through discussions
21        with you?
22                 A.        Yeah.      Yes.
23                 Q.        Tell me, who is Marilyn Gibbs?
24                 A.        She is a pharmacy technician.
25                 Q.        What knowledge does she have

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 71 of 170. PageID #: 451



                                                                      Page 71

1         regarding the allegations in your complaint?
2                  A.        She happened to be rounding through
3         the hospital the day that I was meeting with
4         Jill Fulton, and she came across me and Jill
5         Fulton standing outside the HR offices, and she
6         later asked me, she goes, Were you in trouble?
7         What was going on?             I told her, I says, Well, I
8         had to attend an EAP session.
9                  Q.        Does Marilyn know anything else?
10                 A.        No, not really.
11                 Q.        What about Tracey Thoms, who is
12        that?
13                 A.        Tracey Thoms is a technician who
14        had been working with me on my shift I think it
15        was since June.           They changed job
16        responsibilities, and they shifted them around
17        so they had to add a tech to my shift.                        She's
18        not there to help me.                She's there -- she has
19        assigned things that she's supposed to do.                           So
20        Tracey, ever since I filed this has, you know,
21        been aware that I filed it, but she never
22        worked at Geauga prior to that, and she has no
23        firsthand knowledge of anything.
24                 Q.        This change of job
25        responsibilities, did that have anything to do

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 72 of 170. PageID #: 452



                                                                      Page 72

1         with the protected activity that you engaged
2         in?
3                  A.        No.
4                  Q.        Did it have anything to do with
5         your filing of this lawsuit?
6                  A.        No.
7                  Q.        Did it have anything to do with
8         your job performance at all?
9                  A.        No.
10                 Q.        Is there anyone else that you can
11        think of other than the people we've discussed
12        that might have knowledge of the facts alleged
13        in your complaint?
14                 A.        That's a good question.                I'll
15        probably think of somebody later tonight.                          I
16        forget what his last name is, but I mentioned
17        him in -- in the motion that I made for class
18        action certification.                His name, his first name
19        is Jeff, and he works in maintenance, and he
20        was also remanded into the EAP mandatory, so he
21        is aware of -- he is aware of what's going on
22        with me.
23                 Q.        Does he have firsthand knowledge of
24        what's going on with you, or he has knowledge
25        because of your discussions with him?

                                   Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 73 of 170. PageID #: 453



                                                                      Page 73

1                  A.        Just because of my discussions.
2                  Q.        Is there anyone else that you can
3         think of?
4                  A.        Firsthand knowledge?              At this
5         moment I can't think of anyone else.
6                  Q.        I'd like you to look now at your
7         response to Interrogatory No. 6.                     That
8         interrogatory asks you to describe occurrences
9         of being subjected to a hostile work
10        environment.          In this answer you refer to your
11        personnel file and state, "Every
12        formal/informal discipline was a manufactured
13        event intended to harass the plaintiff."
14                           Is it your contention that none of
15        the discipline that you've received while
16        employed at University Hospitals was warranted?
17                 A.        I would say that none of it was
18        warranted.         I have to make that statement.
19        None of it was warranted.
20                 Q.        Setting aside the formal and
21        informal discipline that you received, what
22        else can you tell me about the hostile work
23        environment that you experienced?                      What made it
24        hostile?
25                 A.        Well, the scrutiny that I was under

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 74 of 170. PageID #: 454



                                                                      Page 74

1         from a little before October 2013, it may have
2         been five to six months, sort of coincided with
3         when Rachael was elevated to department
4         supervisor.         Prior to that when Jason was
5         department supervisor, I never had any
6         disciplines, never had any -- anything, and in
7         the two years since Rachael has been gone, I
8         haven't had any disciplines, and I haven't had
9         anything untoward happen to me.
10                 Q.        Is there anything else that you can
11        think of that made your work environment
12        hostile?
13                 A.        Just the uncomfortableness.                  When
14        Rachael would make remarks about my physical
15        appearance back somewhere in 2012, like I said,
16        on at least two occasions she would make some
17        remark about my hair, my body, my this, my
18        that, and then that was culminated with when I
19        ran into her in that airlock and she said, Hi
20        sexy, and then she laughed and says, I could
21        probably be fired for saying that, I
22        immediately changed my work routine so that
23        I -- she came in later, that I would never get
24        out late, and I was always fearful of running
25        into her.        I was always fearful of the next

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 75 of 170. PageID #: 455



                                                                      Page 75

1         shoe to drop.          I was always uncomfortable.                   I
2         was always anxious because I would get ambushed
3         just like I did on June 26th, 2017, without any
4         formal warning, without anything.                      I would come
5         into work, and all of a sudden I'm called into
6         the office, and I have no idea what it's about.
7                            So it was a generalized -- it was
8         traumatic, and it still is traumatic to go in
9         that hospital because I still remember all the
10        memories and all the times that things
11        occurred.
12                 Q.        Are there any things that occurred
13        other than what you and I have already talked
14        about today?
15                 A.        That's kind of broad.
16                 Q.        What I mean is, I'm using your
17        phrase, you were traumatized you say because of
18        things that occurred.                Are there any other
19        things that would go into that category of
20        events or experiences that you and I have not
21        talked about today?
22                 A.        As of this moment, I can't think of
23        anything.        That doesn't mean that they didn't
24        occur.
25                 Q.        I understand, and the whole purpose

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 76 of 170. PageID #: 456



                                                                      Page 76

1         of this deposition is to take your testimony
2         based on your recollection.
3                   A.       I understand.
4                   Q.       I'm not intending to give you any
5         kind of trick questions, but just to explore
6         the limits of your knowledge.
7                   A.       I appreciate that.
8                   Q.       I'd like you to look now at
9         Interrogatory No. 8.                 That interrogatory asks
10        you for the basis of your allegation that
11        others on the pharmacy staff committed
12        infractions that were ignored.                       Are you
13        familiar with that allegation?
14                  A.       Yes.
15                  Q.       You identify several people here,
16        Susan Thabit being one of them.
17                  A.       Yes.
18                  Q.       George Brown?
19                  A.       Yes.
20                  Q.       Larry Schepps, S-C-H-E-P-P-S?
21                  A.       Yes.
22                  Q.       And Lisa Wojotowitz,
23        W-O-J-O-T-O-W-I-T-Z, if I pronounced that
24        correct.        Let's talk about each one of these
25        people.

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 77 of 170. PageID #: 457



                                                                      Page 77

1                            What is it that you believe Susan
2         Thabit did that warranted discipline for which
3         she was not disciplined?
4                  A.        Susan is an interesting person
5         there.        She has been I'm not going to say
6         accused, but she has had complaints lodged
7         against her for creating a hostile work
8         environment for pharmacy technicians.                        Anna
9         Penko is a pharmacy technician, and if I'm
10        phrasing it correctly, she felt she was being
11        singled out and picked on by Susan, and it was
12        making the work environment hostile.
13                           She went to Rachael Lerman and
14        complained about it and gave her the examples
15        of what she was talking about in her particular
16        case with Susan.            I'm paraphrasing this, but
17        it's pretty close to the quote that Anna told
18        me.     When she got done listing all the things
19        and why it was getting intolerable to work with
20        Susan Thabit, Rachael said, Oh, that's just
21        Susan.        Everyone has to take their turn.                   Anna
22        was floored when she said that to her.
23                 Q.        Do you know if Susan Thabit was
24        counseled at all regarding this complaint?
25                 A.        I don't have firsthand knowledge,

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 78 of 170. PageID #: 458



                                                                      Page 78

1         but believe it or not, Susan and I are -- I'm
2         probably her best friend in the pharmacy, and I
3         would think that she probably would have said
4         something about it if she got counseled.
5                  Q.        Do you know if Susan Thabit has
6         ever been disciplined during her employment at
7         University Hospitals?
8                  A.        In my estimation I don't think
9         she's ever been disciplined as far as a formal
10        discipline.         I'm not aware of it.               Once again,
11        I'm only relying on the fact that we're fairly
12        good friends, and she tells me a lot of things.
13        But Susan was also -- it's sort of like her MO.
14        I don't know why she's like this because she's
15        like a good person, but I don't know -- this
16        has nothing to do with anything except that
17        pharmacists are -- a lot of pharmacists are
18        condescending towards pharmacy technicians, and
19        they don't treat them properly, and Susan goes
20        beyond that with some of the technicians, with
21        most of them.
22                           Glenn Johnson, who has been with UH
23        for about 30 years, back when Jason -- I think
24        Jason was still a boss then or maybe Rachael.
25        No, it was when Jason was a boss.                      He went to

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 79 of 170. PageID #: 459



                                                                      Page 79

1         Jason and asked to switch weekends because he
2         was on Susan's weekend, and he couldn't take
3         the environment she was creating for him, and
4         it got switched, and to my knowledge Susan
5         wasn't disciplined over that.
6                            Who is the other?                Lacey Minnick
7         was another pharmacy technician who no longer
8         is employed at UH, but she told me that Susan
9         threw a stapler at her one night, and I can't
10        say for sure that Lacey reported that to
11        Rachael or not.           My memory isn't good of that
12        situation, but I remember her telling me that.
13                           Then my firsthand knowledge with
14        Susan was this.           Early on in my career when I
15        started there, just like any new person, you
16        have to figure out the personalities and who is
17        what and who is this.                I follow Susan on my
18        shift.        Her shift ends around -- well, it used
19        to end at 11:00, but her shift ends around
20        10:30 or so.          So I come in at 9:00, and I would
21        always come into a mess.                  The place would be
22        just out of control and everything.
23                           Like I said, we overcame that.
24        She's way better than she used to be now.                          I
25        don't run into that problem anymore.                       Once

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 80 of 170. PageID #: 460



                                                                      Page 80

1         again, I said that we're friends now.                        We're
2         good friends.          I'm not going to say -- I think
3         I'm her best friend in there because most
4         people kind of shun her.
5                            But one night a pharmacy technician
6         called in, and I always answer on speaker phone
7         simply because I have to multitask.                        I'm the
8         only pharmacist on my shift, and I take care of
9         three hospitals, two by telework, Geneva and
10        Conneaut, along with Geauga, and then I also
11        take care of an Andover immediate care and then
12        an Ashtabula immediate care.                        So I can't put
13        the phone up to my ear because I'm -- I'm
14        usually doing things at the same time.
15                           So I answered the phone that
16        particular night, and this pharmacy technician
17        was worried about her brother-in-law, he was
18        missing, and she wanted to know if I could look
19        at the hospital census and tell her if he's
20        down in ER or if he got admitted.                        I told her I
21        can't.        I said, That's HIPAA.                  I said, I'm
22        sorry.        I can't tell you that.
23                           Well, Susan, her workstation is
24        right beside of mine, and she heard that, and
25        she goes, Just give me the phone.                        So she picks

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 81 of 170. PageID #: 461



                                                                      Page 81

1         up the phone, and she looks through the thing,
2         and she gives the information to that
3         technician.         I told her, I go, Susan, that's a
4         HIPAA violation.            You can't do that.             I said,
5         You can't do that.
6                            Then it happened several times
7         further down the line where it would be a
8         friend of Susan's, and she's looking at that
9         patient's chart and diagnosis which is a HIPAA
10        violation.         Unless you have business in that
11        person's chart, you're not to be looking at it
12        whether it's a family member or anybody if
13        you're following the law.
14                           So I had sent Rachael a note, and I
15        said I don't want Susan to be fired over this,
16        but I'm just telling you that she's violating
17        HIPAA, and as far as I knew, nothing was ever
18        done.
19                 Q.        Do you know if Susan was ever
20        counseled or disciplined for maintaining a
21        messy or out-of-control work space on her
22        shift?
23                 A.        I would say possibly recently she
24        was under the new supervisor.                       I don't remember
25        it under Rachael Lerman.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 82 of 170. PageID #: 462



                                                                      Page 82

1                  Q.        Did you ever report to anyone what
2         you viewed as Susan's inappropriate
3         interactions with pharmacy technicians?
4                  A.        I may have over Glenn Johnson.                    I
5         remember Anna Penko complaining to me about
6         Susan, that she was treating her unfairly.
7         Once again, I'm kind of an empathetic person.
8         I like Susan.          I don't know why in some cases,
9         but I like her, and I didn't want -- except for
10        me telling her about that HIPAA, I didn't want
11        to see her get into trouble.
12                           So what I tried to act as was as an
13        in-between between the techs and her, not so
14        much going to her, but telling the techs how I
15        think they can mitigate their behavior to stay
16        out of her sights.             Like she would get upset if
17        the techs answered a phone even though it was
18        ringing off the hook and then relaying a
19        message to her.           She would get real upset.
20                           I would tell the techs maybe
21        different ways to sort of mitigate that
22        circumstance or something.                    I would try to
23        explain to them that there are just some
24        pharmacists who just -- I don't know why they
25        have it in for the technicians.                     I don't

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 83 of 170. PageID #: 463



                                                                      Page 83

1         understand it.
2                            I did try to mitigate circumstances
3         because I kind of -- like I said, I empathize
4         with Susan, I know the way she is, but I also
5         know that she has helped a lot of technicians
6         there as well.           She's sort of a complex person.
7         I know she's given money to some techs.                         The
8         tech that it's alleged she threw the stapler at
9         her, I know she gave money to her when she was
10        having problems.
11                           So I can't condemn Susan because I
12        know she has a good heart and good side.                         I
13        just don't know why she behaves in the way she
14        does.         I'm not a psychiatrist, so I don't know,
15        but that's all I have to say.
16                 Q.        Did you report any of Susan's
17        conduct to anyone at University Hospitals?
18                 A.        I had mentioned about coming into a
19        mess to various bosses.                 I had mentioned it to
20        Jason for sure, I had mentioned it to Rachael
21        for sure, and I had mentioned it to my current
22        boss, Patricia Tumbush, that, you know, I can't
23        come walking into this mess all the time, it's
24        not necessary, and could she maybe mention or
25        could somebody maybe do something about it.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 84 of 170. PageID #: 464



                                                                      Page 84

1                            For the longest time nothing was
2         done, but I think in the last, like I said, two
3         years that Patty has been there that she did
4         something because, like I say, Susan's work as
5         far as I'm concerned has improved tremendously.
6                  Q.        These events with Anna Penko,
7         Glenn, and Lacey, what time frame did those
8         events occur?
9                  A.        Well, Anna Penko's was during the
10        time Rachael was there, and Anna, I can't
11        remember when she came, so I would say probably
12        anywhere from 2014 to 2017 maybe.
13                 Q.        What about Glenn Johnson?
14                 A.        Well, Glenn was an ongoing thing,
15        so it could have been back around 2011 to 2016.
16        It could have been ongoing all that time.
17                 Q.        You indicated with regard to Glenn
18        that he went to Jason?
19                 A.        In 2011 he did.              He went to Jason
20        about switching weekends, and they switched
21        out, but he still had to work with Susan during
22        the week, and he still had difficulties.
23                 Q.        What about Lacey Minnick?
24                 A.        Lacey left to open a restaurant.
25        So I would say the time period was probably

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 85 of 170. PageID #: 465



                                                                      Page 85

1         around the same time as Anna Penko, between
2         maybe like 2014 to 2015 maybe, because I think
3         Lacey has been gone for a few years now.
4                  Q.        Is there anything else that you can
5         think of that Susan Thabit did for which she
6         was not disciplined that you know of?
7                  A.        I can't think of anything.
8                  Q.        What about George Brown, what did
9         George Brown do that warranted discipline in
10        your mind?
11                 A.        I found out about this, and I
12        actually reported it to compliance, to Wendy
13        Henoch in compliance.                Rick Wise is a pharmacy
14        technician, and George Brown is a pharmacist.
15        George, once again, he had a tendency, and I'll
16        use the word pick on, to pick on Rick Wise, to
17        criticize his work, to criticize things he was
18        doing.        Rick had told me this I don't know how
19        long after it had occurred, that Rick was on a
20        counter near a printer, and George came up
21        behind him, grabbed him by both arms and
22        shoulders, and told him get out of my way and
23        tossed him aside.
24                           Rick went to HR, and Rick, I think
25        he also went to compliance, and I assume -- I

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 86 of 170. PageID #: 466



                                                                      Page 86

1         mean, I don't assume.                To me that was a pretty
2         big infraction, to put your hands on somebody.
3         I always try to compare these things to things
4         that I've gotten accused of, and I can only
5         imagine if had I put my hands on somebody and
6         thrown them out of the way and said get out of
7         my way what would have happened to me.
8                  Q.        Do you know if George Brown was
9         ever counseled or disciplined for that?
10                 A.        He may have been counseled, but he
11        wasn't blocked from biding on another job
12        because he bid on a job downtown.                      So if he was
13        counseled, he wasn't counseled in a manner that
14        if you look under UH policy, he really probably
15        should have been discharged for grabbing
16        another individual, and he's still working
17        there to this day.             Once again, I have nothing
18        against George Brown, I'm on a friendly basis
19        with George, but --
20                 Q.        Is there anything else that George
21        Brown did that you believe warranted
22        discipline?
23                 A.        Glenn Johnson reported him for the
24        very thing that Rick Wise reported him.                         George
25        was in charge of monitoring aseptic technique,

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 87 of 170. PageID #: 467



                                                                      Page 87

1         how we made IV add mixtures, and he made it as
2         rough as he could on Glenn, and Glenn just
3         thought that what he was doing was abusive,
4         what he was making him do, and he reported him,
5         and I do not think that George was ever
6         formally disciplined.                He may have been talked
7         to and told to back off, but I remember Glenn
8         was very upset over the whole -- whole
9         incident.
10                 Q.        Do you know the time frame of the
11        Glenn Johnson situation?
12                 A.        You know, George has been gone for
13        a couple of years now, so I would say probably
14        2015 to 2017.
15                 Q.        Is there anything else you can
16        think of related to George Brown?
17                 A.        I know that many people complained
18        about him, about his personality.                      I don't know
19        where they went with those complaints, but I
20        know that he wasn't -- he wasn't well liked.
21        Once again, he was a complex person, too, and I
22        saw maybe a different side because we were
23        peers.
24                           So he didn't treat me -- he even
25        treated me in a manner like that one time, one

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 88 of 170. PageID #: 468



                                                                      Page 88

1         or two times, but it wasn't like -- you know, I
2         sort of considered the source as far as things
3         go, and I think I did write an email to
4         somebody about the way he had conducted himself
5         that wasn't necessary around me.
6                            But I remember George's brother
7         committed suicide, and I remember crying with
8         him, and George had two boys who were my sons'
9         ages, and so we used to talk about the boys a
10        lot, and I consider him a friend, but I know
11        that he -- a lot of people were glad when he
12        left, so I don't know if others complained
13        about him or not.
14                 Q.        What about Larry Schepps,
15        S-C-H-E-P-P-S?
16                 A.        Larry is a pharmacist, and he
17        worked part time at this stage of his career
18        when I knew him.            He had been there full time
19        for years.         He's in his 70s now.              I told you
20        Susan Thabit, a lot of people had issues with
21        her not doing work.
22                           Because I work third shift, I'm not
23        aware of what goes on on first shift, the
24        relationships and things as much as other
25        people are.         One day everybody was all agog

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 89 of 170. PageID #: 469



                                                                      Page 89

1         because Susan would usually come in around 1:00
2         or 2:00, and then she would get lost for a few
3         hours.        That was a really busy time, and they
4         needed somebody to help with the work.
5                            So Larry, he used to get -- the
6         workload affected him greatly.                      It would make
7         him nervous or whatever.                  He was older and past
8         his prime and not used to the new systems that
9         were there, so naturally he was having
10        difficulty with it.
11                           This was a day he needed some help
12        over there, and Susan was sitting across the
13        hall for like an hour-and-a-half when she came
14        in.     So Larry went across the hall, and he
15        swore at her.          He said, God damn it, Susan.
16        I'm paraphrasing.             I know he said God damn it.
17        I don't know how exactly he said it, but what
18        they told me was he said, God damn it, Susan.
19        You need to get off your lazy behind and get
20        over there because we're getting buried.
21                           So I knew about that incident, and
22        I knew about other incidents from techs where
23        Larry would slam the phone down on nurses and
24        hang up on them.            Like I said, I'm not trying
25        to paint myself as a saint or anything like

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 90 of 170. PageID #: 470



                                                                      Page 90

1         this, but once again, I only compare what other
2         people seem to get away with things -- I never
3         slam a phone receiver down because I'm never on
4         a phone receiver, I'm always on speaker phone,
5         so I never hang up on anybody or do anything
6         like that, but, you know.
7                  Q.        Do you know if any of this conduct
8         by Larry was reported to anyone at University
9         Hospitals?
10                 A.        I want to say that Rachael heard
11        him say that because it was over near her
12        office, and I want to say that people said he
13        got called into the office.                     But as far as
14        formal counseling, it did not look like Larry
15        was ever formally counseled.
16                 Q.        Do you know if he was or he wasn't?
17                 A.        I do not know.
18                 Q.        Is there anything else that you can
19        think of that Larry did that warranted
20        discipline?
21                 A.        No.    Like I said, just yelling at
22        nurses on the phone or hanging up on them.
23                 Q.        Tell me about Lisa.              How do you
24        pronounce her last name?
25                 A.        You know what?             I'm not even sure.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 91 of 170. PageID #: 471



                                                                      Page 91

1         That's her maiden name.                 I would say
2         Wojotowitz.         Lisa is a pharmacist who is a
3         saintly person.           She is a very good person, but
4         she tries too hard sometimes to please.                         She is
5         my opposite.          I work seven days in a row on
6         third shift, Lisa works the opposite seven days
7         of me, so her and I never work together.
8                            But one time, and I don't know how
9         many years ago this was, but I know Rachael was
10        in charge, and a nurse had an upset stomach, a
11        bad upset stomach, and there is a prescription
12        medicine called ondansetron which is for nausea
13        and vomiting, but it's a prescription, and Lisa
14        gave that nurse an ondansetron, and the reason
15        Lisa gave her the ondansetron was the nurse had
16        taken an ondansetron out of a patient's
17        medication drawer, so she wanted to replace the
18        one she had taken.
19                           It turned into a really big deal
20        thing where the nurse was -- she was
21        given -- she was suspended for a very long
22        time.         I think that she was fired officially,
23        and then she appealed it somehow, and somehow
24        she got back in with a suspension, but she left
25        soon after that.            The pharmacy part of it ended

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 92 of 170. PageID #: 472



                                                                      Page 92

1         up being a huge deal that Lisa gave her that
2         prescription medication even though it wasn't a
3         controlled substance or anything and she only
4         did it once.          But in this day and age with the
5         way everything is, it was a huge deal.
6                            All the pharmacists got called up
7         to HR, and we all had to promise never to give
8         anything out, not even a Tylenol to somebody
9         with a headache.            At that time we all feared
10        that Lisa was going to get fired or suspended,
11        and she didn't, which I'm happy about.
12                           But once again, the only thing that
13        I say is God help it if it was me that did that
14        because I would for sure think that it would be
15        handled differently.               That's my opinion.
16                 Q.        Is there anyone else that you can
17        think of that committed similar infractions to
18        you, but those infractions were ignored?
19                 A.        I think there might be one other
20        person, and I'm trying to think about it.                          I
21        can't think of the person right now.
22                           MS. ISRAEL:          Let's take a break and
23        go off the record.
24                                 (Brief recess.)
25                 Q.        Mr. Dundee, I want to direct your

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 93 of 170. PageID #: 473



                                                                      Page 93

1         attention back to Exhibit 3 again.                      In response
2         to Interrogatory No. 12, you indicated that
3         other staff members had written humorous asides
4         as well.        Do you recall any of those humorous
5         asides and who they were written by?
6                  A.        The only humorous asides that I can
7         recall were ones that were written by me.                          I
8         often wrote a little commentary.                     I seem to
9         think I'm funny.            I don't know if other people
10        do, but I try to keep the banter going.
11                           But when I drive into University
12        Hospital Geauga, I have to go through Route 168
13        which is in an Amish area, so they have buggies
14        out all the time, so it makes it kind of
15        difficult sometimes.               One night I don't know
16        what was going on, but there were buggies
17        everywhere, and I couldn't pass them because
18        they were all lined up.                 I don't know if they
19        were having a festival, it was a funeral, or
20        what.
21                           I remember when I went to work,
22        this girl, this tech, Gina, takes care of our
23        time exception logs, and so I remember writing
24        on there that it was like Amish Armageddon, and
25        I thought that was pretty funny, and I tried to

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 94 of 170. PageID #: 474



                                                                      Page 94

1         explain why I couldn't pass these people and
2         stuff.        I would make other comments like that.
3                            Susan and I had a regular thing
4         going on which was what we were continuing that
5         night.        She would ask me to do something or she
6         would ask to do something, and I would write
7         something on there.              She would just -- I would
8         say, well, is this okay, and what I wrote was
9         just humorous and positively false, and she
10        would just laugh like crazy, and then she would
11        usually scratch it out or something, but not
12        all the time.
13                           So I know that I made numerous
14        comments probably on a pay period basis, that I
15        would make some sort of comment or draw a
16        little picture or something.                        These sheets were
17        nothing formal.           They were just a sheet of
18        paper that it wasn't -- it was just our
19        department's way of handling this, and they
20        would just make copies of it and keep it going.
21                           So it wasn't anything where, you
22        know, that it was an on-line time and
23        attendance thing.             It was just something
24        informal that if something untoward came up,
25        you forgot your badge or you did something,

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 95 of 170. PageID #: 475



                                                                      Page 95

1         those were types of exceptions, or if you ran
2         late, whether it was because of weather,
3         because of the Amish, or because of whatever.
4         So you would write these things on there.                          I
5         know that other people had written some
6         humorous things.
7                            In fact, Ms. Lerman, regardless of
8         me filing a suit, she had a good sense of
9         humor, too, and she used to enjoy posting
10        little things or writing little notes.                        I can't
11        say that she wrote little notes on that for
12        sure, but I do seem to remember her
13        writing -- finding some of my notes that I put
14        on there when she was handling it humorous
15        because she would tell me about them or she
16        would, I don't know, write something or other
17        or a note, or she would tell me face to face
18        that it was funny or something like that.                          Not
19        every interaction I had with her was terrible.
20        It just got terrible, but it wasn't terrible.
21        But, like I said, other people --
22                           But here's the thing about that
23        time and attendance situation, when we met on
24        8-5-16 and Jason was bringing that up, that
25        could have been my way out of there.                       Why

                                   Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 96 of 170. PageID #: 476



                                                                      Page 96

1         didn't they write me up for that?                       I mean, were
2         they just being nice or what?                       Because he could
3         have wrote me up.             He could have made it a
4         formal discipline and written me up, and I
5         would have been at the point that I was on
6         June 26th, 2017.            I would have been at the last
7         step.
8                            But in my opinion the reason he
9         didn't write me up and the only reason he
10        threatened me was that he thought that that
11        meeting would go poof, that there was no proof
12        we ever met, that nothing ever happened, that
13        they intimidated me, did a materially adverse
14        action and they thought it was going to go
15        poof, but they didn't count on Phil Snyder
16        hearing him call me to that meeting.
17                 Q.        What is the basis for your belief
18        that Jason intended to hide the existence of
19        that meeting?
20                 A.        Well, the position statement
21        that -- that not just Jason, but Danialle
22        Lynce, the position statement, the two position
23        statements that Danialle Lynce wrote in
24        response to my EEOC filing make no mention of
25        that 8-5-2016 meeting, and in fact Ms. Lynce in

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 97 of 170. PageID #: 477



                                                                      Page 97

1         her position statement states, paraphrasing
2         again, that she has no idea of what protected
3         activity I was referring to.
4                            That's what makes me think that
5         they -- and I stated as much when on Monday,
6         that following Monday, two days later after
7         this meeting, I wrote to compliance, to Ed
8         Soyka, telling him that they had violated EEOC
9         rules against retaliation against a protected
10        activity, and I told him that I was threatened
11        with future action, but they didn't act on it
12        at that point because then it would have
13        confirmed what they were doing.
14                           But once again, the increased
15        scrutiny that they promised was retaliation.
16        So regardless of what they did, they retaliated
17        against me by threatening me and promising
18        increased scrutiny going forward and
19        threatening me with termination.
20                           I'm sorry.          I'm talking louder.            I
21        apologize.
22                 Q.        No need to apologize.
23                           In your complaint you mention
24        defendants' threats, and we've discussed today
25        the threats that you say were made during the

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 98 of 170. PageID #: 478



                                                                      Page 98

1         August 2016 meeting by Jason and Danialle that
2         you would be subject to termination if you
3         engaged in similar behavior such as the notes
4         that were discussed with you; is that right?
5                  A.        Correct.
6                  Q.        Are there any other threats that we
7         haven't discussed today that UH or any of its
8         employees made towards you?
9                  A.        Well, I was threatened by Shawn
10        Osborne in a letter that I received in November
11        of 2017, and it was a very direct letter that
12        said that unless I attended an EAP session by
13        12-7-2017 I could be terminated.                     It was -- I
14        got the letter two days before Thanksgiving,
15        but I think it was written earlier, and he
16        threatened me with termination if I did not
17        attend that EAP session.
18                 Q.        Any other threats that you can
19        think of?
20                 A.        At this moment I can't think of any
21        other threats.
22                 Q.        Also in your complaint when you're
23        talking about your hostile work environment,
24        you state that the hostile work environment was
25        created by Ms. Lynce, Ms. Lerman, and others

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 99 of 170. PageID #: 479



                                                                      Page 99

1         who were complicit in the conspiracy.                        What
2         conspiracy are you referring to?
3                  A.        Once again, I go back to the fact
4         that I didn't depose anyone, and I think I
5         stated in that that things would be revealed
6         once I took depositions.                  Jason Glowczeski, the
7         morning of that meeting I had to pull my car
8         around to the other side of the hospital, the
9         meeting of 8-5-2016.               As I'm pulling around,
10        Jason pulls in practically next to me.                        Jason
11        is a nice guy.           Once again, I'm suing nice
12        people.       But he is a nice guy, and he was a
13        good boss.         He looked distraught to me when we
14        were walking in.            I mean, he looked like he was
15        walking the Green Mile when we were walking in
16        that morning together.                 He hardly said a word.
17        He looked troubled to me.                   He just wasn't
18        acting himself.
19                           At that point he was pretty high up
20        in the -- he was still in the pharmacy chain of
21        command, but he was pretty high up.                       Rachael
22        had taken his job, and he was a regional
23        manager now at this point.                    So there aren't too
24        many people that could order him to do
25        something if he didn't want to, and Danialle

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
    Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 100 of 170. PageID #: 480



                                                                    Page 100

1         Lynce I don't think could order him to attend
2         this meeting on 8-5-2016 on her own.                       I don't
3         think she had the stature to do that.
4                           In my estimation somebody higher up
5         had to be involved to compel Jason to come to a
6         meeting that he clearly didn't want to attend.
7         Even when he was in there threatening me, it
8         wasn't with the same vitriol that Danialle
9         Lynce was threatening me.                   So I knew that he
10        didn't want to be there.
11                          Then when I got that letter from
12        Shawn Osborne those few days before
13        Thanksgiving in 2017, I saw a co-signature on
14        there was Attorney Heather Harmon, UH HR.                         I
15        said, boy, this got -- this whole thing is
16        pretty high up because I had never heard of
17        Ms. Harmon before, but she obviously was -- you
18        know, they threw her name on there to give it
19        some punch.         Here I've got an attorney's name
20        on this sheet from Shawn Osborne who is as high
21        up in the pharmacy chain of command that you
22        can get.
23                          So for Shawn Osborne to write that
24        letter, he had to be compelled also by somebody
25        who was in the chain of command.                    That was

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
    Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 101 of 170. PageID #: 481



                                                                    Page 101

1         my -- that's what I surmised, and that's what I
2         thought I was going to find out deposing
3         people.
4                           The other thing I thought I was
5         going to find out was about Rebecca Besselman
6         who was the HR rep that I wrote those two
7         emails that got me written up.                      She was
8         assigned by compliance to sit in on every
9         interaction that I had with Rachael Lerman
10        because I had gone to compliance several times
11        about the hostile work environment.
12                          So they said that this third-party,
13        supposedly neutral -- and I do say that Rebecca
14        Besselman was pretty neutral most of the time.
15        She sat in on an evaluation, she sat in on any
16        discipline hearing, and she and I got to be
17        friends because when I met her she had
18        bronchitis really bad, and she was coughing
19        when I was in there, and I told her, I go, You
20        got Flonase at home?               She said, Yeah.            I said,
21        Just get Flonase and use it for a few days
22        twice a day, I said, because sometimes this
23        affects this, so do that.                   The next time that
24        we met she told me that that had worked for
25        her, and we had joked many times after that.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
    Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 102 of 170. PageID #: 482



                                                                    Page 102

1         We had had jokes many times after that.
2                           The thing that really made me think
3         that other people were complicit in this was
4         those two emails were sent to Rebecca
5         Besselman, and any reasonable person that would
6         read her responses to those emails, because she
7         didn't take note of those phrases at all, and
8         she just glossed over them.                     In fact, she made
9         a joke with the first email that she sent back
10        to me about her office being so cold that she
11        couldn't type.
12                          That is where the complicity comes
13        in, too, because Rebecca Besselman quit about
14        two to three weeks after that June 26th, 2017,
15        write-up, and I want to know and I've always
16        wanted to know and I've asked it and it's in my
17        -- and it's in the exhibits that I put in my
18        motion for summary judgment, I want to know and
19        I've asked for many years who filed the
20        complaint against me for those phrases that I
21        made to Rebecca Besselman, and I can't get an
22        answer, and I don't know why Rebecca quit after
23        that, either.
24                          So once again, had I deposed
25        Rebecca Besselman and maybe had I deposed Steve

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
    Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 103 of 170. PageID #: 483



                                                                    Page 103

1         Jones who was over everybody there and who I
2         had written to in the past about a hostile work
3         environment as well, I may have found out who
4         was complicit in this ever.
5                           Once again, when I put my motion
6         for summary judgment in, I didn't want the
7         excess noise.          It didn't matter who was
8         complicit in it I had decided.                      That would just
9         be extraneous noise.               I felt I had enough
10        evidence and based on the law that my motion
11        for summary judgment was enough without that
12        other stuff.
13                 Q.       Other than the people that we've
14        talked about today, are you aware of anybody
15        else at University Hospitals who was
16        responsible for creating a hostile work
17        environment or retaliating against you?
18                 A.       At this moment I'm not aware.
19                                  -    -     -    -     -
20                          (Thereupon, Deposition Exhibit 4, a
21                          Document Bates Labeled UH-Dundee
22                          0036, was marked for purposes of
23                          identification.)
24                                  -    -     -    -     -
25                 Q.       I'm going to hand you next what's

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
    Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 104 of 170. PageID #: 484



                                                                    Page 104

1         been marked as Defendant's Exhibit 4.                       Do you
2         recognize that document?
3                  A.       When did I write this?                There were
4         so many things in the beginning.                    Yes, I do
5         remember this.          I do remember this.
6                  Q.       What is Exhibit 4?
7                  A.       It's my charge of -- is this age
8         discrimination?           Yes.       It was an age
9         discrimination lawsuit that I filed -- not
10        lawsuit, an age discrimination complaint I
11        filed with the Cleveland EEOC.
12                 Q.       Is that your signature at the
13        bottom?
14                 A.       Yes, it is.
15                 Q.       This indicates that you submitted
16        this charge on November 12th, 2013.                      Is that
17        consistent with your recollection?
18                 A.       Yes, it is.
19                 Q.       This charge relates to a pamphlet
20        for EAP that you found in your locker in
21        October of 2013; is that right?
22                 A.       Correct.         But it also spoke to the
23        hostile work environment as well.
24                                  -    -     -    -     -
25                          (Thereupon, Deposition Exhibit 5, a

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
    Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 105 of 170. PageID #: 485



                                                                    Page 105

1                           Document Bates Labeled UH-Dundee
2                           0204 through 0207, was marked for
3                           purposes of identification.)
4                                   -     -     -    -     -
5                  Q.       I'm going to hand you Defendant's
6         Exhibit 5.        Do you recognize that document?
7                  A.       I recognize it.                I just have to
8         find out when I wrote it.                      Yes, I do recognize
9         it.
10                 Q.       Is that your signature on the last
11        page?
12                 A.       Yes, it is.             Well, it was a -- it
13        was a PDF signature, yes.
14                 Q.       Your electronic signature?
15                 A.       Yes, an electronic signature.
16                 Q.       What is this document?
17                 A.       This -- I have to make sure, my
18        eyes are kind of going a little goofy right
19        now, if this is the first one that I filed.                           I
20        have to find the date on here.                       I'm sorry.
21                 Q.       The date is on the last page near
22        your signature, August 19th, 2017.
23                 A.       Yes.        Okay.       This was -- this was
24        the first complaint I made about retaliation
25        against a protected activity.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
    Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 106 of 170. PageID #: 486



                                                                      Page 106

1                  Q.          Do you know if this intake
2         questionnaire and complaint became an official
3         EEOC charge?
4                  A.          Yes, it did.
5                                      -     -    -    -     -
6                              (Thereupon, Deposition Exhibit 6, a
7                              Document Bates Labeled UH-Dundee
8                              0208 through 0211, was marked for
9                              purposes of identification.)
10                                     -     -    -    -     -
11                 Q.          I'm handing you Defendant's
12        Exhibit --
13                 A.          Should I put these down?
14                 Q.          Yes.        You can set those down.            I'm
15        handing you Defendant's Exhibit 6.                         Do you
16        recognize that document?
17                 A.          Yes, I think I do.                Let me see
18        here.         Yes.    This is -- this is my ADA, first
19        ADA complaint that I filed with the EEOC
20        Cleveland office.
21                 Q.          Is that your electronic signature
22        on the last page?
23                 A.          Yes, it is.
24                 Q.          This indicates that you submitted
25        this intake questionnaire on August 23rd, 2017;

                                      Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
    Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 107 of 170. PageID #: 487



                                                                    Page 107

1         is that right?
2                  A.       That is correct.
3                  Q.       Do you know if this intake
4         questionnaire became a formal EEOC charge?
5                  A.       It did.
6                  Q.       You can set that aside.
7                                   -    -     -    -     -
8                           (Thereupon, Deposition Exhibit 7, a
9                           Document Bates Labeled UH-Dundee
10                          0212, was marked for purposes of
11                          identification.)
12                                  -    -     -    -     -
13                 Q.       Take a look at Defendant's
14        Exhibit 7, and let me know if you've seen that
15        document before.
16                 A.       Yes, I have.
17                 Q.       Is that your signature at the
18        bottom?
19                 A.       Yes, it is.
20                 Q.       What is this document?
21                 A.       I filed with the Ohio Civil Rights
22        Commission a charge of discrimination, once
23        again, it's under the Title I of the ADA, for
24        being forced to submit to mandatory EAP
25        counseling sessions.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
    Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 108 of 170. PageID #: 488



                                                                     Page 108

1                  Q.       Did you sign and submit this charge
2         of discrimination on September 14th, 2017?
3                  A.       I don't think so.                  Wait a second.
4         I don't think I did.               I thought this was more
5         in the spring of 2018.                   Well, what's that say?
6         9-14-17.
7                  Q.       If you want to read silently to
8         yourself so she doesn't have to try to take
9         down your mumbles, that would be helpful.
10                 A.       I'm so sorry.                I must have filed
11        this at 9-14-17, yes.
12                                  -    -     -     -     -
13                          (Thereupon, Deposition Exhibit 8, a
14                          Document Bates Labeled UH-Dundee
15                          0276 through 0279, was marked for
16                          purposes of identification.)
17                                  -    -     -     -     -
18                 Q.       I'm handing you Defendant's
19        Exhibit 8.        Do you recognize that document?
20                 A.       Yes, I do.
21                 Q.       What is it?
22                 A.       Yeah.       This document doesn't have
23        anything to do with my lawsuit.                        This is a
24        document I filed because I felt that the
25        hospital wasn't discussing an accommodation for

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
    Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 109 of 170. PageID #: 489



                                                                    Page 109

1         my handicap in good faith, but this has nothing
2         to do with the lawsuit that we're discussing.
3                  Q.       Is this your signature on the last
4         page?
5                  A.       Yes, it is.
6                  Q.       This is a charge of discrimination
7         for disability discrimination signed by you and
8         submitted on September 2nd, 2018; is that
9         right?
10                 A.       Yes, but I withdrew this.
11                 Q.       So no formal charges?
12                 A.       No.     I withdrew that.            Heather
13        Harmon had made some inroads in our
14        discussions, and I told her because she had
15        shown such good faith that I would drop the
16        charge.
17                          MS. ISRAEL:            Let's go off the
18        record for a minute.
19                                (Brief recess.)
20                                  -    -     -    -     -
21                          (Thereupon, Deposition Exhibit 9, a
22                          Document Bates Labeled UH-Dundee
23                          0092, was marked for purposes of
24                          identification.)
25                                  -    -     -    -     -

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 110 of 170. PageID #: 490



                                                                       Page 110

1                   Q.       I'm handing you Defendant's
2         Exhibit 9.         Do you recognize that document,
3         Mr. Dundee?
4                   A.       Yes, I do recognize it.
5                   Q.       The top portion of that document is
6         a copy of a handwritten note.                        Is that your
7         handwriting?
8                   A.       No, it's not my handwriting.
9                   Q.       Do you know whose handwriting it
10        is?
11                  A.       I know now.           I didn't know at the
12        time.      You know what?            I can't say that I know
13        now.      I don't know whose it is to tell you the
14        truth.
15                  Q.       The bottom half of the page
16        includes some typewritten text.                        Is that your
17        text?
18                  A.       It certainly is.
19                  Q.       And you wrote that message?
20                  A.       Yes, I did.
21                  Q.       You can set that aside.
22                                  -    -     -    -    -
23                           (Thereupon, Deposition Exhibit 10, a
24                           Document Bates Labeled UH-Dundee
25                           0117, was marked for purposes of

                                    Veritext Legal Solutions
      www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 111 of 170. PageID #: 491



                                                                     Page 111

1                            identification.)
2                                   -    -     -    -    -
3                   Q.       I'm handing you next Exhibit 10.                   I
4         want you to focus on the lower right-hand
5         corner here.          There is a little bit of cutoff,
6         but if you could tell me if you recognize this
7         handwriting here and what does it say.
8                   A.       "She forced me to sign this.
9         Help."
10                  Q.       Whose handwriting is that?
11                  A.       That's me.
12                  Q.       You wrote that note on that
13        timekeeping exception log?
14                  A.       Yes, I did.
15                                  -    -     -    -    -
16                           (Thereupon, Deposition Exhibit 11, a
17                           Document Bates Labeled UH-Dundee
18                           0118, was marked for purposes of
19                           identification.)
20                                  -    -     -    -    -
21                  Q.       I'm going to hand you next
22        Defendant's Exhibit 11 and direct your
23        attention to this highlighted handwriting here
24        in the middle.           If you could take a look at
25        that, and let me know if you can read it.

                                    Veritext Legal Solutions
      www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 112 of 170. PageID #: 492



                                                                      Page 112

1                   A.       Yes.        That's mine.
2                   Q.       What did you write on that log?
3                   A.       I said, "Not sure if she left then.
4         I wasn't at the time clock.                    She may be lying."
5                   Q.       Who were you referring to in that
6         note?
7                   A.       Susan Thabit.
8                   Q.       Okay.        Finally, I'm going to hand
9         you Defendant's Exhibit 12.
10                                   -     -   -    -    -
11                           (Thereupon, Deposition Exhibit 12, a
12                           Document Bates Labeled UH-Dundee
13                           0152, was marked for purposes of
14                           identification.)
15                                   -     -   -    -    -
16                  Q.       There is a highlighted typed
17        section here.          If you could read that and let
18        me know if you answered that comment on the
19        log.
20                  A.       Let's see what it says.                Where are
21        you showing me?            I'm sorry.
22                  Q.       It's no problem.                Here, this
23        highlighted typed section right in the middle
24        of the exhibit (indicating).
25                  A.       Yes.        Yes, that would be -- yes,

                                    Veritext Legal Solutions
      www.veritext.com                                                     888-391-3376
    Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 113 of 170. PageID #: 493



                                                                    Page 113

1         because I couldn't write all of that on there.
2                  Q.       What did you type onto that form?
3                  A.       It says, "12-11-16 Frank, punch in
4         2116, extremely hazardous road conditions.                          I
5         feel that UH should pay me for travel time
6         under these conditions."
7                  Q.       Okay.      That's all the questions
8         that I have for you today.
9                  A.       You are the best.
10                 Q.       Say that on the record, please.
11                          We talked about a number of topics
12        today, and you indicated that you would let me
13        know if you thought of any additional
14        information such as peoples' names or events.
15        Have you thought of anything during our breaks
16        or during the time that you've been deposed
17        today?
18                 A.       I'll just find out that name of my
19        friend Sergio's cousin who works with the EEOC
20        because I have it, and I just can't believe I
21        can't think of it right now.
22                 Q.       Is there anything else that you
23        would like to add to your testimony today?                          I'm
24        not asking for a speech.                  I'm just asking for
25        additional evidence or information that you

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
    Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 114 of 170. PageID #: 494



                                                                    Page 114

1         might have that's relevant for your claims.
2                  A.       I don't have anything that I can
3         think of right now.
4                           MS. ISRAEL:           Thank you.       I
5         appreciate your time, and this deposition is
6         concluded.
7                           When this transcript is typed up,
8         you have an opportunity to read the transcript
9         and fill out what's called an errata sheet and
10        correct any errors, typos, mistakes that you
11        may have made in your testimony.                      You can
12        choose to read the transcript and sign, or you
13        can waive that right and allow the transcript
14        to stand as it is.
15                          Do you want to make a decision on
16        that today?
17                          MR. DUNDEE:           You know, part of me
18        wants to just say it's all okay.                      I've already
19        put in for a summary judgment.                      I can waive
20        that.
21                          MS. ISRAEL:           He'll waive, and we
22        will take a copy.
23                (Deposition concluded at 12:23 p.m.)
24
25

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
    Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 115 of 170. PageID #: 495



                                                                    Page 115

1         Whereupon, counsel was requested to give
2         instruction regarding the witness's review of
3         the transcript pursuant to the Civil Rules.
4
5                                      SIGNATURE:
6         It was agreed by and between counsel and the
7         parties that the reading and signing of the
8         transcript of said deposition, be and the same
9         is hereby waived.
10
11                             TRANSCRIPT DELIVERY:
12        Counsel was requested to give instruction
13        regarding delivery date of transcript.
14                          Ms. Israel ordered the original
15        transcript regular delivery.
16                          Mr. Dundee did not order a copy.
17
18
19
20
21
22
23
24
25

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
    Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 116 of 170. PageID #: 496



                                                                    Page 116

1                             REPORTER'S CERTIFICATE
2         The State of Ohio,               )
3                                                         SS:
4         County of Cuyahoga.              )
5
6                           I, Cynthia Sullivan, RPR, a Notary
7         Public within and for the State of Ohio, duly
8         commissioned and qualified, do hereby certify
9         that the within named witness, FRANK D. DUNDEE,
10        was by me first duly sworn to testify the
11        truth, the whole truth and nothing but the
12        truth in the cause aforesaid; that the
13        testimony then given by the above-referenced
14        witness was by me reduced to stenotypy in the
15        presence of said witness; afterwards
16        transcribed, and that the foregoing is a true
17        and correct transcription of the testimony so
18        given by the above-referenced witness.
19                          I do further certify that this
20        deposition was taken at the time and place in
21        the foregoing caption specified and was
22        completed without adjournment.
23
24
25

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
    Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 117 of 170. PageID #: 497



                                                                    Page 117

1                           I do further certify that I am not
2         a relative, counsel or attorney for either
3         party, or otherwise interested in the event of
4         this action.
5                           IN WITNESS WHEREOF, I have hereunto
6         set my hand and affixed my seal of office at
7         Cleveland, Ohio, on this 19th day of
8         March, 2020.
9
10
11
12
13                          <%2231,Signature%>
14                          Cynthia Sullivan, Notary Public
15                          within and for the State of Ohio
16
17        My commission expires October 17, 2021.
18
19
20
21
22
23
24
25

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 118 of 170. PageID #: 498


[& - accommodate]                                                            Page 1

          &           12-11-16 113:3          108:2                       5
 & 2:11               12-7-2017 98:13       2018 33:18 35:22     5 3:8 4:9 104:25
                      12:23 114:23            37:2 38:15,16        105:6
          0           12th 104:16             39:21 40:6 51:20   59 4:4
 0036 4:8 103:22      1300 2:13               56:3,8 108:5       5th 9:25 15:11
 0092 4:16 109:23     14th 108:2              109:8                16:17,23 19:8
 0108 4:3 8:7         15 14:4,20            2019 38:15 65:11       68:25
 0117 4:17 110:25     1600 2:14             2020 1:18 51:21
 0118 4:19 111:18                                                         6
                      168 93:12               117:8
 0152 4:20 112:13     17 117:17             2021 117:17          6 4:11 61:17 73:7
 0204 4:10 105:2      18 69:4               21 36:10               106:6,15
 0207 4:10 105:2      19 12:11,12           2116 113:4           62 4:6
 0208 4:11 106:8      19th 105:22 117:7     216 2:16             621-5161 2:16
 0211 4:11 106:8      1:19cv01141 1:7       22 36:10                      7
 0212 4:13 107:10              2            2231 117:13          7 4:12 107:8,14
 0276 4:14 108:15                           23andme 36:1,5
                      2 3:3 4:4 59:15,22                         70s 88:19
 0279 4:14 108:15                           23rd 8:22 22:20
                        62:24,24                                 7707 1:22 2:5
 04 50:15,21                                  106:25
                      20 14:4 15:5 36:10                                  8
          1                                 25 15:5
                      2003 50:15,20,21                           8 4:3,14 61:22
 1 4:3 8:3,5 22:17                          26th 17:2 19:17,22
                      2010 53:1,24                                 76:9 108:13,19
   60:8                                       22:6,12,25 23:9
                      2011 54:13 84:15                           8-5-16 18:18 95:24
 10 1:18 4:17                                 24:7 29:17 75:3
                        84:19                                    8-5-2016 23:7
   110:23 111:3                               96:6 102:14
                      2011-2012 54:13                              96:25 99:9 100:2
 100 16:9                                   2:00 89:2
                      2012 54:14 74:15                           80 36:4,5,7
 103 4:8                                    2nd 109:8
                      2013 74:1 104:16
 104 4:9                                              3                   9
                        104:21
 106 4:11             2014 84:12 85:2       3 4:6 62:8,10 93:1   9 4:15 109:21
 107 4:12             2015 24:11 53:19      30 56:18 57:15         110:2
 108 4:14               85:2 87:14            78:23              9-14-17 108:6,11
 109 4:15             2016 8:23 9:25        330 2:7              9:30 1:19
 10:00 20:8             15:11 16:17,23      398-8274 2:7                  a
 10:30 79:20            19:8 20:7 22:12               4          a.m. 1:19
 11 4:18 111:16,22      22:20 56:2 68:25                         abeyance 29:3
 110 4:17                                   4 3:5 4:8 61:2
                        68:25 84:15 98:1                         ability 31:19,21
 111 4:18                                     103:20 104:1,6
                      2017 17:2 19:17                              32:9 33:23,23
 112 4:20                                   44114 2:15
                        22:7 23:3,9,11,25                          57:18,24
 116 3:10                                   44512 2:6
                        24:7 29:17 33:8                          able 20:11 42:5
 11:00 79:19                                4th 20:7
                        39:13 75:3 84:12                           48:2
 12 4:20 13:15 93:2     87:14 96:6 98:11                         abusive 87:3
   112:9,11             100:13 102:14                            accommodate 7:9
                        105:22 106:25
                               Veritext Legal Solutions
 www.veritext.com                                                      888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 119 of 170. PageID #: 499


[accommodation - assist]                                                         Page 2

 accommodation         admission 4:5          amberwood 1:22        apply 54:8 55:8,12
   58:19 108:25          59:17 60:7,8,19,24     2:5                   55:14
 accurate 10:23          61:2,17              ambushed 24:18        applying 55:12
   12:6,18 16:12       admit 60:25              75:2                appointment 30:3
   27:1,8,9            admitted 80:20         amish 93:13,24          31:12,25 32:1,5
 accused 77:6 86:4     adverse 10:15            95:3                  33:7,18,20 37:15
 act 82:12 97:11         96:13                amount 39:5             37:19,25
 acting 99:18          affect 39:8 57:18      andover 80:11         appointments
 action 10:15 15:12    affiliated 32:15,17    anna 77:8,17,21         34:3
   19:23 23:12 24:1    affixed 117:6            82:5 84:6,9,10      appreciate 12:20
   24:6,15 25:9        aforesaid 116:12         85:1                  12:25 27:10 76:7
   42:16,19,21 43:15   afraid 49:7 54:23      answer 6:4,8,14         114:5
   43:18 72:18 96:14   age 5:1 92:4 104:7       17:16 27:11 29:4    approximately
   97:11 117:4           104:8,10               58:10 66:8 73:10      14:3 15:5 38:1
 actionable 25:1       ages 88:9                80:6 102:22           53:13
 actions 21:3 24:12    aggravated 30:23       answered 80:15        arbitration 5:21
   45:24 46:2 47:1     aggravation 32:20        82:17 112:18        area 93:13
 activities 48:19      ago 39:2 53:18         answers 61:12         areas 58:3
 activity 7:21 10:5      56:1,1,18 91:9         62:19,20,22         argument 47:2
   10:10 21:4,6,7,19   agog 88:25             anticipate 63:1       armageddon
   22:5,10 23:5 72:1   agreed 115:6           antihistamine           93:24
   97:3,10 105:25      ahead 15:25 58:9         38:19               arms 85:21
 actors 26:1             60:5 70:13           anxiety 48:17         aseptic 86:25
 acuity 39:9           air 64:21                50:16 52:8,9        ashtabula 80:12
 ada 26:15,17 28:7     airlock 74:19          anxious 50:18         aside 9:8 16:18
   43:24 46:24         airplane 17:6            75:2                  73:20 85:23 107:6
   106:18,19 107:23    al 1:9                 anybody 20:17           110:21
 add 24:9 26:11        aleene 55:16             26:10 50:17 63:24   asides 93:3,5,6
   34:23 71:17 87:1    allegation 7:12          81:12 90:5 103:14   asked 13:11 15:1
   113:23                76:10,13             anymore 79:25           15:24 20:8 29:2
 addendum 14:13        allegations 70:16      anytime 16:23           29:25 35:12 41:22
 addendums 11:21         71:1                 apologize 97:21,22      58:25 71:6 79:1
   14:10 25:8          allege 44:5 63:16      appealed 91:23          102:16,19
 additional 31:9       alleged 61:4 63:6      appearance 74:15      asking 10:11
   49:11,13 113:13       66:19 68:5,17        appearances 2:1         12:21 58:20 60:25
   113:25                72:12 83:8             3:3                   113:24,24
 addressed 23:10       allow 58:20,23         application 54:11     asks 73:8 76:9
   25:7                  114:13               applications 54:3     assigned 18:1
 adjournment           allowed 14:10,12       applied 52:24 53:8      71:19 101:8
   116:22                14:13 15:19 48:5       53:23 55:3,9 56:6   assist 34:16


                                 Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 120 of 170. PageID #: 500


[assistance - caused]                                                           Page 3

 assistance 25:19         99:3 102:9          best 10:18 12:24     brown 76:18 85:8
   26:16 28:4 30:2      baclofen 38:23          13:4 32:9 53:19      85:9,14 86:8,18,21
 associated 32:24       bad 55:7 91:11          64:6,16,17 78:2      87:16
   39:18 40:1             101:18                80:3 113:9         buggies 93:13,16
 assume 66:8 85:25      badge 94:25           better 40:21 79:24   bulldog 53:16
   86:1                 badgering 14:19       beyond 24:4,4        buried 89:20
 assuredly 28:17        banter 93:10            78:20              business 27:21
   28:18                based 44:2 46:4       bid 55:22 56:5         28:8 47:25 48:4
 attacks 50:3,4,13        76:2 103:10           86:12                81:10
   50:19                basis 21:6 39:10      biding 86:11         busy 89:3
 attend 20:16 29:5        46:23 76:10 86:18   big 86:2 91:19                 c
   29:8 42:12,17          94:14 96:17         bigger 69:19
                                                                   c 76:20 88:15
   43:19 71:8 98:17     bates 4:3,8,9,11,12   biggest 24:21 42:1
                                                                   call 29:19 66:17
   100:1,6                4:14,15,17,18,20    bit 111:5
                                                                     67:23 96:16
 attendance 11:6          8:6 103:21 105:1    blocked 86:11
                                                                   called 5:1 6:24
   14:24 69:7 94:23       106:7 107:9         boardman 1:23
                                                                     13:20 17:2 20:7,7
   95:23                  108:14 109:22         2:6
                                                                     75:5 80:6 90:13
 attended 98:12           110:24 111:17       bobovnyik 32:6,21
                                                                     91:12 92:6 114:9
 attention 93:1           112:12                35:3,14 36:15
                                                                   calling 63:1
   111:23               bearings 24:20          37:6 38:12 52:12
                                                                   canfield 32:12
 attorney 12:16         becky 23:18           body 74:17
                                                                   capable 26:24
   15:8 65:8,12         began 52:25           bold 60:9 62:19
                                                                   caption 116:21
   66:21 100:14         beginning 104:4       boss 78:24,25
                                                                   car 12:9 15:6
   117:2                behalf 2:3,10 63:2      83:22 99:13
                                                                     31:20 99:7
 attorney's 100:19      behaves 83:13         bosses 83:19
                                                                   card 70:5
 august 9:25 15:11      behavior 82:15        bottom 104:13
                                                                   care 80:8,11,11,12
   16:17,23 19:8          98:3                  107:18 110:15
                                                                     93:22
   20:3,7 68:25 98:1    behaviors 24:12       boy 18:10 100:15
                                                                   career 79:14 88:17
   105:22 106:25        belief 96:17          boys 88:8,9
                                                                   carolina 64:8
 avoidance 41:4         believe 20:3 26:3     break 59:12 92:22
                                                                   case 1:7 7:4,8,12
 aware 25:10 34:25        41:3 42:11 46:25    breaks 27:17,19
                                                                     44:22 45:10 55:1
   67:20,21,24 68:1       65:3 77:1 78:1        113:15
                                                                     55:1 62:24 64:3
   71:21 72:21,21         86:21 113:20        brief 92:24 109:19
                                                                     67:15 77:16
   78:10 88:23          believed 45:20        bringing 95:24
                                                                   cases 82:8
   103:14,18            benefits 53:9         broad 45:2 75:15
                                                                   category 75:19
           b              61:18               broker 40:14
                                                                   caught 63:11
                        besselman 8:19        bronchitis 101:18
 b 32:10,10                                                        cause 34:13 39:4
                          17:21,23 23:18      brother 63:24
 back 15:19,22                                                       116:12
                          101:5,14 102:5,13     64:2,15 80:17
   24:11 29:16,17                                                  caused 49:23
                          102:21,25             88:6
   74:15 78:23 84:15                                                 52:22
   87:7 91:24 93:1
                                 Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 121 of 170. PageID #: 501


[causes - consulted]                                                           Page 4

 causes 34:11          civil 5:3 107:21      comment 94:15         complicit 99:1
 census 80:19            115:3                 112:18                102:3 103:4,8
 center 5:11           claim 7:17 20:5       commentary 93:8       complicity 102:12
 certainly 110:18        22:19 25:25 26:15   comments 15:10        complying 28:22
 certificate 3:10        26:17 27:7 43:23      16:2,4 21:20        concerned 26:12
   116:1                 43:24 44:2 46:24      23:11,16,21 24:8      42:22,25 45:25
 certification 72:18     49:22 52:21           24:10 25:12 47:1      54:24 84:5
 certified 5:4         claims 7:5,9 114:1      94:2,14             concluded 114:6
 certify 116:8,19      clarify 10:6 16:21    commission              114:23
   117:1                 61:12                 107:22 117:17       condemn 83:11
 chain 99:20           class 72:17           commissioned          condescending
   100:21,25           clear 49:2              116:8                 78:18
 chair 62:3            clearly 26:24         committed 17:12       condition 33:13
 chamber 64:21           100:6                 76:11 88:7 92:17      41:6 53:6
 change 48:13 49:6     cleveland 2:15        common 36:12          conditions 49:6
   71:24                 104:11 106:20       community 53:5          113:4,6
 changed 27:22           117:7               compare 86:3 90:1     conduct 14:11
   37:1 48:20 71:15    clinic 32:15          compel 100:5            20:2,5 21:19 22:4
   74:22               clock 70:7 112:4      compelled 100:24        26:2 44:13 49:23
 charge 7:23 8:18      clocked 70:7          complained 77:14        83:17 90:7
   9:1 12:17 13:16     close 77:17             87:17 88:12         conducted 88:4
   13:19 14:1,16       closer 53:7           complaining 82:5      confirmed 97:13
   20:15,22 21:12,24   coaching 56:16,20     complaint 7:17        confused 38:13,14
   22:13,25 55:19      code 14:11 44:12        9:20 44:5 61:3,19   conneaut 80:10
   65:10 68:24 86:25   coincided 74:2          63:6 66:19 67:2,9   connected 21:5,8
   91:10 104:7,16,19   coincidence 22:12       68:5,17 70:17         22:9 23:6
   106:3 107:4,22      cold 102:10             71:1 72:13 77:24    connection 20:4
   108:1 109:6,16      colleagues 28:13        97:23 98:22           21:18 25:24
 charges 109:11          29:11,13,14 30:10     102:20 104:10       connects 21:3 22:4
 charlotte 64:7          30:14                 105:24 106:2,19       23:4
 chart 81:9,11         college 51:2 54:5     complaints 77:6       consider 88:10
 check 36:7            come 14:2 17:11         87:19               considered 88:2
 choose 114:12           20:12 34:1 41:19    complete 22:25        considering 53:14
 chose 26:9              48:2,6 55:20 75:4   completed 116:22      consistent 104:17
 ciccone 64:7            79:20,21 83:23      completely 46:21      conspiracy 99:1,2
 circumstance            89:1 100:5            69:19               constitutes 10:12
   82:22               comes 102:12          complex 83:6          consult 13:1,2
 circumstances         coming 64:22            87:21               consultation 41:18
   27:22 34:7 40:18      83:18               compliance 27:3         44:17
   83:2                command 99:21           32:3 85:12,13,25    consulted 65:8,9
                         100:21,25             97:7 101:8,10         65:10

                                Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 122 of 170. PageID #: 502


[consulting - deposing]                                                            Page 5

 consulting 12:16         cost 18:2,3            cutoff 111:5            91:6 97:6 98:14
 contact 25:21            coughing 101:18        cuyahoga 116:4          100:12 101:21
 contacted 40:9,13        counsel 115:1,6,12     cyclobenzaprine       dead 53:16
 contained 47:3             117:2                  39:4 50:11 57:16    deal 91:19 92:1,5
 contemporaneous          counseled 77:24        cynthia 1:25 116:6    dealt 27:5
   15:7,9 16:7,13,16        78:4 81:20 86:9        117:14              decide 54:15
   65:6                     86:10,13,13 90:15              d           decided 46:13
 contention 73:14         counseling 25:19                               65:13 68:20 103:8
                                                 d 1:13 2:4 3:7 5:1
 context 11:25              41:1,19,21,24 43:5                         decision 114:15
                                                   5:6 116:9
 continued 14:19            43:20 44:21 47:9                           deemed 23:22
                                                 daily 51:24
   43:5 46:2                47:12 56:11,13,15                          defecate 31:22
                                                 damage 30:22
 continuing 51:14           56:18,19 90:14                               33:24
                                                   33:6,11
   94:4                     107:25                                     defecating 34:12
                                                 damaged 31:2
 contributed 33:13        counselor 27:4                               defendant's 4:4,6
                                                 damages 28:9,11
 control 50:25            count 96:15                                    8:3 59:16,22 62:8
                                                   28:11,12 33:19
   79:22 81:21            counter 37:11                                  62:11 104:1 105:5
                                                 damn 89:15,16,18
 controlled 92:3            85:20                                        106:11,15 107:13
                                                 danialle 9:13 10:9
 controversial            county 116:4                                   108:18 110:1
                                                   11:16 13:7,22,25
   40:17,23               couple 51:6 87:13                              111:22 112:9
                                                   15:2,10 16:4,19
 conversation 6:2,3       court 1:1 3:13 6:6                           defendants 1:10
                                                   17:9 18:15,23
   6:11,11                  15:22                                        2:10 97:24
                                                   19:4,13 20:13
 convicted 57:6           cousin 64:8,12,17                            definitely 33:24
                                                   21:17 25:11 28:3
 copies 41:14 94:20         113:19                                     delivery 115:11,13
                                                   29:18 46:11,15
 copy 15:2,3 110:6        covered 25:25                                  115:15
                                                   49:16 69:1,5,6,14
   114:22 115:16            26:4,5                                     demeanor 15:16
                                                   69:15,25 96:21,23
 cord 35:11               crazy 94:10                                    15:17
                                                   98:1 99:25 100:8
 corner 111:5             created 98:25                                demoted 61:3,8,9
                                                 danialle's 23:2
 corporation 1:9          creates 21:18                                denigrate 28:4
                                                 date 9:23 22:14
 correct 7:10,16,19       creating 77:7 79:3                           denise 32:6,21
                                                   29:16 60:3 105:20
   8:23 10:17 23:12         103:16                                     deny 60:25
                                                   105:21 115:13
   23:18,19 38:3          crime 57:7,9                                 denying 61:6
                                                 dated 8:22 24:7
   43:21 44:9 47:19       criticize 85:17,17                           department 27:4
                                                 dating 24:11
   61:20,21,25 62:1       crying 88:7                                    74:3,5
                                                 david 29:6,9 33:7
   63:25 69:25 76:24      culminated 74:18                             department's
                                                   34:4,24 37:15,25
   98:5 104:22 107:2      cure 36:19                                     94:19
                                                   40:19,25 41:8
   114:10 116:17          current 33:13                                depends 41:23
                                                   43:3,20 45:15,17
 corrective 19:23           83:21                                      depose 26:9 99:4
                                                 day 19:1 49:2 71:3
   23:12 24:1,6,15        currently 6:19                               deposed 5:4
                                                   86:17 88:25 89:11
   25:9                   custody 3:12                                   102:24,25 113:16
                                                   92:4 101:22 117:7
 correctly 77:10          cut 53:9                                     deposing 101:2
                                                 days 29:20 40:21
                                                   48:18 57:15 91:5
                                    Veritext Legal Solutions
 www.veritext.com                                                             888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 123 of 170. PageID #: 503


[deposition - dundee]                                                             Page 6

 deposition 1:12        disabilities 6:20       46:13 60:21 70:4       112:12
   5:13,14,24 6:12      disability 6:22 7:1   discussed 21:1         documentary
   8:5 26:9 51:21         7:6,10,15 30:24       24:3,8 25:12,16,17     22:19
   59:15 62:10 76:1       31:9 32:20 39:19      26:12 64:2 65:14     documentation
   103:20 104:25          44:1,2,7,11,23        66:21,25 67:17         49:11,13
   106:6 107:8            45:4,7,13,21 46:7     72:11 97:24 98:4     documented 10:20
   108:13 109:21          46:19 47:23 49:18     98:7                   23:11
   110:23 111:16          109:7               discussing 20:22       documenting
   112:11 114:5,23      discharge 9:21          21:11 67:24            48:21
   115:8 116:20           10:1                  108:25 109:2         documents 10:21
 depositions 99:6       discharged 86:15      discussion 21:13         10:23 12:7,18,22
 derek 23:17            discipline 11:24        21:23 37:14 69:25      13:1 14:5 26:23
 describe 73:8            17:13,15,17 19:17   discussions 54:17        27:3,7 28:18
 described 34:17          19:22 21:10 22:7      68:9 70:20 72:25       41:15 44:12 45:23
   52:3                   23:3,8 25:8 55:7      73:1 109:14            47:4 59:11
 description 4:2          55:23 73:12,15,21   disease 6:24 28:15     doing 48:23 51:3
   10:24 12:7 27:8        77:2 78:10 85:9       31:16 33:14 35:1       80:14 85:18 87:3
 desk 11:19               86:22 90:20 96:4      36:2,16,17 38:23       88:21 97:13
 determine 46:24          101:16                39:11,25 40:2        dominic 1:5
 determined 45:12       disciplined 17:19     dismissed 20:18        door 65:1
 detract 24:12            21:16 22:16 77:3    disparaging 24:10      downtown 86:12
 diagnosed 36:23          78:6,9 79:5 81:20   disruption 58:6        dr 35:3,14 36:15
   50:17                  85:6 86:9 87:6      disruptive 31:23         37:6 38:12 52:12
 diagnosis 35:6,20      disciplines 11:21     distraught 99:13       drafted 60:17
   35:22 44:18,19,25      74:6,8              district 1:1,2         draw 94:15
   45:1,3 56:22 81:9    disconcerting 49:4    diversity 18:12        drawer 91:17
 difference 48:2        discovered 36:15      division 1:3           drive 31:20 64:25
 different 6:2,4,10     discriminate          doctor 35:14             93:11
   31:1 40:12,18          47:22                 36:14 39:3 43:13     drop 48:10 49:5
   82:21 87:22          discriminated           50:23                  75:1 109:15
 differently 92:15        44:7 46:6           document 4:3,8,9       drowsy 38:20
 difficult 28:20        discrimination 7:5      4:11,12,14,15,17     duly 5:4 116:7,10
   48:15 93:15            43:23 44:1 46:18      4:18,20 8:6,11,15    dundee 1:5,13 2:4
 difficulties 34:16       46:23 104:8,9,10      13:3 14:23 48:17       3:7 4:3,8,10,11,13
   84:22                  107:22 108:2          48:22 59:23 62:2       4:14,16,17,19,20
 difficulty 34:12         109:6,7               62:16,21 103:21        5:1,6,8 8:6 15:21
   89:10                discriminatory          104:2 105:1,6,16       92:25 103:21
 direct 62:18 92:25       46:25 49:17           106:7,16 107:9,15      105:1 106:7 107:9
   98:11 111:22         discuss 13:16 21:7      107:20 108:14,19       108:14 109:22
 directed 35:2            21:9 23:20 25:15      108:22,24 109:22       110:3,24 111:17
                          29:12 30:9,13,18      110:2,5,24 111:17      112:12 114:17

                                 Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 124 of 170. PageID #: 504


[dundee - fact]                                                                   Page 7

   115:16 116:9         eliminate 35:7          103:3,17 104:23      exercise 34:21
 duties 48:12,15        elucidated 27:7       er 80:20               exhibit 3:12 4:3,4
   61:24                email 8:22 9:6        errata 114:9             4:6,8,9,11,12,14
           e              12:15 17:20,22,25   errors 114:10            4:15,17,18,20 8:3
                          18:5 88:3 102:9     especially 15:18         8:5 22:17 59:15
 e 76:20 88:15
                        emails 17:21 28:18    esq 2:12                 59:22 62:8,10
 eap 25:21 26:20
                          47:5 54:1 101:7     essentially 39:12        93:1 103:20 104:1
   27:4,15,19,23,25
                          102:4,6             estimate 40:4            104:6,25 105:6
   28:10,23 29:12,19
                        embarrass 28:5        estimation 78:8          106:6,12,15 107:8
   30:10,13,18 31:3
                        embarrassed             100:4                  107:14 108:13,19
   31:10,14 32:24
                          32:25               et 1:9                   109:21 110:2,23
   44:8,12,13,20 45:6
                        embarrassment         evaluation 11:24         111:3,16,22 112:9
   46:16 47:6,8,9,12
                          28:13,14 29:11        42:3,13,17,25 43:6     112:11,24
   47:21 48:14,20
                          30:4,6                47:10,13,16          exhibits 3:5,13 4:1
   49:12,16 56:12
                        empathetic 82:7         101:15                 102:17
   63:17 71:8 72:20
                        empathize 83:3        evaluations 11:22      existence 96:18
   98:12,17 104:20
                        employed 73:16        event 34:11 73:13      expand 34:9
   107:24
                          79:8                  117:3                expect 41:8
 ear 80:13
                        employee 25:18        events 75:20 84:6      expected 41:10
 earlier 17:6 98:15
                          26:16 28:3 30:2       84:8 113:14          expecting 28:21
 early 79:14
                        employees 98:8        everybody 26:5,5       experience 18:10
 ease 51:7
                        employment 19:15        88:25 103:1            50:13 61:17
 easiest 62:4
                          52:25 58:13 78:6    evidence 16:3          experienced 73:23
 easily 6:6
                        ended 18:18 41:23       22:20 103:10         experiences 75:20
 east 2:13
                          91:25                 113:25               experiencing
 eastern 1:3
                        ends 79:18,19         exacerbated 49:23        50:21
 ed 97:7
                        endure 29:1 41:25       52:22                expires 117:17
 eeoc 64:9 96:24
                        engage 7:13,22        exact 9:4 12:12        explain 82:23 94:1
   97:8 104:11 106:3
                          31:8                exactly 10:18 46:5     explaining 18:4
   106:19 107:4
                        engaged 26:1 72:1       89:17                explore 76:5
   113:19
                          98:3                examination 3:7        expressed 13:20
 effect 31:6 38:19
                        engaging 10:4,10        5:2,6 42:10          extraneous 103:9
 effects 34:2 37:24
                          65:11               example 63:16          extremely 28:20
   39:5 40:5,19
                        enjoy 95:9            examples 77:14           113:4
 either 28:1 57:17
                        entail 54:20          exception 11:6         eyes 105:18
   57:20 60:25
                        entire 18:19            14:24 69:7 70:5                f
   102:23 117:2
                        entity 57:12            93:23 111:13
 elaborated 23:1                                                     face 62:6 95:17,17
                        environment           exceptions 95:1
 electronic 105:14                                                   fact 20:25 48:8
                          73:10,23 74:11      excess 103:7
   105:15 106:21                                                       50:8 61:7,9 63:19
                          77:8,12 79:3        excretory 31:21
 elevated 74:3                                                         78:11 95:7 96:25
                          98:23,24 101:11
                                                                       99:3 102:8
                                 Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 125 of 170. PageID #: 505


[facts - genome]                                                                  Page 8

 facts 63:6,8,15,16     filing 14:16 20:4       flonase 101:20,21      54:5 113:3 116:9
    64:3,18 66:19          27:6 52:8 72:5       floored 42:4 77:22   frankie 54:12
    67:1,9 68:5,6,17       95:8 96:24           florida 17:4         friend 17:23 35:24
    70:16 72:12         fill 114:9              focus 12:24 111:4      64:7,16 78:2 80:3
 factual 46:23          filled 54:3             focused 33:4           81:8 88:10 113:19
 failed 7:13            final 17:19             foia 41:15           friend's 64:17
 failure 7:9            finally 36:18 50:20     follow 47:18 79:17   friendly 86:18
 fairly 69:3 78:11         112:8                following 42:2       friends 55:18
 faith 109:1,15         find 26:20 27:15          61:3,18 81:13        64:15 66:6 78:12
 fall 38:13                27:16 101:2,5          97:6                 80:1,2 101:17
 false 94:9                105:8,20 113:18      follows 5:5          front 11:19 12:23
 familiar 26:17         finding 95:13           force 69:17,18         14:5 16:8 28:13
    43:24 60:11 76:13   fine 36:22 61:11        forced 107:24          28:14 29:11
 family 28:14 30:19     finish 65:24 70:14        111:8              frost 23:17
    32:6 54:18 63:23    finished 14:18          foregoing 116:16     full 88:18
    64:3,5,14 66:5         58:10                  116:21             fulton 33:18 37:20
    81:12               fired 54:24 64:24       forget 47:10 72:16     39:22 40:6,8,15,23
 far 24:3,3 26:11          65:5 74:21 81:15     forgot 94:25           51:20 71:4,5
    45:24 53:5 78:9        91:22 92:10          form 14:24 43:16     fulton's 40:7
    81:17 84:5 88:2     first 4:4,6 5:3 7:17      69:7 70:5 113:2    functions 31:21
    90:13                  9:1,4 22:18,22       formal 73:12,20      funeral 93:19
 fdundee 2:8               28:24 29:6 38:9        75:4 78:9 90:14    funny 39:1 93:9
 feared 92:9               50:12,15 56:17         94:17 96:4 107:4     93:25 95:18
 fearful 74:24,25          58:22 59:4,16          109:11             further 43:19 81:7
 federal 5:2 64:8          60:6 62:11 72:18     formally 87:6          116:19 117:1
 feel 39:1 113:5           88:23 102:9            90:15              future 11:14 97:11
 fellow 20:10              105:19,24 106:18     format 5:18                    g
 felt 18:20 69:21          116:10               forms 36:12 41:12
                                                                     geauga 5:11 53:5
    77:10 103:9         firsthand 64:18,19        43:8,9,10
                                                                       55:17 71:22 80:10
    108:24                 64:20 65:16 66:1     forward 11:10
                                                                       93:12
 festival 93:19            66:6,23 67:1,10,11     13:10 14:2 18:20
                                                                     general 15:17
 figure 79:16              68:12,18 71:23         18:25 19:2 28:22
                                                                       67:14 70:18
 file 11:19 73:11          72:23 73:4 77:25       46:14 97:18
                                                                     generalized 50:16
 filed 5:12 7:23           79:13                found 69:2 70:1
                                                                       75:7
    20:15 22:12 57:11   fit 8:25                  85:11 103:3
                                                                     generally 70:19
    63:13 65:9,12       five 13:25 14:3           104:20
                                                                     genetic 36:5,6,11
    68:24 71:20,21         20:21 29:20 32:13    four 56:1
                                                                       37:2
    102:19 104:9,11        52:17 53:17,18       frame 84:7 87:10
                                                                     geneticist 35:25
    105:19 106:19          56:1 74:2            fran 63:20 68:2
                                                                     geneva 80:9
    107:21 108:10,24    flared 39:11            frank 1:5,13 2:4
                                                                     genome 36:2
                                                  3:7 5:1,6 20:11

                                  Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 126 of 170. PageID #: 506


[gentleman - hereinafter]                                                         Page 9

 gentleman 41:2         god 64:11 89:15       guilty 57:9              14:16 20:5 21:12
 george 76:18 85:8        89:16,18 92:13      guy 99:11,12             21:24 22:13,19
   85:9,14,15,20 86:8   goes 41:22 71:6                 h              61:4,19 65:10
   86:18,19,20,24         78:19 80:25 88:23                            68:24
                                              h 63:22 76:20
   87:5,12,16 88:8      going 5:13,24 8:2                            hard 63:12 91:4
                                                88:15
 george's 88:6            11:10 12:21 13:10                          harmon 40:9
                                              hair 74:17
 geriatric 35:24          13:21 14:4,7                                 100:14,17 109:13
                                              half 51:18 70:2
 getting 38:13 50:1       17:12 18:19,25                             hazardous 113:4
                                                89:13 110:15
   50:1 54:23 77:19       19:1 21:9,9,15,16                          he'll 114:21
                                              hall 89:13,14
   89:20                  27:1,10 28:22                              head 6:5 18:25
                                              hand 8:2 11:7
 gibbs 63:22 70:12        29:21 30:4 31:5                              42:20
                                                14:23 59:21 62:7
   70:23                  32:2 33:3 36:21                            headache 92:9
                                                103:25 105:5
 giffen 2:11              41:19,20,25 42:9                           health 30:7 32:23
                                                111:4,21 112:8
 gina 93:22               47:11 48:10 49:7                             33:1 45:4,7,12,20
                                                117:6
 girl 93:22               49:25 50:22 51:2                             52:20 55:5 56:11
                                              handicap 109:1
 give 15:3 27:9 35:5      53:4,9 54:18                                 56:23 57:1
                                              handing 106:11,15
   76:4 80:25 92:7        59:10,21 62:7                              hear 42:9 66:10
                                                108:18 110:1
   100:18 115:1,12        64:11 65:3 70:19                           heard 36:16 66:2
                                                111:3
 given 18:3 23:13         71:7 72:21,24                                80:24 90:10
                                              handle 65:13
   83:7 91:21 116:13      77:5 80:2 82:14                              100:16
                                              handled 92:15
   116:18                 92:10 93:10,16                             hearing 5:21
                                              handling 94:19
 gives 81:2               94:4,20 96:14                                17:13,15,18 19:17
                                                95:14
 giving 5:25              97:18 101:2,5                                21:10 22:7 96:16
                                              hands 86:2,5
 glad 20:16 88:11         103:25 105:5,18                              101:16
                                              handwriting
 glenn 78:22 82:4         111:21 112:8                               heart 83:12
                                                110:7,8,9 111:7,10
   84:7,13,14,17        good 5:8,9 17:24                             heather 40:8
                                                111:23
   86:23 87:2,2,7,11      51:4 55:18 72:14                             100:14 109:12
                                              handwritten
 glossed 102:8            78:12,15 79:11                             held 29:2,3
                                                110:6
 glowczeski 9:12          80:2 83:12,12                              help 18:1,7 71:18
                                              hang 89:24 90:5
   13:13 14:21 69:1       91:3 95:8 99:13                              89:4,11 92:13
                                              hanging 90:22
   99:6                   109:1,15                                     111:9
                                              hangs 42:19
 gmail.com 2:8          goofy 105:18                                 helped 40:11,14
                                              happen 55:2 74:9
 go 15:25 20:13         google 58:4                                    83:5
                                              happened 17:17
   27:23 35:17 36:6     gotten 86:4                                  helpful 108:9
                                                23:1 40:20 65:2
   39:7 42:24 43:1      grabbed 85:21                                helps 41:6
                                                70:2 71:2 81:6
   46:14 56:17 58:9     grabbing 86:15                               henoch 32:3 85:13
                                                86:7 96:12
   60:5 69:4 70:13      greatly 89:6                                 hereditary 6:24
                                              happy 40:12 92:11
   75:8,19 81:3 88:3    green 99:15                                    28:16 34:19 36:4
                                              harass 73:13
   92:23 93:12 96:11    grimm 65:7 66:9                                36:12
                                              harassment 7:23
   96:14 99:3 101:19    guess 53:20 61:10                            hereinafter 5:4
                                                8:21 9:2,11,19
   109:17                 63:11
                                                12:17 13:16,19
                                 Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 127 of 170. PageID #: 507


[hereunto - involved]                                                          Page 10

 hereunto 117:5         house 32:13           immensely 40:14       infractions 76:12
 hey 64:22 65:4         hr 8:18 9:2 17:20     impact 57:21            92:17,18
 hi 74:19                 23:17 44:17 46:11   impaired 57:24        injury 49:22 52:21
 hide 96:18               46:13 69:5 71:5     implement 18:2,6      inroads 109:13
 high 52:7,9 99:19        85:24 92:7 100:14   important 6:3         institutionalized
   99:21 100:16,20        101:6                 68:19                 57:4
 higher 100:4           hsp 36:3,21,24        imposes 58:2          instruction 115:2
 highlighted              37:5,24 39:14,15    improve 38:21           115:12
   111:23 112:16,23       58:19               improved 84:5         intake 106:1,25
 hipaa 80:21 81:4,9     huge 92:1,5           inappropriate           107:3
   81:17 82:10          huh 6:5                 23:22 82:2          intended 73:13
 hit 42:1               human 17:8 40:10      incident 68:19          96:18
 home 12:14 15:7        humiliate 28:5          87:9 89:21          intending 76:4
   58:21,21,24 59:4     humility 32:17        incidents 89:22       intent 69:13
   64:25 101:20         humor 95:9            include 47:13,15      interaction 95:19
 honest 40:14           humorous 93:3,4         64:15                 101:9
 hook 82:18               93:6 94:9 95:6,14   included 47:9,17      interactions 82:3
 hoping 53:7            hump 51:7             includes 110:16       interactive 7:14
 hospital 5:12 18:4     hyperreflexivity      increase 38:4         interested 13:21
   32:15 53:6 54:7        35:16               increased 13:9          56:4 117:3
   55:20 59:8 71:3                i             18:17,20,22 28:19   interesting 13:17
   75:9 80:19 93:12                             30:23 37:23 48:16     77:4
                        idea 13:15 30:15
   99:8 108:25                                  97:14,18            interrogated
                          40:25 54:20 75:6
 hospitals 1:8 5:11                           index 3:1,5 4:1         69:12
                          97:2
   7:13 9:2 30:9,12                           indicated 38:1        interrogatories
                        identification 8:8
   30:18 42:15,18                               40:22 84:17 93:2      4:7 62:12
                          59:19 62:14
   43:14 44:6 49:10                             113:12              interrogatory
                          103:23 105:3
   49:24 52:22 53:1                           indicates 24:7          62:19,24 73:7,8
                          106:9 107:11
   55:4 56:7 58:13                              104:15 106:24         76:9,9 93:2
                          108:16 109:24
   60:18 61:23 73:16                          indicating 61:14      intimidated 96:13
                          111:1,19 112:14
   78:7 80:9 83:17                              112:24              intolerable 77:19
                        identified 10:8
   90:9 103:15                                individual 86:16      intolerant 38:25
                        identify 63:5,18
 hostile 73:9,22,24                           inference 45:25       intrinsic 47:6
                          76:15
   74:12 77:7,12                                46:3                investigation
                        ignored 76:12
   98:23,24 101:11                            informal 73:12,21       13:18
                          92:18
   103:2,16 104:23                              94:24               invited 13:14
                        imagine 86:5
 hour 15:8 17:6                               information 81:2      involve 7:4,8
                        immediate 7:24
   42:3,9,12,17 43:6                            113:14,25           involved 26:7
                          44:16,18 46:12
   65:1 89:13                                 infraction 17:12        46:12,15 48:19
                          80:11,12
 hours 13:15 31:14                              86:2                  67:15 100:5
                        immediately 12:15
   89:3
                          74:22
                                 Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 128 of 170. PageID #: 508


[israel - letter]                                                                 Page 11

 israel 2:12 3:8 5:7     joke 69:10,23            63:13 64:25 67:16    labor 5:23
    37:12 92:22            102:9                  68:11 69:5 70:19     lacey 79:6,10 84:7
    109:17 114:4,21      joked 101:25             71:9,20 77:23          84:23,24 85:3
    115:14               jokes 102:1              78:5,14,15 80:18     larry 76:20 88:14
 issue 19:22 56:23       jones 103:1              81:19 82:8,24          88:16 89:5,14,23
 issues 88:20            judge 47:7               83:4,5,7,9,12,13       90:8,14,19
 iv 87:1                 judgment 26:6,12         83:14,22 85:6,18     lasted 15:4 34:4
            j              26:23 27:2 41:16       86:8 87:10,12,17       38:1 40:5
                           47:3 68:21 102:18      87:18,20 88:1,10     late 74:24 95:2
 j 76:23
                           103:6,11 114:19        88:12 89:16,17       laugh 94:10
 january 33:18
                         july 33:8 39:13          90:6,7,16,17,25      laughed 74:20
    39:21 51:19
                           45:16                  91:8,9 93:9,15,18    law 27:17,19 65:8
 jason 9:12,18 10:8
                         june 8:22 17:2           94:13,22 95:5,16       80:17 81:13
    10:11 11:5 13:13
                           19:17,22 22:6,12       100:18 102:15,16       103:10
    13:20 19:7,9,12
                           22:20,25 23:3,9,11     102:18,22 106:1      lawful 5:1
    20:18 21:1,22
                           23:25 24:7 29:17       107:3,14 110:9,11    laws 64:6,16
    66:17 69:1 74:4
                           56:2,3,8 68:23         110:11,12,12,13      lawsuit 5:11 7:2
    78:23,24,25 79:1
                           71:15 75:3 96:6        111:25 112:18          52:8 57:11 63:13
    83:20 84:18,19
                           102:14                 113:13 114:17          65:12 72:5 104:9
    95:24 96:18,21
                                   k            knowing 41:5             104:10 108:23
    98:1 99:6,10,10
                                                knowledge 30:8           109:2
    100:5                k 32:10
                                                  63:5,8,15,19 64:18   laxatives 34:22
 jason's 11:3 20:2,5     kaminski 2:11
                                                  64:19,20 65:16         37:8,10
 jeez 38:11              keep 93:10 94:20
                                                  66:1,6,18 67:1,8     lazy 89:19
 jeff 72:19              kept 14:4 50:24
                                                  67:10,11,12,20,25    leave 13:11 14:17
 jill 33:18 37:20        kid 17:24
                                                  68:4,6,8,16,19         15:19 68:20
    39:22 40:5,7,8,15    kind 56:11,15,23
                                                  70:15,25 71:23       leaving 64:22
    40:20,23 51:20         62:17 75:15 76:5
                                                  72:12,23,24 73:4     left 84:24 88:12
    71:4,4                 80:4 82:7 83:3
                                                  76:6 77:25 79:4        91:24 112:3
 job 19:2 27:21            93:14 105:18
                                                  79:13                leg 31:19
    28:7 48:1,3,7,7,12   knew 35:15,18
                                                known 38:24 58:4       lerman 8:1 19:16
    48:15 49:3 53:4        81:17 88:18 89:21
                                                knows 67:14              19:21 21:13 22:3
    53:14 54:7 56:5        89:22 100:9
                                                          l              25:4 28:2 29:19
    61:24 71:15,24       know 5:10,25
                                                l 2:12                   44:24 45:11,19
    72:8 86:11,12          22:24 29:24 31:13
                                                labeled 4:3,8,9,11       46:8,17 47:21
    99:22                  33:10,12,15 34:8
                                                  4:12,14,15,17,18       49:9 61:4 77:13
 joe's 53:8,14,24          35:13,15 39:7,15
                                                  4:20 8:6 103:21        81:25 95:7 98:25
    54:10                  40:20 41:5,9,9
                                                  105:1 106:7 107:9      101:9
 john 63:22                45:11,17 46:20
                                                  108:14 109:22        letter 98:10,11,14
 johnson 78:22             48:9 51:10,23
                                                  110:24 111:17          100:11,24
    82:4 84:13 86:23       52:9,10 54:4,19,21
    87:11                  55:1,19,22 57:22       112:12
                                   Veritext Legal Solutions
 www.veritext.com                                                            888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 129 of 170. PageID #: 509


[level - mention]                                                            Page 12

 level 37:8             looks 81:1            manifested 35:15    medication 38:4
 levied 23:7            looming 51:17         manner 14:20         57:14 91:17 92:2
 life 19:1 28:20        lost 22:14 89:2        86:13 87:25        medications 37:9
    56:20 58:3          lot 41:4 48:20 49:7   manning 63:20        39:14,17,23,24,24
 lift 31:19               51:7 58:3 69:18      68:2                40:1 52:17 57:17
 liked 55:8 87:20         78:12,17 83:5       manufactured         57:20
 limits 76:6              88:10,11,20          73:12              medicine 35:2
 line 81:7 94:22        louder 97:20          map 36:2             91:12
 lined 93:18            lower 111:4           maps 36:6           meeting 9:22,24
 lisa 76:22 90:23       lying 70:6,9 112:4    march 1:18 117:8     11:2 12:8 13:11
    91:2,6,13,15 92:1   lynce 9:13 11:16      marilyn 63:21        13:12,13,14,22
    92:10                 11:18 13:7,22,25     70:12,23 71:9       15:4,11 16:5,18
 list 66:13               15:2 16:19 17:9     mario 64:11          18:18 19:9,18,22
 listing 77:18            18:15,23 19:5       marist 54:5          20:3,6,12,14,16,19
 lists 60:7               20:13 21:17 28:3    marked 4:2 8:3,7     20:21,23 21:2,6,11
 little 18:10 51:12       29:18 46:11,15       59:18,22 62:8,13    21:15,22 22:1,1,9
    74:1 93:8 94:16       49:16 69:1,5,6,14    103:22 104:1        23:4,21,23,25 25:4
    95:10,10,11           69:15 96:22,23,25    105:2 106:8         25:5,13,23 28:24
    105:18 111:5          98:25 100:1,9        107:10 108:15       29:2,6,17,18,20
 live 53:5                       m             109:23 110:25       31:14 40:5,7,7,15
 lock 64:21                                    111:18 112:13       40:18,22 41:7,11
                        m 63:22
 locker 104:20                                markers 36:4,5,11    43:5 45:16 66:18
                        maiden 91:1
 lodged 77:6                                  marriage 56:15       68:25 71:3 96:11
                        maintaining 81:20
 log 111:13 112:2                             mary 32:18 63:20     96:16,19,25 97:7
                        maintenance
    112:19                                     67:4                98:1 99:7,9 100:2
                          72:19
 logs 93:23                                   material 10:14       100:6
                        majority 21:25,25
 long 33:10 34:2,5                            materially 96:13    meetings 29:3,5,8
                        makeup 36:6
    40:4,16 58:5                              matter 28:4 56:3    member 23:18
                        making 33:13 45:2
    63:22 85:19 91:21                          103:7               81:12
                          46:16 48:23 77:12
 longer 79:7                                  mean 23:13 33:11    members 30:19
                          87:4
 longest 84:1                                  40:24 56:2 60:15    63:23 64:3,5,14
                        man 18:5
 look 6:1 8:12 58:4                            61:6 63:23 65:15    66:5 93:3
                        manager 99:23
    59:25 60:2,6,11                            66:1,22 75:16,23   memories 75:10
                        mandate 27:25
    61:1,16 62:20,22                           86:1 96:1 99:14    memory 16:11
                          28:23
    73:6 76:8 80:18                           means 28:1 48:5      34:13 57:21 79:11
                        mandated 25:18
    86:14 90:14                               mechanics 25:17     mental 30:6 32:23
                          27:23 30:1 44:20
    107:13 111:24                              25:20               33:1 39:9 45:4,7
                          47:8
 looked 53:4 99:13                            medical 5:11         45:12,20 52:20
                        mandatory 44:14
    99:14,17                                   41:12 43:12,16      56:11,23 57:1
                          44:15 45:6 46:14
 looking 13:3 16:2                             49:22              mention 63:10
                          46:16 47:21 49:15
    60:3 81:8,11                                                   83:24 96:24 97:23
                          72:20 107:24
                                 Veritext Legal Solutions
 www.veritext.com                                                        888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 130 of 170. PageID #: 510


[mentioned - office]                                                           Page 13

 mentioned 6:10        monday 97:5,6         necessary 83:24         112:6
  29:10 30:21 31:2     money 83:7,9            88:5                notebook 12:9
  66:13 72:16 83:18    monitoring 86:25      necessity 27:21       notes 15:7,9 16:7
  83:19,20,21          months 52:1,11          28:8 47:25 48:5       16:13,16 95:10,11
 mess 79:21 83:19        69:4 74:2           need 59:1 89:19         95:13 98:3
  83:23                morning 5:8,9           97:22               november 98:10
 message 82:19           20:12 99:7,16       needed 39:10 89:4       104:16
  110:19               motion 26:6 41:15       89:11               number 4:2 12:21
 messy 81:21             47:3 68:20 72:17    negative 57:21          113:11
 met 20:16 34:24         102:18 103:5,10     nervous 89:7          numerous 94:13
  39:22 51:20 95:23    motor 6:23,23         neurologist 39:2      nurse 91:10,14,15
  96:12 101:17,24        28:15 34:25 38:23   neurologists 35:1       91:20
 middle 111:24         move 26:14 59:7       neuron 6:24 28:15     nurses 89:23
  112:23               mri 35:10               34:25 38:23           90:22
 mile 99:15            multiple 35:19        neutral 101:13,14               o
 miles 32:13           multitask 80:7        never 11:8 20:16
                                                                   o 32:10,10 63:22
 mind 10:11 21:2       mumbles 108:9           21:8 29:3 36:15
                                                                     76:23,23,23
  21:18 22:5,9 34:1    muscle 34:20 37:4       42:20 43:1,2
                                                                   oath 5:17,23,25
  49:2 85:10             38:8,10,17 50:2,7     47:16 54:4 57:3
                                                                     6:9 27:12
 mine 17:24 80:24        50:8 52:15            65:3 71:21 74:5,6
                                                                   objectionable
  112:1                muscles 35:16           74:23 90:2,3,5
                                                                     26:20 27:15,17
 minnick 79:6                   n              91:7 92:7 100:16
                                                                   observations
  84:23                                      new 54:6,11 79:15
                       n 32:10                                       68:12
 minute 37:13                                  81:24 89:8
                       naive 41:3                                  observe 66:10
  65:22 109:18                               nice 18:10 41:2
                       name 32:8 36:18                             observed 66:2
 minutes 8:12                                  96:2 99:11,11,12
                         64:10 69:9 72:16                          obtaining 50:23
  13:25 14:3,4,20                            night 13:13 17:5
                         72:18,18 90:24                            obviously 39:8
  15:5 20:21                                   17:14 20:8 48:3
                         91:1 100:18,19                              48:3,4 100:17
 missing 80:18                                 65:20 79:9 80:5
                         113:18                                    occasion 16:12
 mistakes 114:10                               80:16 93:15 94:5
                       named 116:9                                 occasions 74:16
 mitigate 34:7                               ninth 2:13
                       names 113:14                                occur 75:24 84:8
  40:11 82:15,21                             noise 26:11 68:22
                       nancy 65:7                                  occurred 9:6
  83:2                                         103:7,9
                       naples 55:16                                  51:10 75:11,12,18
 mitigated 40:15                             normal 6:2,10,11
                       narrowing 35:9                                85:19
 mitigates 39:6                              north 64:7
                       naturally 89:9                              occurrences 73:8
 mixtures 87:1                               northern 1:2
                       nature 11:12                                october 74:1
 mo 78:13                                    notary 116:6
                         22:15 23:8                                  104:21 117:17
 moment 9:16                                   117:14
                       nausea 91:12                                office 13:23,24
  16:19 19:25 28:22                          note 11:9,10,13,13
                       near 85:20 90:11                              17:3 32:14 75:6
  49:20 73:5 75:22                             81:14 95:17 102:7
                         105:21                                      90:12,13 102:10
  98:20 103:18                                 110:6 111:12
                                                                     106:20 117:6
                                Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 131 of 170. PageID #: 511


[officer - phil]                                                              Page 14

 officer 5:23          opportunity 114:8     particular 77:15      performed 37:2
 offices 32:3 71:5     opposite 91:5,6         80:16               performing 61:24
 official 106:2        order 99:24 100:1     parties 115:7         period 16:22
 officially 91:22        115:16              party 101:12            18:19 38:6 51:19
 oh 43:1 50:14         ordered 115:14          117:3                 51:24 56:5 66:22
   64:11 77:20         original 115:14       pass 93:17 94:1         68:23 69:2 84:25
 ohio 1:2,23 2:6,15    osborne 98:10         patient 51:4            94:14
   32:12 53:8 107:21     100:12,20,23        patient's 81:9        periods 54:21
   116:2,7 117:7,15    outcomes 33:25          91:16               perplexed 69:20
 okay 27:13 58:12      outside 71:5          patricia 83:22        person 41:3 44:16
   59:13,13,25 66:12   overcame 79:23        pattern 24:12           44:20 46:11 50:18
   94:8 105:23 112:8   overheard 29:24       patterns 58:7           57:12 59:1 66:1
   113:7 114:18        overhearing 66:16     patty 84:3              77:4 78:15 79:15
 old 48:18               67:23               pay 53:9 61:18          82:7 83:6 87:21
 older 89:7                      p             94:14 113:5           91:3,3 92:20,21
 oldest 51:2                                 pdf 105:13              102:5
                       p 76:20,20 88:15
 once 12:6,18 14:22                          peers 87:23           person's 81:11
                         88:15
   16:6 17:9 23:6                            penko 77:9 82:5       personalities
                       p.m. 17:4 114:23
   24:18 26:21 28:6                            84:6 85:1             79:16
                       page 60:6 62:23,24
   28:14 31:14 36:5                          penko's 84:9          personality 87:18
                         105:11,21 106:22
   38:18 41:13 43:11                         people 10:9 26:1,7    personnel 11:19
                         109:4 110:15
   47:2 48:19 49:1                             26:13 27:5 29:22      25:21 73:11
                       paint 89:25
   52:4,5,7 55:25                              35:2,3 47:5 58:5    pharmacist 18:1
                       pamphlet 104:19
   56:2 66:22 69:9                             62:25 63:4,12,14      20:10 23:17 29:23
                       panic 50:3,4,13,19
   69:20 70:1 78:10                            63:18 65:19 66:13     48:22 51:5 54:1,2
                       paper 94:18
   79:25 82:7 85:15                            72:11 76:15,25        54:16 55:17 59:3
                       paraphrased
   86:17 87:21 90:1                            80:4 87:17 88:11      66:20 67:6 68:3
                         23:14
   92:4,12 97:14                               88:20,25 90:2,12      68:15 80:8 85:14
                       paraphrasing
   99:3,6,11 102:24                            93:9 94:1 95:5,21     88:16 91:2
                         17:10 69:15,21
   103:5 107:22                                99:12,24 101:3      pharmacists 78:17
                         77:16 89:16 97:1
 ondansetron                                   102:3 103:13          78:17 82:24 92:6
                       paraplegia 6:25
   91:12,14,15,16                            people's 35:11        pharmacy 29:23
                         28:16 31:17 34:19
 ones 34:21 93:7                             peoples 113:14          55:16 70:24 76:11
                         36:4,13
 ongoing 84:14,16                            perceived 10:14         77:8,9 78:2,18
                       part 7:1 19:16
 open 18:18 41:23                              46:7,19 47:23         79:7 80:5,16 82:3
                         45:18 47:24 88:17
   55:10 84:24                                 49:17,18              85:13 91:25 99:20
                         91:25 114:17
 opened 55:15                                percent 16:9            100:21
                       participate 19:21
 opinion 18:24                               perception 30:5       phil 20:10 63:10
                       participated 56:10
   27:19,20 45:5,8                           perform 37:16,20        63:20 66:13,18,20
                         56:14
   92:15 96:8                                performance 72:8        66:25 67:22,25
                       participation
                                                                     96:15
                         19:18 22:6,8 23:3
                                Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 132 of 170. PageID #: 512


[phone - put]                                                                 Page 15

 phone 17:5,8 20:9     poof 96:11,15         previously 25:6,7     properly 78:19
   66:16 67:23 80:6    portion 110:5         primary 34:21         prophylactically
   80:13,15,25 81:1    position 54:10        prime 89:8              51:6
   82:17 89:23 90:3      96:20,22,22 97:1    printer 85:20         protected 7:21
   90:4,4,22           positions 53:24       prior 9:6 23:21         10:5,10 21:3,5,7
 phrase 65:25            54:16 55:4,9,13       25:12 71:22 74:4      21:19 22:4,10
   75:17                 56:6                private 32:14,17        23:4 72:1 97:2,9
 phrases 17:22         positive 35:6         prn 55:17               105:25
   18:12 24:5,22       positively 94:9       pro 2:4               provided 5:2
   42:10 102:7,20      possession 12:19      probably 33:2           60:17 62:21
 phrasing 77:10        possibly 81:23          38:24 40:20,20,21   provider 36:23
 physical 74:14        posting 95:9            50:14,18 51:24,25   psychiatric 42:3,9
 physically 29:1       poughkeepsie 54:6       51:25 52:10 53:16     42:13,17,24 43:6
   59:8                  54:7                  53:17,18,21,25        47:10,13,15
 physician 31:25       practically 99:10       54:2,13,19 64:23    psychiatrist 45:14
   32:4,7 50:1         practice 32:11          65:4 70:2 72:15       83:14
 pick 85:16,16           41:4                  74:21 78:2,3        public 116:7
 picked 11:25          practices 32:12         84:11,25 86:14        117:14
   77:11               preposterous            87:13 94:14         pull 53:10 99:7
 picks 80:25             22:15 23:8 24:23    problem 45:4,7,12     pulling 99:9
 picture 94:16         prescribe 37:7          45:21 79:25         pulls 99:10
 pile 11:18            prescribed 38:8         112:22              punch 100:19
 pittsburgh 35:25        39:1,3 50:24        problems 83:10          113:3
 place 79:21 116:20      52:13               procedure 5:3         pup 18:10
 plaintiff 1:6 2:3     prescribes 37:4       procedures 37:17      purported 13:12
   4:5,7 59:17 62:12   prescription 37:8       37:21                 14:23 20:6
   73:13                 38:10 50:4 52:17    proceeds 62:25        purpose 13:11,12
 plan 37:1               91:11,13 92:2       process 7:14 45:18      75:25
 plaques 35:20         presence 116:15       program 25:19         purposes 8:7
 please 10:7 30:25     present 59:8 69:24      26:16 28:4 30:2       59:18 62:13
   91:4 113:10         presented 11:8        progress 33:14          103:22 105:3
 pled 57:9               41:11 43:4 69:6     progressive 36:20       106:9 107:10
 point 13:10 14:14     president 40:10       promise 13:9            108:16 109:23
   42:18 43:17 69:2    pretty 34:5 37:10       18:17 92:7            110:25 111:18
   96:5 97:12 99:19      52:10,11 53:5       promised 18:21          112:13
   99:23                 77:17 86:1 93:25      97:15               pursuant 115:3
 points 12:11,12         99:19,21 100:16     promising 97:17       pursue 54:15
   24:11                 101:14              pronounce 90:24       pursued 54:4
 policies 24:13        prevented 55:11       pronounced 76:23      pushback 14:15
 policy 18:13 47:6     preview 21:14         proof 96:11           put 12:12,13 18:25
   86:14                                                             28:19 35:17 80:12

                                Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 133 of 170. PageID #: 513


[put - remember]                                                               Page 16

   86:2,5 95:13        read 11:20,25 14:7      105:6,7,8 106:16       61:22 66:9 67:22
   102:17 103:5          15:22 16:1 24:16      108:19 110:2,4         84:17
   106:13 114:19         102:6 108:7           111:6                regarded 44:6,10
           q             111:25 112:17       recognized 50:15         44:22
                         114:8,12            recollection 8:25      regarding 11:3
 qualified 116:8
                       reading 24:17           12:24 13:4 60:16       63:15 68:5,17
 question 15:22
                         25:3,5 115:7          76:2 104:17            70:16 71:1 77:24
   17:16 27:11 30:7
                       ready 8:14 35:17      recommended              115:2,13
   46:21 63:12 67:22
                       real 82:19              36:1                 regardless 95:7
   72:14
                       really 18:6 22:25     record 16:1 37:12        97:16
 questioning 59:10
                         24:19 25:2,22         37:14 92:23          regional 99:22
 questionnaire
                         34:6 39:5,6 40:17     109:18 113:10        regular 94:3
   106:2,25 107:4
                         41:9,17 42:8 54:4   records 11:18            115:15
 questions 6:13,16
                         71:10 86:14 89:3    reduced 116:14         regularly 51:12,15
   12:22 33:4 76:5
                         91:19 101:18        reduction 61:18        related 27:21 28:8
   113:7
                         102:2               refer 13:2 16:6          48:1 87:16
 quit 102:13,22
                       realtime 11:23          36:21 44:16 73:10    relates 104:19
 quite 31:22 49:7
                         12:8                referenced 116:13      relating 7:5 23:16
   58:2
                       reason 31:15            116:18                 64:18 67:1,9
 quote 77:17
                         47:25 57:23 58:25   referral 26:15,19      relationships 24:9
           r             91:14 96:8,9          27:14,18,20 29:12      88:24
 rachael 2:12 5:9      reasonable 102:5        30:9,13,18 31:3,10   relative 117:2
   8:1 19:20 21:12     reasons 27:6            32:24 44:14,15,15    relaxant 50:2,8
   22:3 25:4,11 28:2   rebecca 8:19            45:10,14,15,18         52:15
   29:19 44:24 45:11     17:21 18:5 101:5      46:14,17 47:17,20    relaxants 34:20
   45:19 46:8,17         101:13 102:4,13       48:4,13 49:11,15       37:4 38:8,10,18
   47:21 49:9 61:4       102:21,22,25        referrals 44:14          50:9
   64:20 65:3 74:3,7   recall 9:23 10:19       47:6                 relaying 82:18
   74:14 77:13,20        11:1,2,3,5 15:14    referred 28:10         release 43:8,9,10
   78:24 79:11 81:14     16:10,14 24:5,17      45:6,9 63:17           43:13,16
   81:25 83:20 84:10     25:3,13 93:4,7      referring 17:23,25     releases 41:12
   90:10 91:9 99:21    receive 38:9            31:3 44:8 45:24      relevant 68:12
   101:9               received 29:4           97:3 99:2 112:5        114:1
 raised 22:18            35:22 66:17 73:15   refill 51:11           relief 43:23 50:23
 ran 15:6 74:19          73:21 98:10         refresh 60:15          relying 78:11
   95:1                receiver 90:3,4       refusal 42:16          remanded 72:20
 rang 17:5,8           recess 92:24            43:15                remark 70:10,11
 range 53:18             109:19              refused 43:13            74:17
 rare 36:16            recognize 8:11,15     regard 7:9,14 20:2     remarks 74:14
 rarely 38:20 49:1       14:15 50:19 59:23     21:17 33:17 45:1     remember 6:7
   49:2                  60:20 62:16 104:2     46:7 47:22 49:17       24:14,17 31:11,12

                                Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 134 of 170. PageID #: 514


[remember - set]                                                              Page 17

   31:24 38:15 60:4    responsibilities        112:23 113:21         97:15,18
   70:10,10 75:9         48:13 71:16,25        114:3,13            se 2:4
   79:12 81:24 82:5    responsible           rights 107:21         seal 117:6
   84:11 87:7 88:6,7     103:16              ringing 82:18         second 22:23
   93:21,23 95:12      rest 20:23            risrael 2:17            58:22 59:5 108:3
   104:5,5             restaurant 84:24      road 113:4            secondly 6:9
 renewed 50:6          restricted 61:23      rough 87:2            section 112:17,23
 rep 46:13 101:6       result 28:10 33:7     rounding 71:2         see 35:8 36:7 51:9
 repeat 21:21 30:25      33:19               route 93:12             55:6 60:7 66:4
 repeated 21:22        retained 3:13         routine 74:22           82:11 106:17
 replace 91:17         retaliate 9:18        row 91:5                112:20
 replies 11:23           11:17 13:7          rpr 1:25 116:6        seeing 24:14 60:4
 report 9:6 82:1       retaliated 9:10       rules 5:3 97:9        seek 32:19,23 33:1
   83:16                 10:9 97:16            115:3               seen 22:17 59:25
 reported 9:1 79:10    retaliating 103:17    run 79:25               60:4 107:14
   85:12 86:23,24      retaliation 7:18      running 74:24         sense 95:8
   87:4 90:8             10:4,12 12:5        rushed 17:7           sent 8:18 12:16
 reporter 3:13 6:7       19:19 25:25 26:2              s             27:3 47:4,5 81:14
   15:22                 97:9,15 105:24                              102:4,9
                                             s 63:22 76:20,20
 reporter's 3:10       retaliatory 15:13                           sentences 11:25
                                               88:15,15
   116:1                 16:20 17:1,18                             september 108:2
                                             saint 89:25
 reporting 9:11,19       18:16 19:5,10,15                            109:8
                                             saintly 91:3
 represent 5:10          19:24 26:3                                sergio 64:7
                                             sat 101:15,15
 representative        returned 17:3                               sergio's 113:19
                                             saving 18:2,3
   8:19 17:21          revealed 26:8 99:5                          serious 54:9
                                             saw 29:14 87:22
 reputation 28:12      review 115:2                                seriously 54:4
                                               100:13
   29:10               riccardi 29:6,9                             sertraline 50:4,24
                                             saying 13:25 16:11
 request 58:14 59:9      32:2 33:7 34:4,24                           51:11,22 52:13,14
                                               16:14 18:9 64:24
   60:8 61:1,1,2,16      37:16,25 40:19,25                           52:16 57:16
                                               65:5 66:4 74:21
 requested 69:4          41:8 43:4 45:16                           session 41:1,21
                                             says 20:14,17 61:2
   115:1,12            rick 85:13,16,18                              47:9,12 56:13
                                               71:7 74:20 112:20
 requests 4:5 59:6       85:19,24,24 86:24                           71:8 98:12,17
                                               113:3
   59:17 60:7,18,24    right 7:15 15:14                            sessions 25:19
                                             scenes 26:8
 resign 28:2             16:8 22:21 26:25                            41:20,24 42:23
                                             schedule 29:20
 resources 17:9          26:25 34:23 38:2                            43:5,20 44:21,21
                                             schepps 76:20
   40:10                 43:7,20 44:8                                47:8 107:25
                                               88:14
 response 60:9,11        47:14 53:2 59:3                           set 4:4,6 9:8 16:18
                                             sclerosis 35:19
   60:13,18 61:5         59:24 80:24 92:21                           42:2 59:16 62:3
                                             scratch 94:11
   73:7 93:1 96:24       98:4 104:21                                 62:11 106:14
                                             scribbled 69:8
 responses 60:16         105:18 107:1                                107:6 110:21
                                             scrutiny 13:10
   60:22 102:6           109:9 111:4                                 117:6
                                               18:17,20,22 73:25
                                Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 135 of 170. PageID #: 515


[setting - stress]                                                            Page 18

 setting 66:17            105:14,15,22        sooner 14:2          ss 116:3
   73:20                  106:21 107:17       sorry 47:11 58:11    st 53:8,14,24 54:10
 seven 40:21 91:5,6       109:3 115:5           61:10 63:3 65:23   staff 23:17 76:11
 sexual 7:23 8:21         117:13                70:13,14 80:22       93:3
   9:1,11,19 12:17      signed 43:10 109:7      97:20 105:20       stage 88:17
   13:16,19 14:16       signing 115:7           108:10 112:21      stand 114:14
   20:5 21:12,23        silent 14:21          sort 38:18 45:3      standing 32:1
   22:13,18 61:4,19     silently 108:7          65:5 74:2 78:13      69:11 70:6 71:5
   65:9 68:24           similar 24:10           82:21 83:6 88:2    stands 59:3
 sexy 64:23 65:4          25:12 92:17 98:3      94:15              stapler 79:9 83:8
   74:20                simply 38:18 80:7     sought 34:15,18      start 50:12 59:10
 shake 6:5              singled 77:11           49:21 52:20        started 6:17 12:10
 shawn 98:9 100:12      sinister 69:22        source 88:2            50:21 51:12,17
   100:20,23            sit 11:1 12:25        sources 67:19,25       79:15
 sheet 11:6,9 94:17       14:17 15:19 19:4    soyka 97:8           state 26:21 73:11
   100:20 114:9           25:14 101:8         space 81:21            98:24 116:2,7
 sheets 94:16           sitting 14:22 15:14   spastic 6:24 28:16     117:15
 shift 58:1,5,14,22       89:12                 34:19 36:4,13      stated 11:8 26:22
   58:22,23,24 59:2,5   situation 29:25       spc7 36:9              26:24 28:17 61:1
   59:7 71:14,17          31:18,19 33:21      speaker 20:9 80:6      97:5 99:5
   79:18,18,19 80:8       48:17 55:23 79:12     90:4               statement 10:6
   81:22 88:22,23         87:11 95:23         specialist 35:4,24     73:18 96:20,22
   91:6                 situations 40:12      specialty 55:15,20     97:1
 shifted 71:16          six 52:1,11 74:2      specific 33:4        statements 11:20
 shifts 59:1            slam 89:23 90:3       specifically 17:22     12:2 15:13,15
 shock 42:6             sleep 58:6              26:15                19:8 96:23
 shoe 48:9 49:5         slow 65:21            specified 116:21     states 1:1 97:1
   75:1                 slowly 36:20          specify 11:12        stating 26:24
 shoulders 85:22        small 69:16           speech 113:24        stature 69:16
 showing 112:21         snyder 20:11          spell 32:1,8           100:3
 shown 109:15             63:10,21 66:14      spent 13:25 20:23    stay 82:15
 shun 80:4                96:15               spg 36:10            steady 58:2
 side 14:14 39:5        sole 47:7             spg11 36:10,11       stenosis 35:5
   64:9 83:12 87:22     somebody 72:15        spg7 36:9,10         stenotypy 116:14
   99:8                   83:25 86:2,5 88:4   spinal 35:5,11       step 17:19 96:7
 sights 82:16             89:4 92:8 100:4     spoke 13:18          steve 102:25
 sign 43:9,15 69:8        100:24                104:22             stomach 91:10,11
   69:13,17,18 108:1    son 54:5              sporadic 52:3,7      story 14:14
   111:8 114:12         sons 64:6,16 88:8     sports 35:2          street 2:13 6:12,13
 signature 100:13       soon 12:8 25:21       spring 35:23 38:13   stress 28:19 29:1
   104:12 105:10,13       65:1 91:25            65:11 108:5          30:23 31:13 48:8

                                 Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 136 of 170. PageID #: 516


[stress - testimony]                                                             Page 19

   48:16 50:6 51:1,8   sure 9:3,3,7,9 10:8    symptoms 39:18         technicians 29:23
   58:3                  16:9 22:22,23,24       40:2                   77:8 78:18,20
 strike 29:15            22:24 26:4 29:16     system 42:6 55:5         82:3,25 83:5
 stuff 51:10 94:2        29:22 33:5 35:9        56:7                 technique 86:25
   103:12                36:9,17 40:16        systems 89:8           techs 82:13,14,17
 subject 11:11 14:8      46:22 48:24 51:11              t              82:20 83:7 89:22
   15:1 50:3 98:2        53:3,22 60:23                               telework 80:9
                                              t 63:22 76:23,23
 subjected 73:9          61:13 65:24 79:10                           tell 5:20 10:25
                                              table 42:5
 submit 107:24           83:20,21 90:25                                16:13 45:19 51:21
                                              tailor 64:12
   108:1                 92:14 95:12                                   53:11 57:18 58:16
                                              take 8:10,12 15:12
 submitted 104:15        105:17 112:3                                  70:23 73:22 80:19
                                                38:17,20,25 39:7,9
   106:24 109:8        surgeon 35:9                                    80:22 82:20 90:23
                                                42:15,21 43:14
 substance 92:3        surmised 101:1                                  95:15,17 110:13
                                                51:4,5,14 52:5,5
 substandard           surprised 41:10                                 111:6
                                                53:4,10 59:12,24
   11:22,24              41:17 42:4,7                                telling 14:6,12
                                                60:2 76:1 77:21
 sudden 75:5           susan 63:21 65:19                               41:18 79:12 81:16
                                                79:2 80:8,11
 suffer 28:9 33:6,19     68:14 69:4,10,14                              82:10,14 97:8
                                                92:22 102:7
   44:3                  69:25 70:4,15,15                            tells 78:12
                                                107:13 108:8
 suffered 30:22          76:16 77:1,4,11,16                          tempered 40:8
                                                111:24 114:22
   31:13                 77:20,21,23 78:1,5                          ten 58:2
                                              taken 1:21 5:15
 suggestions 18:2,3      78:13,19 79:4,8,14                          tendency 85:15
                                                42:19 43:17 52:16
   18:7                  79:17 80:23 81:3                            tense 31:17 34:13
                                                57:14 58:14 91:16
 suicide 88:7            81:15,19 82:6,8                               35:17
                                                91:18 99:22
 suing 99:11             83:4,11 84:21                               term 33:10 58:5
                                                116:20
 suit 95:8               85:5 88:20 89:1                             terminate 10:16
                                              takes 64:25 93:22
 suite 2:14              89:12,15,18 94:3                              28:1
                                              talk 76:24 88:9
 sullivan 1:25           112:7                                       terminated 12:3
                                              talked 19:12,13
   116:6 117:14        susan's 69:9 79:2                               28:21 29:21 30:4
                                                33:9 37:23 75:13
 summary 26:6,11         81:8 82:2 83:16                               31:6 49:8 98:13
                                                75:21 87:6 103:14
   26:23 27:2 41:16      84:4                                        termination 11:11
                                                113:11
   47:3 68:20 102:18   suspected 61:12                                 14:8 15:1 48:11
                                              talking 16:22
   103:6,11 114:19     suspended 91:21                                 97:19 98:2,16
                                                23:23 25:20 58:18
 supervisor 7:24         92:10                                       terrible 95:19,20
                                                77:15 97:20 98:23
   44:17,18,19 46:12   suspension 91:24                                95:20
                                              tapered 52:2
   47:7 74:4,5 81:24   switch 79:1                                   terrific 48:8
                                              tech 69:10 71:17
 supervisors 30:5      switched 79:4                                 test 36:1 37:2
                                                83:8 93:22
 suppose 46:10           84:20                                       testified 5:17
                                              technician 70:24
 supposed 21:22        switching 84:20                               testify 5:22 57:24
                                                71:13 77:9 79:7
   41:1 71:19          swore 89:15                                     63:1 116:10
                                                80:5,16 81:3
 supposedly 101:13     sworn 5:4 6:1                                 testimony 76:1
                                                85:14
                         116:10                                        113:23 114:11

                                 Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 137 of 170. PageID #: 517


[testimony - treat]                                                             Page 20

   116:13,17             65:15,18 71:14         25:16 38:21 42:3       19:4 25:14 27:11
 tests 37:16,20          72:11,15 73:3,5        42:9,12,17 43:6        31:15 51:15,21
 text 110:16,17          74:11 75:22 78:3       52:1 80:9 102:14       57:18,24 60:14
 thabit 63:21 65:19      78:8,23 80:2        threw 79:9 83:8           63:5 75:14,21
   68:14 69:4 76:16      82:15 84:2 85:2,5      100:18                 97:24 98:7 103:14
   77:2,20,23 78:5       85:7,24 87:5,16     thrown 86:6               113:8,12,17,23
   85:5 88:20 112:7      88:3 90:19 91:22    time 10:24 11:5           114:16
 thank 26:14 49:21       92:14,17,19,20,21      12:12 14:9,21,24     told 11:7 15:18
   62:2,5 114:4          93:9 97:4 98:15        16:22 17:13 18:19      30:1 36:14 54:19
 thanksgiving            98:19,20 99:4          21:25 22:18 24:18      55:20 64:20 65:2
   98:14 100:13          100:1,3 102:2          24:19,24 27:9          70:3 71:7 77:17
 thing 9:4 13:17         106:17 108:3,4         32:16 34:23 35:21      79:8 80:20 81:3
   21:21 42:1 45:9       113:21 114:3           38:7,11 39:16,22       85:18,22 87:7
   55:11 57:25 65:17   thinkgk.com 2:17         39:23 42:23 50:5       88:19 89:18 97:10
   81:1 84:14 86:24    third 43:22 58:1,5       50:7,15 51:13,19       101:19,24 109:14
   91:20 92:12 94:3      58:14,23 59:2,7        51:23,24 54:2,21     tolerate 50:10
   94:23 95:22           88:22 91:6 101:12      61:24 63:12 65:6     tomorrow 20:12
   100:15 101:4        thirdly 6:11             65:9 66:22 68:23     tone 11:13
   102:2               thoms 63:22 71:11        69:2,7 70:5,7        tonight 72:15
 things 24:21 25:17      71:13                  80:14 83:23 84:1     top 110:5
   34:9 35:7 36:7      thoracic 35:4,8          84:7,10,16,25 85:1   topics 21:1 113:11
   41:4,12 43:2,3      thought 19:13            87:10,25 88:17,18    tossed 85:23
   48:21,21,23 49:4      24:23 35:4,9 36:3      89:3 91:8,22 92:9    tracey 63:22 71:11
   54:22 55:7 65:14      41:20 48:24 54:6       93:14,23 94:12,22      71:13,20
   66:21,24 67:14        68:21 87:3 93:25       95:23 101:14,23      trail 1:22 2:5
   71:19 75:10,12,18     96:10,14 101:2,4       110:12 112:4         transcribed 6:6
   75:19 77:18 78:12     108:4 113:13,15        113:5,16 114:5         12:15 15:8 116:16
   80:14 85:17 86:3    threat 18:19,25          116:20               transcript 3:1
   86:3 88:2,24 90:2     48:11               timekeeping               114:7,8,12,13
   95:4,6,10 99:5      threatened 9:21          111:13                 115:3,8,11,13,15
   104:4                 10:2,16 22:2        timely 14:1             transcription
 think 9:5,15,16         96:10 97:10 98:9    times 39:10 50:6          116:17
   10:20,22 12:10        98:16                  51:1 52:8,9 55:10    transpired 10:24
   13:7 15:23 19:4     threatening 15:16        75:10 81:6 88:1      traumatic 34:10
   19:25 24:25 25:15     15:17 20:24 97:17      101:10,25 102:1        42:8 75:8,8
   25:16 26:10 28:25     97:19 100:7,9       timestamps 48:23        traumatized 75:17
   29:15 32:10 34:5    threats 10:13,14      title 7:18 107:23       travel 113:5
   34:10 36:10 38:16     11:4 23:7 97:24     tizanidine 50:10        traveling 54:1,2
   39:6 49:19 50:9       97:25 98:6,18,21       50:11                  54:16
   53:1,25 54:5,8      three 18:2,11         today 5:13,25 11:1      treat 37:5 39:14
   56:20 60:1 63:21      23:10 24:4,4,22        12:22,25 13:4          39:18 78:19 87:24

                                Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 138 of 170. PageID #: 518


[treated - want]                                                               Page 21

 treated 38:22           43:3 44:13 52:6       61:13 75:25 76:3     various 11:20 27:2
   87:25                 56:5 58:18 59:13      83:1                   27:4 55:10 83:19
 treating 82:6           69:23 74:7,16       understands 70:18      vast 21:25
 treatment 31:9          80:9 84:2 88:1,8    understood 15:23       verbally 6:5,8
   32:19,24 33:1         96:22 97:6 98:14    unfairly 82:6          vice 40:9
   34:15,18 36:19        101:6 102:4,14      union 5:23 48:19       view 10:4 12:5
   37:1 38:5 49:22     tylenol 92:8          united 1:1               15:13 16:20 18:15
   52:21 56:11,15      type 11:10 21:15      university 1:8           19:10,15,18,23
   57:1                  25:8 56:19,25         5:10 7:13 9:2 18:4     46:18
 treatments 34:20        65:16 102:11          30:9,12,17 42:15     viewed 27:25 28:2
 tremendously            113:2                 42:18 43:14 44:6       82:2
   84:5                typed 112:16,23         49:10,24 52:22       vii 7:18
 trial 62:25             114:7                 53:1 55:4 56:7       violated 18:12
 trick 76:5            types 44:13 95:1        58:13 60:17 61:22      28:7 97:8
 tried 12:12 38:21     typewritten             73:16 78:7 83:17     violates 26:16
   82:12 93:25           110:16                90:8 93:11 103:15    violating 81:16
 tries 91:4            typos 114:10          untimeliness           violation 7:18 81:4
 trigger 53:11                   u             20:22                  81:10
 trouble 18:9 71:6                           untoward 46:2          vitriol 100:8
                       uh 4:3,8,10,11,13
   82:11                                       55:1 74:9 94:24      vitriolic 22:1
                         4:14,16,17,19,20
 troubled 99:17                              unwarranted 24:8       voluntary 44:14
                         6:5,6,6 8:6 14:11
 true 116:16                                 upmc 35:24             vomiting 91:13
                         47:6 78:22 79:8
 truth 53:11 57:18                           upper 6:23 28:15       vs 1:7
                         86:14 98:7 100:14
   61:7 110:14                                 34:25 38:23                    w
                         103:21 105:1
   116:11,11,12                              upset 82:16,19
                         106:7 107:9                                w 76:23,23
 try 6:7 12:23 31:1                            87:8 91:10,11
                         108:14 109:22                              waist 31:16 34:14
   53:12 82:22 83:2                          upstairs 17:11,14
                         110:24 111:17                              wait 108:3
   86:3 93:10 108:8                          urinate 31:22
                         112:12 113:5                               waive 114:13,19
 trying 40:11 46:22                            33:23
                       uncomfortable                                  114:21
   46:24 53:25 65:18                         urinating 34:12
                         75:1                                       waived 115:9
   69:22 89:24 92:20                         use 37:5,11 50:5,5
                       uncomfortablen...                            walked 33:12
 tumbush 83:22                                 52:3,7 65:25
                         74:13                                      walking 33:11,22
 turn 43:22 62:23                              85:16 101:21
                       undergone 56:25                                34:12 83:23 99:14
   66:12 77:21                               usually 80:14 89:1
                       underlined 60:9                                99:15,15
 turned 21:24                                  94:11
                         62:20                                      want 11:14 18:8
   91:19                                               v
                       underlying 63:15                               26:14,21 34:5
 twice 101:22
                         64:2                v 32:10                  43:12,22 59:11
 two 6:12 10:9
                       understand 6:14       vacation 17:4            60:21 61:12,16
   17:21 21:1 23:16
                         10:25 12:20 13:4    value 24:9               62:5 81:15 82:9
   31:14 33:25 34:6
                         13:5 18:6 20:17     values 24:13             82:10 90:10,12
   34:21 38:1,5,21
                         24:22 46:20,22                               92:25 99:25 100:6
                                Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 139 of 170. PageID #: 519


[want - z]                                                                    Page 22

  100:10 102:15,18     77:13 78:25 84:18    worker 58:1           years 38:22 39:1
  103:6 108:7 111:4    84:19 85:24,25       working 24:9            52:18 53:17,18
  114:15               87:19 89:14 93:21      27:22 49:6 52:25      56:1,1,18 58:2,19
 wanted 24:25         whereof 117:5           71:14 86:16           74:7 78:23 84:3
  29:21 43:11,12      wider 35:11           workload 89:6           85:3 87:13 88:19
  54:25 55:14,19,19   wife 54:17 56:17      works 64:8 72:19        91:9 102:19
  80:18 91:17          63:23 64:1,15,19       91:6 113:19         yelling 90:21
  102:16               65:2,5,16,25         workstation 80:23     york 54:6,11
 wants 114:18         williams 63:20        worried 31:5          young 17:25 18:5
 warning 75:4          67:4                   80:17               youngest 51:3
 warranted 73:16      wise 85:13,16         worse 33:15                     z
  73:18,19 77:2        86:24                write 14:6,11,12
                                                                  z 76:23
  85:9 86:21 90:19    withdrew 109:10         14:13,14 48:24
 warren 53:8           109:12                 88:3 94:6 95:4,16
 washington 64:9      witness 65:6 116:9      96:1,9 100:23
 way 6:3,12,13         116:14,15,18           102:15 104:3
  21:16 31:1 33:15     117:5                  112:2 113:1
  53:6 56:3 61:23     witness's 115:2       writing 12:10
  79:24 83:4,13       witnessed 20:10         93:23 95:10,13
  85:22 86:6,7 88:4   witnesses 63:1        written 17:20
  92:5 94:19 95:25    wojotowitz 76:22        55:10 93:3,5,7
 ways 6:3 82:21        91:2                   95:5 96:4 98:15
 we've 19:12,12       word 25:1 85:16         101:7 103:2
  22:17 26:5 72:11     99:16                wrong 46:1
  97:24 103:13        words 17:20 45:22     wrote 11:9 14:25
 weaponizing 28:3     work 17:7 28:20         15:8 18:11 27:2
 weather 95:2          39:8 48:2,6,6,21       46:4 70:5 93:8
 week 38:5 42:2        53:7,12 54:18          94:8 95:11 96:3
  51:18 52:6 84:22     58:5,20,21,23,24       96:23 97:7 101:6
 weekend 79:2          58:24 59:4 67:6        105:8 110:19
 weekends 79:1         73:9,22 74:11,22       111:12
  84:20                75:5 77:7,12,19                y
 weeks 34:6 38:2       81:21 84:4,21
                                            y 32:10
  51:6 102:14          85:17 88:21,22
                                            yeah 52:6,6 53:3
 weighing 49:4         89:4 91:5,7 93:21
                                              53:21 60:13 61:15
 wendy 32:3 85:12      98:23,24 101:11
                                              70:22 101:20
 went 12:9 13:24       103:2,16 104:23
                                              108:22
  17:14,15 20:20      worked 27:24,24
                                            year 22:14 38:14
  28:24 35:8 36:14     71:22 88:17
                                              38:14 55:12 56:5
  38:11 41:7 47:16     101:24
                                              70:1,2
  50:7,23 51:9

                               Veritext Legal Solutions
 www.veritext.com                                                        888-391-3376
        
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 140 of 170. PageID #: 520



                     )HGHUDO5XOHVRI&LYLO3URFHGXUH

                                      5XOH



         H 5HYLHZ%\WKH:LWQHVV&KDQJHV

          5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH

       GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV

       FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

       DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH

       WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK

         $ WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG

         % LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR

       VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH

       UHDVRQVIRUPDNLQJWKHP

          &KDQJHV,QGLFDWHGLQWKH2IILFHU V&HUWLILFDWH

       7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG

       E\5XOH I         ZKHWKHUDUHYLHZZDVUHTXHVWHG

       DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW

       PDNHVGXULQJWKHGD\SHULRG




       ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6

       $5(3529,'(')25,1)250$7,21$/385326(621/<

       7+($%29(58/(6$5(&855(17$62)$35,/

       3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

       2)&,9,/352&('85()258372'$7(,1)250$7,21
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 141 of 170. PageID #: 521

                  VERITEXT LEGAL SOLUTIONS
        COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

  Veritext Legal Solutions represents that the
  foregoing transcript is a true, correct and complete
  transcript of the colloquies, questions and answers
  as submitted by the court reporter. Veritext Legal
  Solutions further represents that the attached
  exhibits, if any, are true, correct and complete
  documents as submitted by the court reporter and/or
  attorneys in relation to this deposition and that
  the documents were processed in accordance with
  our litigation support and production standards.

  Veritext Legal Solutions is committed to maintaining
  the confidentiality of client and witness information,
  in accordance with the regulations promulgated under
  the Health Insurance Portability and Accountability
  Act (HIPAA), as amended with respect to protected
  health information and the Gramm-Leach-Bliley Act, as
  amended, with respect to Personally Identifiable
  Information (PII). Physical transcripts and exhibits
  are managed under strict facility and personnel access
  controls. Electronic files of documents are stored
  in encrypted form and are transmitted in an encrypted
  fashion to authenticated parties who are permitted to
  access the material. Our data is hosted in a Tier 4
  SSAE 16 certified facility.

  Veritext Legal Solutions complies with all federal and
  State regulations with respect to the provision of
  court reporting services, and maintains its neutrality
  and independence regardless of relationship or the
  financial outcome of any litigation. Veritext requires
  adherence to the foregoing professional and ethical
  standards from all of its subcontractors in their
  independent contractor agreements.

  Inquiries about Veritext Legal Solutions'
  confidentiality and security policies and practices
  should be directed to Veritext's Client Services
  Associates indicated on the cover of this document or
  at www.veritext.com.
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 142 of 170. PageID #: 522
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 143 of 170. PageID #: 523
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 144 of 170. PageID #: 524
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 145 of 170. PageID #: 525
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 146 of 170. PageID #: 526
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 147 of 170. PageID #: 527
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 148 of 170. PageID #: 528
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 149 of 170. PageID #: 529
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 150 of 170. PageID #: 530
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 151 of 170. PageID #: 531
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 152 of 170. PageID #: 532
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 153 of 170. PageID #: 533
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 154 of 170. PageID #: 534
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 155 of 170. PageID #: 535
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 156 of 170. PageID #: 536
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 157 of 170. PageID #: 537
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 158 of 170. PageID #: 538
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 159 of 170. PageID #: 539
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 160 of 170. PageID #: 540
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 161 of 170. PageID #: 541
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 162 of 170. PageID #: 542
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 163 of 170. PageID #: 543
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 164 of 170. PageID #: 544
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 165 of 170. PageID #: 545
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 166 of 170. PageID #: 546
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 167 of 170. PageID #: 547
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 168 of 170. PageID #: 548
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 169 of 170. PageID #: 549
Case: 1:19-cv-01141-DAP Doc #: 42-1 Filed: 05/14/20 170 of 170. PageID #: 550
